X sd 30305

KARDEX: 86594
Ñ /

Z - me

CONTRATO DE LICENCIA PARA LA EXPLORACIÓN Y
EXPLOTACIÓN DE HIDROCARBUROS EN EL
Ñ , ( JOTE 137
PERUPETRO S.A.
= , Y — = y
! PACIFIC STRATUS ENERGY S.A,, SUCURSAL DEL PERÚ
2 3 CON INTERVENCION DE:
“PACIFIC STRATUS ENERGY LTD
Y

EL BANCO CENTRAL DE RESERVA DEL PERU 1

A

LJ

É EN LA CIUDAD DE LIMA, A LOS VEINTIÓN DÍAS DEL MES DE NOVIEMBRE DEL AÑO
MD É Dos MIL SIETE, YO RICARDO PERNANDINI BARREDA, NOTARIO DE LIMA EXTIENDO LA
EZ PRESENTE ESCRITURA, EN LA QUE INTERVIENEN, DE CONFORMIDAD CON LO DISPUESTO
EL ARTÍCULO 54, INCISO H DE LA LEY 26002; tii

=s==s===== COMPARECEN oormmnemaaes==e==oooo====
S.A. CON REGISTRO ÚNICO DE CONTRIBUYENTE N* 20196785P44, CON
EN AVENIDA LUIS ALDANA N* 320, -SAN BORJA, LIMA, DEBIDAMENTE
ADO POR SU GERENTE GENERAL SEÑOR CARLOS EDGAR VIVES SUÁRBZ, QUIEN
FIESTA SER DE NACIONALIDAD PERUANA, DE ESTADO CIVIL CASADO, DE
PROFESIÓN: INGENIERO; DEBIDAMENTE IDENTIFICADO “CON DOCUMENTO NACIONAL, DE
— IDENTIDAD N” 08725702, SUPRAGANTÉ. ELECTORAL, CON PODER INSCRITO EN EL
ASIENTO C00039 DE LA PARTIDA ELECTRÓNICA-N"/00259837, DEL REGISTRO DE
PERSONAS JURÍDICAS DE LIMA, Y DE CONFÓRMIDAD CON EL ACUERDO DE DIREGTORIO
N* 104-2007 DEL 18 DE SETIEMBRE DEL 2007 Y EL DECRETO SUPREMO N* 066-2007:
EM PUBLICADO EL 21 DE NOVIEMBRE DEL 2007, LOS MISMOS QUE CORREN INSERTOS
EN LA PRESENTE: ESCRITURA. ==p=====

Y DE LA QTRÁ PARTE: =
PACIFIC STRATUS ENERGY S.A.. SUCURSAL DEL PERU, CON REGISTRO UNICO DE
CONTRIBUYENTE _N* 20517553914, CON DOMICILIO EN “AVy EL ROSARIO 380, SAN
E ISIDRO, LIMA, INSCRITA EN LOS ASIENTOS A00001 Y A00002 DE LA PARTIDA
-ELECTRÓNICA-N* 12070423, DBL REGISTRO DE PERSONAS JURÍDICAS DE LIMA Y EN EL
ASIENTO C00001 DE LA PARTIDA ELECTRÓNICA N” 12084432, DEL LIBRO DE

| CONTRATISTAS DE OPERACIONES DEL REGISTRO PÚBLICO DE HIDROCARBUROS;
DEBIDAMENTE REPRESENTADO POR EL SEÑOR ALBERTO VARILLAS CUETO, QUIEN

ES

mm

MANFIESTA : SER DE NACIONALIDAD PERUANA, DE ESTADO CIVIL: CASADO... DE
PROFESION ABOGADO; DEBIDAMENTE IDENTIFICADO CON DOCUMENTO NACIONAL DE
IDENTIDAD N” 07813924 SUFRAGANTE ELECTORAL, CON DOMICILIO” EN AV. EL
ROSARIO N* 380, SAN ISIDRO, LIMA, CON FACULTADES INSCRITAS EN LOS ASIENTOS
AO00001 Y A00002 DE LA PARTIDA ELECTRÓNICA N” 12070423, DEL” REGISTRO DE
[PERSONAS JURÍDICAS DE LIMA Y EN EL ASIENTO C00001 DE*' LA PARTIDA
ELECTRÓNICA N* T2uieSa, DEL LIBRO DE CONTRATISTAS DE OPERACIONES DEL
REGISTRO PÚBLICO DE HIDROCARBUROS. —======
CON LA INTERVENCIÓN DE PACIFIC STRATUS ENERGY LTD, CON DOMICILIO EN 110
YONGB STREET, SUITE 1502, TORONTO, ONTARIO, CANADÁ, DEBIDAMENTE
REPRESENTADO, POR EL SEÑOR MARINO OSTOS EN SU CALIDAD DE APODERADO, QUIEN
MANIFIESTA SER DE NACIONALIDAD VENEZOLANA, DE ESTADO CIVIL CASADO, DE
PROFESION: INGENIERO; DEBIDAMENTE IDENTIFICADO CON PASAPORTE N” 3726987,
FACULTADO SEGÚN PODER INSCRITO EN EL ASIENTO A00001 DE LA PARTIDA
ELECTRÓNICA N* 12050794, DEL LIBRO DE PODERES ¡ OTORGADOS POR SOCIEDADES
CONSTITUIDAS O” SUCURSALES ESTABLECIDAS EN EL EXTRANJERO DEL REGISTRO DE
PERSONAS JURÍDICAS-DE LIMA. ========

Y EL BANCO CENTRAL DE RESERVA DEL PERU, CON REGISTRO ÚNICO DE CONTRIBUYENTE
N* 20122476309, CON DOMICILIO EN JR. MIRO QUÉSADA N" 441, paa,
REPRESENTADO POR SU GERENTE GENERAL RENZO GUILLERMO ROSSINI MIÑAN, QUIEN
MANIFIESTA SER DE NACIONALIDAD PERUANA, DE ESTADO” CIVIL CASADO; DE”
" PROFESIÓN: ECONOMISTA; DEBIDAMENTE IDENTIFICADO CON DOCUMENTO NACIONAL DE
IDENTIDAD N* 08727483, SUFRAGANTE ELECTORAL, NOMBRADO POR ACUERDO DE
DIRECTORIO N* 4059 Y CARLOS AUGUSTO PALLON AVALOS, QUIEN MANIFIESTA SER DE
NACIONALIDAD FREE, DE ESTADO CIVIL “CASADO, DE PROFESIÓN ECONOMISTA, —
IDENTIFICADO CON DOCUMENTO NACIONAL DE IDENTIDAD N* 08757380, SUFRAGANTE
ELECTORAL, EN SU CALIDAD DE GERENTE DE OPERACIONES INTERNACIONALES,
NOMBRADO POR ACUERDO DE DIRECTORIO N* 3737, AUTORIZADOS CONFORME CONSTA DE
LA COMUNICACIÓN DE GERENCIA GENERAL DE ESTE BANCO N" 123-2007-BCRP DE FECHA
16 PE OCTUBRE DE 2007, QUE SE INSERTA EN LA PRESENTE ESCRITURA PUBLICA,
AMBOS CON DOMICILIO EN TR. MIRO QUESADA N* 441, LIMA. = :
DOY FE DE HABER IDENTIFICADO A LOS COMPARECIENTES Y QUE PROCEDEN CON -
CAPACIDAD, LIBERTAD Y CONOCIMIENTO BASTANTE DEL-ACTO QUE REALIZAN, QUE SON
HABILES EN EL IDIOMA CASTELLANO, y: El. BAN TA. DITA. AN
FIRMADA Y AUTORIZADA PARA QUE SU CONTENIDO SE ELEVE A' ESCRITURA PUBLICA,

LA MISMA QUE ARCHIVO EN SU LEGAJO RESPECTIVO, Y CUYO TENOR ES EL SIGUIENTE:
MINUTA: SEÑOR NOTARIO DOCTOR RICARDO/FERNANDINI BARREDA: ================ E

Sírvase usted extender en su Registro de Escrituras Públicas: una del
Contrato de Licencia para la Exploración y Explotación de Hidrocarburos en
el Lote 137 cuya suscripción ha sido aprobada por Decreto Supremo N* 066 -

: (
$
-

L]
=l
2
u

co
£

Notario d

30306

21-de noviembre de”2007, que
"con R.U.C. N” 20196785044, coh
domicilio en de _Luis Aldana 320, San Borja, Lima, AROTAARERES: representada
por su Gerente General, señor Carlos Edgar Vives Suarez, identificado con
DNI N”* 08725702, con domicilio-en Av. Luis Aldaíá 320, San Borja, con poder
inscrito en el Asiento co9039 de la Partida Electrónica N* 00259837 del
Registro de Personas Jurídicas de Lima, f de conformidad con lo dispuesto
en el Acuerdo de Directorio Las PERUPETRO N* 104- 2007 de fecha 18 de
setiembre de 2007, y de la otra parte, PACIFIC STRATUS ENERGY S.A. ,
—SUCURSAL DEL PERU, con R.U.C. N” 20517553914, con domicilio Ten Av. El
Rosario 380, San Isidro, Lima, inscrita Yo los Asiento A00001 Y A00002 de
la Partida Electrónica N* 12070423, del Registro de Personas Jurídicas de
Lima y en el Asiento C00001 de la Partida Electrónica N* 12084432, del
libro de Contratistas de Operaciones del Registro Público de Hidrocarburos,
mente representado por el señor Alberto Varillas Cueto, Tdentificado
Ó7813924, con domicilio en Av. El Rosario N* 380, San Isidro,
acultades inscritas en los Asientos A00001 y A00002 de la

Lima
E

Compratistas de raciones del Registro Público de Hidrocarburos; con la
intervención de CIFIC STRATUS ENERGY-LTD, con domicilio em? 110 Yonge
Street, Suite 1502,1 Toronto, Ontario, Canadá, debidamente representado por
el / señor Marino Obtos en su calidad de apoderado, de nacionalidad
venezolana, identifidado con Pasaporte N* 3726987, facultado según poder
inscrito en el Asiento A00001 de lla Partida Electrónica N* 12050794,—del
Libro de Poderes Otorgados pbr Sociedades Constituidas o Sucursales
EstaBleciónn en el Extranjero del Registro de Personad Jurídicas de Lima y
el Banco Central de Reserva del Perú con domicilio en Jirón Miró Quesada N*
441, Lima, representada por sus funcionarios Renzo Rossini Miñán, Gerente
ENT laos co PEO oO ARI soSSRinio Ce operaciones
Internacionales, / autorizados conforme costa de la comunicación de la
Gerencia General de este Bafico N* 123-2007-BCRP -de fecha 16 de octubre de
2007, qué- usted, señor Notario se servirá insertar, en los términos y
5

condiciones siguientes: ===========

CONTRATO DE LICENCIA PAXA LA EXPLORACIÓN Y EXPLOTACIÓN DE HIDROCARBUROS EN
Nx

[ INDICE
[CLAUSULA PRELIMINAR [ GENERALIDADES.
[DEFINICIONES ____________ |]
CLAUSULA SEGUNDA OBJETO DEL CONTRATO
CLAUSULA TERCERÁ PLAZO, CONDICIONES Y GARANTIA
CLAUSULA CUARTA. EXPLORACION) 7
[CLAUSULA QUINTA [EXPLOTACION -_________________ |
PRESENTACION DE INFORMACION Y ESTUDIOS
CLAUSULA SETIMA
CLAUSULA OCTAVA a
CLAUSULA NOVENA TRIBUTOS
CLAUSULA-DECIMA DERECHOS ADUANERO
CLAUSULA DECIMA PRIMERA, DERECHOS FINANCIEROS
CLAUSULA DECIMÁ SEGUNDA TRABAJADORES
CLAUSULA DECIMA TERCERA PROTECCION - AMBIENTAL Y RELACIONES
COMUNITARIAS —
CONSERVACIÓN DE LOS HIDROCARBUROS Y
PREVENCIÓN CONTRA PERDIDAS

CLAUSULA DECIMA QUINTA. CAPACITACION Y TRANSFERENCIA DE
í

] = TECNOLOGIA

CLAUSULA DECIMA SEXTA CESION Y ASOCIACION

CLAUSULA DECIMA SETIMA ASO FORTUITO O FUERZA MAYOR
CLAUSULA DECIMA OCTAVA- CONTABILIDAD.
CLAUSULA DECIMA NOVENA
CLAUSUEA VIGESIMA NOTIFICACIONES Y COMUNICACIONES
CLAUSULA VIGESIMA PRIMERA SOMETIMIENTO! A LA LEY PERUA

1 SOLUCIÓN DE CONTROVERSIAS -

CLAUSULA VÍGESIMA SEGUNDA TERMINACION
ANEXO *B" MAPA DEL ÁREA DE CONTRATO
ANEXO "C-1"a"0-5" CARTAS FIANZA PARA El PROGRAMA MÍNIMO
DE TRABAJO £
UNIDADES DE TRABAJO EXPLORATORIO
TABLA DE EQUIVALENCIAS

CONTRATO DE LICENCIA PARA LA EXPLORACIÓN Y EXPLOTACIÓN DE HIDROCARBUROS EN

esmsaoss=s=osoooosesesenma EL LOTE 137 ======================="

- ms===============PERUPETRO 8B.A. == ooo =======

Soros Y rr

anmmma=a=i==== PACIFIC STRATUS. ENERGY S.A., SUCURSAL DEL PERU =======
CLAUSULA PRELIMINAR.- GENERALIDADES +== 5

coo ====

I. Interviene PERUPETRO, en virtud de la facultad concedida por la ey N*
26221, para celebrar el Contrato de Licencia para la Exploración y
Explotación de Hidrpcarburos en el Lote 137. a

II. Los Eidrocarburos "in situ" son de propiedad del Estado. El derecho
de propiedad sobre los Hidrocarburos extraídos es transferido por
PERUPETRO al Contratista en la Fecha de Suscripción, conforme a lo
estipulado en el Codtrato y en el artículo 8* de la Ley N* 2622»

SERIEBNS 1468857 30307

N
El Contratista se obliga a pagar Al Estado, a través de PERUPETRO, la
regalía en efectivo en las condiciones y oportunidad establecidas en
el Contrato. rr

"III. De acuerdo con lo dispuesto en el artículo 12” de la Ley N” 26221, el

a Contrato se ¡Hgo por. el derecho privado peruano, siéndole de

aplicación los alcances del artículo 1357* del Código Civil.
IV. pará todos los efectos relativos y derivados del Contrato, las Partes”

convienen en que los títulos de las cláusulas son irrelevantes para la
interpretación del contenido de las mismas. ============s=memmmm======= "
Y. Cualquier ARLETENEZA al Contrato comprende a los anexos. En caso de

discrepancia súbTe los anexos y lo estipulado en el cuerpo del
A

Contrato, prevalecerá este último. =
CLAUSULA PRIMERAqÓh DEFINICIONES =====:
Las definiciones acordadas por las Partes en la presente cláusula tienen

por finalidad dar el significado requerido a los términos que se emplean en
el Contrato y dicho significado será el único aceptado para los efectos de
—su interpretación en la ejecución del mismo, la menos que las Partes lo
acuerden expresamente por escrito de otra_forma. a ie iaiaiaial
Los términos definidos y utilizados en el Contrato, sean en singular o en

E se escribirán con la primera letía en mayúscula y tendrán los
stan

E
á
E
E

Sss====s===== a==========ee

/ Notafio de Lima

aess=ocena
lquier entidad, cuyo capital accionario con derecho a voto sea de
propiedad, directa o indirectamente, en una proporción igual al
cinquenta por ciento (50%) o más de PERUPETRO o del Contratista o
Nualquier entidad o persona que sea propietaria, dirécta o
indirectamente, del cincuenta por ciento (50%) o más del capital
“accionario con derecho a voto de PERUPETRO o del Contratista; o
cualquier entidad cuyo capital accionario con derecho a voto sea de
propiedad, directa o indirectamente, en cincuenta por ciento_(50%) o
más del misnó” aécionista o accienistas que posea o posean, directa o
indirectamente, el cincuenta por ciento (504) o más del capital
accionario con derecho a voto de PERUPETRO o del Contratista. ========

a a

1.2 MO er so -

Período de doce (12) Meses consecutivos de acuerdo al Calendario
Gregoriano, contado desde una fecha especifica. seescc=ooroommm o
1 1.3 Área de Contrato e a -
dz descrita en el Anexo "A” y qué se muestia en el Anexo *B”,
denominada Lote 137, ubicada en la ArOrinDia de Requena del
a Departamento de Loreto, con una extensión de cuatrocientos cuarenta y
nueve hectáreas (448,944.349 ha). =
y El Área de Contrato quedará redefinida luego de excluir las áreas de

las que haga suelta el Contratista, de acuerdo a los términos del
Contrato.
Asimismo, quando los' resultados de la exploración justifiquen una
nueva configuración/ del Área de Contrato y a solicitud el
Contratista, mediante la presentación de un informe de sustenta a
PERUPETRO, que incluya propuestas de trabajo para la nueva área, y
prevja aprobación de PERUPETRO, el Área de Contrato podrá ser
nuevamente delimitada. La modificación se aprobará conforme-a Ley. En
ningún 5aso, la nueva delimitación aumentará el área original del

CONCIato. escecoreoarrrrrrrrr

En caso de existir alguna discrepanbia entre lo mostrado/en el Anexo
*B" y lo descrito en el Anexo "A", prevalecerá el Anexo "A". ========
ii eii
Unidad de medida de, capacidad de los Hidrocarburos Líquidos
Piscalizados que a en cuarenta y dos (42) galones de los
Estados Unidos de América, corregidos a una temperatura de sásenta
grados Fahrenheit (60% F), a presión del nivel del mar, sin agua,
barro u.otros sedimentos (Bm). =

1,5 Bea ecc: iia
” Unidad térmica británica. Es la unidad de medida de cantidad de calor
Uque se requiere para aumentarla temperatura en un grado Fahrenheit

(1% F) de una (1) libra de agua. equivalente a 1055.056 joules. ======

1.6 Caso Fortuito o Fuerza MO

Se entiende como tal, entre otros los siguientes: incendios,
temblores, terremotos, maremotos, derrumbes, avalanchas, inundaciones,
huracanes, ¡tempestades explosiones, actos fortuitos imprevisíkless

— conflictos bélicos, guerrillas, actos terroristas,—sabotaje, conmoción >

j civil, bloqueos, demoras incontrolables eh el transporte, huelgas,
paros, imposibilidad de obtener, no obstante haberlo previsto,
facilidades adecuadas para el transporte de materiales, equipos y
servicios, así como las autorizaciones, aprobaciones, licencias y
permisos a cargo de las autoridades competentes; o cualquier otra

causa, ya sea similar o distinta de aquellas específicamente
enumeradas aquí, que estén fuera del control razonable y no pudieran
ser previstas o que, “habiendo sido previstas, no pudieran ser

1.7 Comitá de supervisión =======ese====e=es

,
SERIE BN” 1468858 30308

Órgano conformado por las Partes, a través del cual PERUPETRO verifica
>

el cumplimiento y la ejecución del Contrato, cuya conformación y

atribuciones están establecidas en la cláusula sétima. execemsse=e====

Comité Técnico de Conciliación A A

Órgano no permanente, formado para pronunciarse sobre “las
discrepancias que surjan en relación con las Operaciones, el mismo que
se establecerá de acuerdo a lo estipulado en el acápite 21.2 del

ns

NX Contrato. =====
1.9 Condensados A
Hidrocarburos líquidos formados por la condensación de- los
Hidrocarburos RÉDAzAdOS el Gas Natural, debido a cambios en la

> presión y temperatura _Suando el Gas Natural de los Reservorios es

= producido o cuando Proviana de una o más etapas We compresión de Gas
Natural. Permanecen líquidos a la temperatura y presión” atmosférica.==
1.10 Condensados - Fiscalizados =====
Condensados producidos en el Área de Contrato y medidos en un Punto de

-
caros

o
S Fiscalización de la Producción. e
$ 1.11 Contratista nn a A A AM E E A AF
3 PACIFIC STRATUS ENERGY S.A., SUCUREAL: DEL PERU, ánscrita en el
o Registro Público de Hidrocarburos en el Asiento C00001 de la Partida
y

* 12084432 del Libro de Contratistas de Operaciones. ==============

ii
El, presente acuerdo al que han llegado las Pates, en el cual se
estipulan los términos y condiciones que se encuentran contenidos en
esté documento y ._ los 'anexos s_ que lo integran, comprende los acuerdos
adicionales a los que lleguen las Partes en yírtud de-este documento y
las modificaciones que se hagan al mismo conforme a ley. ====zmme====
1.13 Desarrollo A
Ejecución de cualquier actividad apropiada . para la Producción de
Hidrocarburos, tal como la perforación, completación y profundización
qe pozos, así como el diseño, construcción e instalación de equipos,
tuberías, tanques de almacenamiento y ptros medios e instalaciones,
incluyendo la utilización as. métodos de Producción artificial y
sistemas de recuperación primsila y mejoráda, en el Área de Contrato y
as fuera de ella en cuanto resulte necesario. ====se=escosssosesaaes==e===
Incluye la construcción del Sistema de Transporte y luscenamiento; de-
las instalaciones del Punto de Fiscalización de la Producción, del
Ducto Principal y de ser el caso, plantas de destilación primaria,
para la manufactura de productos a ser utilizados en las Operaciones o
s plantas de procesámiento de Gas Natural. ===========s=ss===s=e====ss=====-—

) É

Y
ES
11.14 Descubrimiento Comercíal =

Descubrimiento de reservas de Hidrocarburos que en opinión del
Contratista permita su explotación comercial, ====s=eemcccrammmmmmmnsna
11.15 Día mmm
Período de veinticuatro (24) horas que se inicia a las cero horas

A

AN
( (00:00) ' y termina a las veintiguatro horas (24:00).

116 DA Ósea
Todos los Días de lunes a viernes inclusive, salvo los Días que sean
declarados total o parciaimente no laborables, en pe ciudad de Lima,
por la autoridad competente. == asnos == ==

1.17 Dólar 6 US$ A
Unidad monetaria de los Estados Unidos de América. PO E

1.18 Ducto Principal
Tubería principal que el Contratista podrá construir y operar y que
partiendo del final ¡Mel Sistema de Traf5porte y Almacenamiento conduce
los Hidrocarburos producidos delí Área de Contrato. hasta un ducto
propiedad de terceros, hasta un punto de venta o exportación Oo hasta
un Punto de Fiscalización de la Producción, sin perjuicio, de ser el
caso, de la aprobación (dispuesta en gl acápite 2.3, pudiendo
comprender puntos de medición conectados a la tubería, áreas de

— almacenamiento y embarque requeridos, tuberías menores, estaciones de
bombeo o compresión, sistema de comunicaciones, carreteras de accesg y
de mantenimiento” y cualesquiera otras instalaciones - que sean
necesarias y requeridas para el transporte de Hidrocarburos en forma
permanente y oportuna; incluyendo el diseño, construcción,
mantenimiento y equipamiento de todo lo antes mencionado. El acceso
abierto para cualquier Ducto Principal será desde el inicio del quinto
Año, contado a partir de la Fecha de Inicio de la Extracción

- Comercial. =====s=s==s==cecesereceneeeema

opa!

1.19 Exploración esas

Planeamiento, ejécución y Evaluación de todo tipo de estudios
EN geológicos, geofísicos, geoquímicos y otros, así como la perforación
de Pozos Exploratorios y demás actividades conexas necesarias para el
descubrimiento de Hidrocarburos. incluyendo la perforación de Pozos
Confirmatorios para/ la evaluación de los Reservorios descubiertos. ===

1.20 Explotación o
Desarrollo y/o Producción.
1.21 Fecha de Inicjo de la Extracción Comercial Ps
Fecha de la primera medición de Hidrocarburos en un Punto pon

Fiscalizáción de la Producción; que da lugar al pago de la regalía.
— . y
SERIEBNO 1468859 - _ 30309
E / /

1 _
Para efectos/de esta definición no se consideran los volúmenes

producidos para pruebas u otros fines que específilamente acuerden las

CST Ñ
1.22 Fecha de Suscripción y=====ecoccrrrr ooo ooo ooo
1 El 21'de noviembre de 2007 fecha en que PERUPETRO y el Confrat30 EX,
suscriben el Contrato.
- 1.23 Fecha Eféctiva ====
Fecha > la que el COMRTALINER dkberá dár inicio a las Operaciones,
que será establecida dentro de los sesenta-(60) Días a partir de la

Fechade Suscripción. rr a

2...)

1.24 Fiscalización =ecccmrrnrannoooooo ooo ooooooooooooooooem====
Acciones que, conforme a los dispositivos legales” y norhas sépnican,
realiza OSINERGMIN (of ganiamo Supervisor de la Inyersión en Energía y y
Minería) sobre las actividades de aspibración y Explotación realizadas
por el Contratista. =

1.25 Gas Natural =

Mezcla de Hidrocarburos que a condiciones ániciales de Reservorio-se

encuentra en estado gaseoño o en disolución con el Petróleo. Comprende

el Gas Natural Asociado y el Gas Natural No Asociado. AS

dini Barreda

E
'éman

6 Gas Natural Asociado A A A RS
Gas Natural producido con los Hidrocarburos Líquidos del Reservorio.==
s Natural Fiscalizado =
s Natural producido en el Área de Contrato y medido en un Punto de .
Fiscalización de la Producción. A AA

sesseesosooona

1.28 Gas Natural Md Asociado o
Gas Natural cuya ocurrencia “tiene lugar en un Reservorio en_el que, a

condiciones iniciales, no hay presencia de Hidrocarburod Líquidos.

- 1.29 Hidrocarburos ======k= e

Todo compuesto orgánico, gaseoso, líquido o sólido, que consiste
principalmente de carbono e hidrógeno. A RNE a
1.30 Hidrocarburos Fiscalizados ============ ns
> Hidrocarburos producidos en el, Área de Contrato y medidos en un Punto

===

=m==== )

E de Fiscalización de la Producción. ==s=====ssesssrccrmmnaso====
1.31 Hidrocarburos Líquidos A AAA

Í Petróleo, Condensados y en general todos aquellos coccion que
bajo condiciones atmosféricas de temperatura y presión, se encuentra

en estado líquido en el lugar de su medición, incluyendo aquellos

Hidrocarburos que se encuentran en estado líquido a una temperatura

mayor a la temperatura atmosférica. A A

1.32 Hidrocarburos Líquidos Fiscalizados Ssooccococroooroonramooooo=
2 -
ia t 1 £ Y E
Hidrocarburos Líquidos producidos en el Área de Contrato y medidos en
un Punto de Fiscalización de la Producción. =============mmm A
1.33 Ley NO? 26221 me
/méxto, Único Ordenado de la Ley N* 26221, Ley Orgánica de
y Hidrocarburos. aprobado por GRES Supremo  N* 042-2005-EM,
ampliatorias, reglamentarias y modificatoria
1.34 LGN o Líquidos del Gas Natural =======
Hidrocarburos líquidos obtenidos del Gas Natural compuestos por

ms

mezclas de etano, propano, butano y otros Hidrocarburos más pesados.==
1.35 LGN Fiscalizados o Líquidos del Gas Natural Fiscalizados ===5=========
Líquidos del Gas Natural medidos en un Punto de Fiscalización de la
Producción. === ” ...on
1.36 Mes =
Período contado a partir de cualquier Día de un mes calendario que
termina el Día anterior al mismo Día del mes calendario siguiente o,
en caso de no existir éste, el último Día de dicho mes. ========nmnmm

O
Mil (1000) pies cúbicos estándar (scf). Un (1) scfí es el volumen de
gas necesario para llenar un espacio de un (1) pie cúbico a 14.6959
FAbReS por pulgada/cuadrada de presión absoluta a una temperatura base

de sesenta grados Fahrenheit (60 *F). ==
ed 2

a

1.38 Operaciones s=sereocemea osos soosesessemes
, Toda actividad de Exploración y Explotación y todas las demás
actividades materia del Contrato o relacionadas con la ejecución del

atea a

1.39 Partes =====
PERUPETRO y el Contratista. =====

ARSS SS sos ooseoooooerorsosess

— AO

_ PERUPETRO S.A., es la Empresa Estatal de Derecho Privado del Sector
Energía y Minas, creada por la key No 26221. URREA: RAE

y
1.41 Petróleo rr

' Hidrocarburos que a condiciones iniciales de presión Y temperatura de
Reservorio se encuentra en estado líquido y que mayormente se mantiene
en estado líquido en condiciones atmosféricas; no incluye Condensados,
Píquidos de Gas natural o Gas E Licuado, semanas

1.42 Petróleo Fincalizado =p esess========

| Petróleo producido en el Árda de Contrato y medido en un Punto de
Fiscalización de la Producción. ========"===

1.43 Petróleo Pesado =ie============e

SERIEBN> 1468860 AS - 30310
=. (

Hidrocarburos Líquidos, que por su densidad y viscosidad requieren
para su Explotación el empleo de métodos no convencionales y/o que,
para su transporte, requieren procesos de calentamiento! u otros

procedimientos, excluyendo la mezcla con Petróleo producido en el
mismo Yacimiento, que dé como resultado Petróleo liviano. ============
A
T— Pozo que se perfora para confirmar las reservas descubiertas o para

delimitar la extensión de un Yacimiento. ========:

1.45 Pozo de Desarrollo =s=========eeeerrrr md

Pozo que pe perfora para la Producción de- los Hidrocarburos
CR

1.46 Pozo Exploratorio ===

Ñ pozo que se perfora con el propósito de descubrir reservas de
Hidrocarburos o para determinar la estratigrafía de un área en
Exploración. ==============
1.17 Producción =
¡odo tipo de actividades en el frea de Contrato o fuera dé ella en lo

mn] Barreda

Natadlo de Lima -

que resulte necesario, cuya finalidad sea la extracción y manipuleo de
Hidrocarburos del Área de—Contrato, y que incluye la operacióm y
reacondicionamiento de pozos, instalación y operación de equipos,
uberfas, Sistema de Transporte y Almacenamiento, Ducto Principal,
tamiento y medición de Hidrocarburos” y todo tipo de métodos de

eS

Rjeárdo Femandi

ración primaria y mejorada. ============:

rm
o lugares ubicados por el Contratista en el Área de Corltrato, ad
ubicadós por acuerdo de las Partes fuera de ella, donde se realizan

Y las mediciones y determinaciones volumétricas, determinaciones del

Ñ contenido de agua y sedimentos y otras mediciones, a fim de establecer
el volumen y calidad de los Hidrocarburos Fiscalizados, de acuerdo a

las respectivas normas AGA, API y ASTM. escocoma

= 1.9 Reed cr ss =
Estrato o estratos bájo- la superficie y que forman parte de un

) Yacimiento, que estén profuciento o que se haya /probado que sean
SS capaces de producir Hidrocarburos y que tengan un sistema común de

Conjunto de tuberías, estaciones de bombeo, estaciones de compresión,
== tanques de almacenamiento, instalaciones fluviales, sistemas de
Y entrega, caminos, demás instalaciones Y todo otro medio necesario y

útil para el transporte de los Hidrocarburos producidos'en el Área de
1

/ 23
Contrato hasta un Punto de Fiscalización de la Producción, hasta el

y Pa Principal o hasta un ducto de terceros incluyendo el diseño,
construcción, mantenimiento y equipamiento de todo lo antes
Menciona. e
1.51 Subcontratigta ===
Toda persona natural o jurídica, nacional o extranjera, contratada por

el Contratista para prestar servicios relacionados con las
Operaciones. ”
1.52 Sopervialón

Acciones que PERUPETRO realiza para verificar el cumplimiento de las

obligaciones contractuales del Contratista, ra
1.53 Tributos A ico cell SS >> o RR
Comprende impuestos, contribuciones y tasa: conforme a lo establecido
en el Código Tributario. «»

1
1.54 Unidades de Trabajo Exploratorio (UTE) ==============

coros

Son valores numéricos que representan la actividad de exploración que
las partes han acordado y que se indican en los PLOGramas mínimos de
trabajo, qué permiten flexibilidad en la ejecución de los compromisos
asumidos. Dichos valores se establecen en función a la unidad de
trabajo más representativa de cada actividad exploratoria (km”, km, m,
etc.). =

mm as

1.55 Vigencia del Contrato =: a
1 Período comprendido entre la Fecha de Suscripción y el Arencimiento del
plazo pertinente establecido en el acápite 3.1 del Contrato. =========
1.56 Yacimiento ==="
Superficie debajo de la cual existen uno o más Reservorios que estén

y ¡preduciendo o que se haya probado qué son capaces de producir
Hidrocarburos. s=es=eseesesmssnsms===== pe ,
CLAUSULA SEGUNDA.- OBJETO DEL CONTRATO

2.1 PERUPETRO autoriza al Contratista la realización de las Operaciones,

de' acuerdo. con_ lo establecido en la Ley N* 26221, la legislación
pertinente y las «stipiiacionas del Contrato, con el objeto común de
descubrir y ¡producir Hidrocarburop en el Área de Contrato. =======m====
qua El Contratista tendrá el derecho de propiedad sobre los Hidrocarburos
) extraídos en el Área de contrató, de conformidad con lo establecido en
el numeral 11 de la cláusula preliminar. ===
2.3 nn Contratista ejecutará las Operaciones de acuerdo a los términos que
se estipulan en el Contrato y las llevará a cabo, directamente o a
través de Subcontratístas. En caso de operaciones de campo fuera del
Área de Contrato se requerirá aprobación de PERUPETRO. =

7
SERIEBN? 1468861 3 ' 30311

/

PERUPETRO ejerce, la Supervisión de acuerdo a ley y de conformidad con __
el Contrato. ===

alan

OSINERGMIN ejecutará las acciones de Fiscalización de acuerdo a ley.==/

Los representantes de PERUPETRO realizarán la Supervisión en cualquier
momento, previa notificación, debiendo identificarse y estar
“autorizados para tal función por  PERUPETRO. El Contratista
proporcionará todas las facilidades, 1 que razonablemente estén a su
alcance en sus Operaciones, a fin de que dichos representantes puedan
1 cumplir su misión, la que será ljevada aTcabo de modo que no

interfiera Con Éstas. ==

Tos gastos y costos correspondientes a los representantes de PERUPETRO
serán de cuenta y cargo de PERUPETRO. a o a a
2.6 El Contratista proporcionará y será responsable, de todos Los recursos
cecpioa y o ed “financieros que se requieran para la ejecución de

las Operaciones. =
CLAUSULA TERCERA.- PLAZO, CONDICIONES Y GARANTÍA iio ión ES
3.1 El plazo para la fase de exploración por Hidrocarburos es de siete (7)

Años, el que se puede extender de acuerdo a ley. Este plazo se cuenta
a partir de 1 Fecha Efectiva; salvo que de conformidad con lo

a
É
[o]
Ez
o

5
uu

o

NotarioJe Lima

establecido er otras estipulaciones del Contrato, varíe dicho plazo.

1 plazo para la fase de explotación de Petróleo, es el que reste
spués de terminada la fase de exploración hasta completay el plazo
del treinta (30) Años, contado a partir de la Fecha Efectiva, a menos
quel de conformidad con lo establecido en otras estipulaciones del
Contrato, varíe este plazb, tala lalda lada]
El plazo para la fase de explotación de Gas Natural No Asociado y de
Gas Natural No Asociado /y Condensados$, es el que reste después de
terminada la fase de exploración hasta completar el plazo de cuarenta
(40) Años, contado 4 partir de la Fecha Efectiva, a menos que de
conformidad con lo establecido en otras estipulaciones del Contrato,

varíe este plazo. =m=====e==o==osoizam

3.2 La fase de exploración se divide en cuatro (4) períodos: ==emmmmm=====-.

>  Duraciónde |]
Primer, Dieciocho (18) Meses los a partir de la Fecha Efectiva.
(A PAT

Segundo Dieciocho (18) Meses contados a partir de la terminación l
Periodo” _ | plazo señalado en el subacápite 3.2.1.

Tercer
Periodo a
$ Cuarto Veinticuatro E Meses contados a partir de la icon
Periodo del plazo sel lo en el subacápite 3.2.3.

3.3

Durante la fase de exploración el Conbratista podrá pasar al siguiente
período siempre que comunique a PERUPETRO con treinta (30) Días de
anticipación al vencimiento de un perígdo en curso, su intención de

continuar con el siguiente período, y en tanto que el Contratista no -

haya incurrido en la causal de terminación prevista en el subacápite
22.371. La terminación por dicha causal dará lugar a la
correspondiente ejecución de la fianza. eri
Si durante cualquiera de los períodos indicados en el acápite 3.2, el

Contratista se; viera impedido, por razones técnicas o económicas
debidamente sustentadas, de concluir el respectivo programa mínimo de
trabajo, podrá extender dicho período hasta por un máximo de seis (6)
Meses, siempre y cuando haya solicitado la aprobación de PERUPETRO
para dicha extensión con una anticipación no menor de treinta (30)
Días al venciíiento del período en curso, y que las razones que
sustenten la solicitud hayan sido comprobadas y aprobadas por
PERUPETRO. En este caso, el Contratista antes del vencimiento del
período en curso, presentará una nueva fianza o prorrogará la
existente, por el nuevo plazo establecido, conforme a los requisitos
estipulados en el acápite 3.10> En el caso que las extensiones
otorgadas extingan el plazo del último período de la fase de
esprecación y el Contratista decida continuar cón, los trabajos
exploratorios, las obligaciones de dicho período se cumplirán en_una
extensión de la fase de exploración a ser acordada por las Partes, de
acuerdo a ley

Luego del cumplimiento del programa mínimo de trabajo del L parcoas en

curso, dentro del pazo correspondiente establecido en el acápite 35 2, =
de haber hecho uso de la extensión a que se refiere el párrafo y

anterior, de ser el caso, y siempre que el Erabajo: haya consistido en
la perforación de por lo menos un Pozo Exploratorio, el Contratista
podrá solicitar“la aprobación de PERUPETRO de un plazo. extraordinario
de hasta seis (6) meses para reevaluar toda <P información yx
resultados obtenidos hasta el período en curso, con la finlídad de
realizar un estudio para poder tohar la decisión de pasar al siguiente
período.
Las aprobaciones a que se refiere este acápite, serán otorgadas a

A

criterio de PEROPETRO. o
La fase de exploración podrá continuar, a elección-del Contratista,
después de la Fecha de Inicip de la Extracción Comercial hasta el
vencimiento del plazo de esta fases que se indica en el “acápite aL.
En dicho caso, la exoneración de tributos contemplada en el acápite
.?

SERIEBN" 1468862 - 30312 -

4
10.3 regirá-hasta el vencimiento de la Lase de exploración, mientras
que el método de amortización lineal referido en' el acápite 9.6 se
aplicará desde la Fecha de Inicio de la Extracción Comercial, conforme
a ley. NO
En caso que el Contratista realice un descubrimiento o descubrimiehtos
de Hidrocarburos durante cualquier período de la fase de exploración,
que no sea comercial sólo por razones de transporte, podrá solicitar
un período de retención, de hasta cinco (5) Años, por el Yacimiento o
Yacimientos descubiertos, con el propósito de hacer factible el
transporte de la producción. A A
El derecho de retención estará sujeto, cuando menos, a que concurran Y
los siguientes requisitos: rr
a) Que el Contratista pueda demostrar a satisfacción de PERUPETRO/ que
los volúmenes de Hidrocarburos descubiertos en el Área de Contrato
son insuficientes/ para justificar económicamente ¿la construcción
del Ducto Principal; =====
b) Que ey conjunto de descubrimientos en áreas contiguas más las del -
Contratista, es” insuficiente para/ justificar económicamente la

construcción de un ducto principal; Y, Sor rrren
Que el Contratista demuestre, sobre una base económica, que los
Hidrocarburos descubiertos no pueden ser transportados “desde el
Área de Contrato a un lugar para su comercialización, por ningún
lio de transporte. =========5======.
En caso Gue el Contratista Fealice un descubrimiento de Gas Natural No

Asociado o de Gas Natural “No Asociado y Condensadoa durante. cualquier
perfodo de la fase de exploración, padEl | solicitar un período de
retención, de hasta diez (10) Años, por el Yacimiento o Yacimientos
AS con el propósito de desarrollar el mercado. ss=s=scss==í=

En caso que el Contratista realice un descubrimiento se Petróleo y un
descubrimiento de Gas Natural No Asociado o de es Natural No” “Anociado
y Condensados yate cualquier período de la fase de eproñácita, y
se presenten Jos cuba descritos en los acápites 3.6 y13.7, el
Contratista podrá, solicitar un período de retención para Petróleo y
otro para Gas Natural No Asociado o Gas Natural No Asociado y
Condensados, para los fines indicados en dichos acápites, ======mee===

El período de retención, al que se refieren los acápites 3.6 y 23.7,
extiende el plazo del Contrato por un tiempo igual al del período de
retención otorgado por PERUPETRO.==esseesscossesoses=s=ecósesiosses====

El período de retención constará por escrito. Para este efecto, eL

Contratista preséntará una solicitud 'a PERUPETRO, acompañando
xk

de
Ñ 1
' t

. 4 ES
documentación de sustento e incluyendo un cronograma de actividades a

realizar. =
Con el inicio del período de retención termina la fase de exploración.
Con la declaración de Descubrimiento Comercial en dicho período, se
dará inicio a la fase de explotación. A
— _El otorgamiento del período de retención a que pe refieren los
acápites 3.6 y 3.7 y la duración de los másulos será determinado a
criterio de PERUPETRO, sin que ello id nd disminuya la- oblidación
del cumplimiento del programa mínimo de trabajo del período de la fase
del exploración-en Curso.
3.10 El Contratista deberá garantizar el cumplimiento del programa mínimo
y de trabajo de cada uno de los períddos de la fase de exploración, de
acuerdo a lo, previsto por los acápites 3.2 y 4.67 mediante fianza
solidaria, sin beneficio de excusión, incondicional, irrevocable y de
realización automática en el Perú, emitida por una entidad del sistema
financiero debidamente calificada y domiciliada en el Perú y aceptada
por PERUPETRO. A solicitud de PERUPETRO, el Contratista sustituirá
cualquier fianza entregada debiendo cumplir con presentar una nueva
fianza dentro del plazo de quince (15) Días Útiles siguientes a la
fecha de recepción por el Contratigta de la solicitud de PERUPETRO. ==
El monto de la fianza para el programa matas de trabajo de cada uno
de los períodos de la fase de eploración Ls fl que. aparece indicado"
en los anexos "C-1" al "C-4", que es el resultado de multiplicar la
equivalencia en dólares que, para este efecto se establece en el-Anexo
*F*, poy el número de Unidades de Trabajo Exploratorio que corresponde
para cada período, según el acápite 4.6. ear
Las fianzas se emitirán para cada programa míñimo de trabajo con la
Loxma indicada en los anexos "C-1" al "C-4", según corresponda. =
Las fianzas para el programa mínimo de trabajo de cada uno de los
períodos; de la fase de exploración según el acápite 4.6, serán
entregadas a/ PERUPETRO antes del inicio ¿E cada período; en caso
contrario, será de aplicación el subacápité 22.3.3. La fianza

correspondiente al programa mínimo de trabajo del primer período será
entregada en la Fecha de Suscripción: ====s====s=s==s=s===s=s=sp=oe=sss=s==sess===
Las fianzas, en caso de prórroga de los plazos de los períudos de la
fase de exploración, deberán ser sustituidas o prorrogadas por el
Contratista, antek del inicio de la prórroga correspondiente. En caso
contrario, quedará sin efecto la aprobación otorgada por PERUPETRO a
la prórroga solicitada por el Contratista. idad
SERIEBN> 1468863 30313

N

8 -
La fianza para el proralia mínimo de trabajo de cada período de la
fase de exploración, se mantendrá vigente durante un plazo que exceda
en treinta (30) Días Útiles al plazo de duración de dicho período.

_En caso que alguna de las fianzas que haya entregado el Contratista no

1
= _se mantuviera vigente por el plazo establecido, éste deberá cumplir

sy con entregar una nueva fianza o plorrogar la existente, dentro del
plazo de quince (15) Días Útiles siguientes a la recepción por el
pS “Contratista de la notificación de PERUPETRO. En caso contrario, será

1
ao cooooooam

* de aplicación el subacápite 22.3.3. se=amamzaz
Cumplida la ebligación garantizada por cada - fianza,  PERUPETRO
procederá a a devolver al fiador, a través del
Contratista, la fianza correspondiente.
La ejecución de/-cualquier fianza tendrá el Merecto de extinguir la
obligación del Contratista de llevar a cabo el programa mínimo de
trabajo, sim perjuicio de la aplicación de lo dispuesto, en el

L]
E subacápite 22.3.1. Did nani NOIR iniaiai vig aigin ia SR
E A
A 3 3.11 Interviene PÁCIFIC STRATUS ENERGY LTD., para. efectos de otorgar la
K - =S garantía corporativa que aparece como el anexo *"D”. =======eesse==e pe,

La garantía corporativa subsistirá mientras, sean exigibles las
ligaciones del. Contratista comprendidas en el anexo "D". Será de
aplicación el subacápite 22.3.5, fi producido algún hecho previsto en
dicho, acápite, el Contratista no 19 cumple con sustituirla en un plazo
misciño de quince 15) Días Gtiles siguientes a la recepción 7 por el
Contratista de la notificación del PERUPETRO requiriendo la

[ sustitución. O
X CLAUSULA CUARTA.- EXPLORACIÓN ===
- 4.1 El Contratista iniciará las actividades de Exploración a partir de lu

Fecha Efectiva. ==saraesss==s==s===s====e======s=====e
4.2 El Contratista podrá hacer suelta de la totalidad del Área de Contrato
fin lugar a sanción alguna, mediante notificación a PERUPETRO con una
anticipación no menor de treinta (30) Días, siempre y cuando haya dado
cumplimiento al programa mínimo de trabajo del período de la fase de
exploración que se encuentre en Curso. esco ===
En caso que el Contratista hiciera gotea total del Área de _Contrato,
la abandonara o dejara vencer el plazó del período en. curso antes de
dar Cumplimiento al correspondiente programa mínimo de trabajo, sin
mediar razones técnicas aprobadas por PERUPETRO, Éste ejecutará la
fianza, sin perjuicio de aplicar lo estipulado en el subacápite

SS Soo

y 1

22.3.3.

4.4

El Contratista, podrá hacer sueltas parciales del Área de Contrato
"
mediante notificación a PERUPETRO con una anticipación no menor de
treinta (30) Días, sin lugar a sanción alguna, pero sin que ello
afecte o disminuya su obligación de cumplimiento del programa mínimo
de trabajo del período de la fase de exploración que se encuentre en
O
Las Partes dejarán constancia mediante acta del Comité de fupervisión
de las áreas de las que haga suelta el Contratista. =====w%2w: --
El Contratista podrá continuan haciendo uso de la superficie de las

áreas de las que haya hecho suelta en las que hubiera construido
t

instalaciones que tengan relación con las Operaciones. ========se=m=m==

Durante la ejecución del Contrato se efectuarán sueltas de la manera

siguiente: seems
a) Por lo menos el veinte por ciento (20%) del Área de Contrato
original ai” término del tercer período descrito en el subacápite
3.2.3 y por lo menos el treinta por diento (30%) del Área de
Contrato original al término del.cuarto período descrito en el

SUbacápite 3.2.4. rr
b) Al final del cuarto período descrito en el subacápíte 3.2.4, el
"Contratista deberá haber realizado la suelta de por lo menos el
cincuenta por ciento (50%) del Área de Contrato original,
incluyendo para este sín la suelta realizada según lo establecido
en el literal a) anterior, a menos que el Contratista comprometa en
forma expresa áctividad exploratoria, conforme a lo-establecido en
el literal ojitiguiente: italiana
c) Al término de la fase derexploración, el Contratista podrá mantener
el Área de Contrato de la que no hubiera hecho suelta, no
comprendida en el literal d) siguiente, para lo cual deberá
comprometerse a perforar un (1) Pozo Explgratorio o ejecutar cinco
(5) Unidades de Trabajo Exploratorio (UTE) por cada diez mil
: hectáreas (10,000 ha) de Área de Contrato, cada dos (2) Años. =====
d) En caso que el Contratista decida no continuar realizando el
trabajo exploratorio descrito en el literal c), o en caso de
incumplimiento de dicho compromiso, y sin perjuicio de la
aplicación de las estipulaciones contractuales respectivas,
mantendrá sólo los SURE descubiertos, más una área
circulidante de pinco (5) kilómetros, hasta el límite del Área de

Contrato. =====eserrrr mn!

moroso

Para efecto del acápite 4.2 pe ha dividido el Área de Contrato en

parcelas rectangulares, hasta onde ha sido posible, de una extensión
]

x

ed

o |
|

SERIEBN? 1468864 730314

>. as
-

de veinte mil hectáreas (20,000.00 ha) y-donde no, con área diferente:
No es necesario que las áreas de las que haga suelta el Contratista
mm)
Cualquier área de la que haga suelta el Contratista, incluyendo los
Yacimientos que se encuentren dentro dé la misma, revertirá al Estado

SEAN COntiguas. rn

sin fosto alguno para éste ni para PERUPETRO. ===
4.6 El programa mínimo de trabajo para cada uno de loa períodos de la fase

de Prploración end lo siguiente: eesmecccr

220UTEG
informe: sobre Trabajo de sensores remotos e
imágenes satelitales e integración con otra información
técnica, y e /

Análisis de datos técnicos disponibles en el Banco de
Datos de PERUPETRO S.A., y

Adquirir, procesar e interpretar 200 kms de datos

E sísmicos 2D

5 380 UTE
2 E Adquirir, procesar e lc 200 kms de datos
Es5 sísmicos 2D, y

- Perforar un (1) pozo exploratorio" a una colada)

mínima de-3200 metros.
180 UTE 6

Perforar un (1) pozo exploratorio a una profundidad
mínima de 3200 metros.
» 180UTEÓ

+ Perforar un (1) pozo exploratorio a Ana profUndidad
mínima de 3200 metros.

el cumplimiento de las obligaciones descritas en el presente

lite, se tendrá_en cuenta lo siguiente: ====erememanereneemnmem=====_
a) En el caso del registro de líneas sísmicas 2D, los kilómetros
correspondientes serán contados -desde el punto de disparo inicial —
t hasta el punto de disparo final”de cada línea sísmica, ============
En el caso del registro de líneas sísmicas 3D;” los kilómetros
cuadrados serán determinados por el área de superficie cubierta por
el programa ejecutado. ==
b) Las Unidadep de Trabajo Exploratorio a que se refiere el presenté” ¡
acápite serán cumplidas de conformidad con la tabla Cde
equivalencias establecida en el Anexo "F". i====a===
c) En caso de REERTAGIón de Pozos Exploratorios, las Unidades de

Trabajo Exploratorif" que serán acreditadas para trabajos rs
serán determinadas conforme al Anexo "F", sobre la base de la
diferencia entre la profundidad final alcanzada y la profundidad
establecida en el acápite 4.7 > mamma eess======== _|

qe ) a Ñ
d) Antes del inicio de cada período de la, fase de exploración el
Contratista/ deberá is a PERUPETRO el programa de las
actividades exploratorias planificadas para cumplir con el número
¡de Unidades de Trabajo Exploratorio comprometidas- para dicho
período. El Contratista deberá comunicar. a PERUPETRO cualquier
modificación del contenido de dicho programa, antes de su
ejecución, mediante un informe técnico de sustento. ”

1
4.7 Los Pozos Exploratorios que se perforen en cumplimiento del programa

mÉnimo de trabajo a que se refiere el acápite 4.6, se considerarán
perforados y. en consecuencia, la obligación del Contratista cumplida,

“7” cuando se alcance una profundidad vertical (TVD) mínima, medida desde

la mesa rotaria, o un mínimo de cincuenta (50) metros -dentro de la
formación que acuerden las Partes antes de iniciar la perforación de
cualquier Pozo Exploratorio. ==========w=
Asimismo, si durante la perforación de cualquiera de los Pozos

_Exploratorios que se ejecute en cumplimiento de los programas mínimos
de trabajo, referidos en el acápite 4.6, se presentasen problemas
insuperables, de tipo geológico o mecánico, el Contratista podrá
solicitar dar por cumplida la obligación de perforación, mediante un

y informe técnico de sustento, sujeto a la aprobación de PERUPETRO. ====
1

pan En caso que el Contratista decida efectuar una declaración de

)

Descubrimiento Comercial, ¡deberá notificar dicha declaración a
PERUPETRO y presentar “dentro de los ciento ochenta (180) Días
posteriores a dicha declaración, un "Plan Inicial de Desarrollo" para
viabilizar la Explotación del descubrimiento de Paiz que
deberá incluir, entre otros, lo siguiente: -
a) Características físicas y químicas de los  Hidrocárburos

descubiertos ya porcentaje de productos asociados e impurezas que

Éstos CONtengan. ===
b) Perfiles de producción estimados, durante la Vigencia del Contrato
para el o los Yacimientos/ caca

c) El número estimado de Pozos de Desarrollo y su capacidad

productiva. ls
d) Sistema de Transporte y Almacenamiento y Puntos de Fiscalización de

' la Producción proyectados. A A

e) Ducto Principal proyectado, de ser el caso. des=see==mumm

f) Medidas de seguridad. E
g) Cronograma tentativo de todas las actividades a ejecutarse. =a=naan
h) Fecha estimada en el que tendrá lugar la Fecha de Inicio de la

/ Extracción Comercial. ===========

— + E a
SERIEBN? 1468865 30315

x
hs Ú
El "Plan Inicial de Desarrollo" debe incluir las inversiones, gastos y
costos específicos estimados de la Explotación del Descubrimiento

Comercial así como cualquier otra información que el Contratista

considere apropiada. A A A

4.9 PERUPETRO deberá indicar al Contratista sus comentarios al "Plan
Inicial de Desarrollo" dentro de los sesenta (60) Días siguientes de 7
haberlo recibido, pudiendo objetar la Fecha de Inicio de la Extracción
Comercial si la misma no es razonablemente adecuada. En caso de
discrepancia será de aplicación lo dispuesto en él acápite 21.2, =====.

4.10 Si el Contratista efectúa una declaración de Descubrimiento Comercial,
estará obligado a iniciar el Desarrollo dentro de_los ciento ochenta
(180) Días siguientes al vencimiento del plazo de sesenta (60) Días

e indicado en el acápite 4.9 del Contrato. A

La declaración de Descubrimiento Comercial no implicará la disminución

]

o suspensión de las obligaciones del programa mínimo de trabajo del

período en Curso. === Ao
qa El>+ Desarrollo de los Hidrocarburos descubiertos, se realizará de

acuerdo a los programas de trabajo presentados por el Contratista a

E E

fnandini Barreda

PERUPETRO, -eonforme con lo estipulado en el acápite 5.3.

Las Partes acuerdan que cuando sea apropiado y necesario se podrá
ajustar, extender o modificar los plazos para la presentación del
"Plan Inicial de Desarrollo" o. de los programas anuales de trabajo, 7
jegún sea el caso. Para este efecto, el Contratista presentará_las

Nahario de Lima

opuestas necesarias a PERUPETRO para que se acuerden tales ajustes,
= ensiones o modificaciones. =========rr rr
4.12 Eli vencimiento de la fase de exploración, no afectará los términos) Y
Nx plazos de los !procedimientos antes descritos que estulieran en
[ a «jamón a la fecha de producido dicho vencimiento, ====memmmmzan=na==
4.13 En casos excepcionales, que hagan inviable el cumplimiento de las
7 : obligaciones y/o plazos de los bartodos de los programas mínimos de
trabajo estipulados en los acápites 4.6 y 3.2 respectivamente, y a
solicitud del Cóntratista, mediante la presentación de un informe de

sustento, las _obligaciones de los “períodos del, programa mínimo de _
trabajo-podrán ser sustituidas y los plazos de los mismos prorrogados,
siempre que PERUPETRO acepte y apruebe la solicitud del Contratista.
x En ningún caso, la sustitución modificará el compromiso inicial en
Unidades de Trabajo -—Exploratorio para la) fase de exploración,
disminuyendo obligaciones.
Los cámbios aceptados y aprobados por PERUPETRO en aplicación de los
Ez párrafos precedentes darán lugar a la reviéión de los montos y plazos
1

, de las fianzas establecidas; por lo que, de sar” el caso, las _Partes

CLAUSULA QUINTA.- EXPLOTACIÓN ===============

5.1

calcularán los nuevos montos de las fianzas y el Contratista cumplirá
con entregar una nueva fianza o prorrogar la exibtente, por el _huevo
plazo establecido, ' conforme —a los requisitos estipulados en los
acápites 3.4 y 3.10. Las Unidades de Trabajo Exploratorio también
serán calculadas para la nueva área incorporada. =

-.
La fase de explotación se inicia al Día siguiente de la terminación de
la fase de exploración, siempre y cuando se hubiere producido durante
la fase de exploración una declaración de Descubrimiento Comercial.
Sin embargo, a opción del Contratista, se podrá dar inicio anticipado
a la fase de explotación-y terminará la fase de exploración en la
Fecha de Inicio de la Extracción Comercial. En caso de período de
retención "una vez efectuada 1d declaración de Descubrimiento
Comércial, se dará inicio a la fase.de explotación. = hs
El Contratista desplegará acciones razonables para kue la Fecha de
Inicio de la Extracción Comercial tenga Jugar en la fecha que se
establezca de conformidad a los acápites 4.8 y 4.9. A E Saad

Con una anticipación no menor de sesenta (60) Días a la terminación de
cada año calendario a partir de la presentación del Plan Inicial de
Desarrollo, el Contratista presentará a PERUPETRO, lo siguiente: =====
a) Un programa anual de trabajo y el presupuesto detallado de

ingresos, costos, gastos e inversiones correspondiente al siguiente

año calendario. cl
b) Un programa anual de trabajo y el presupuesto detallado de
Ss ingresos, costos, gastos e inversiones para la Exploración,

tendente a buscar reservas adicionales, de ser el caso. ==e=========
c) Un programa de trabajo y su proyección de ingresos, costos, gastos

e invefsiones correspondientes para el Desarrollo y/o Producción

para los siguientes cinco (5) años calendario. PO UA A
El Contratista podrá reajustar o cambiar díchos programas en el
Comité de Supervisión. er
Para ejecutar cala programa de trabajo, el Contratista utilizará el
equipo y/o métodos que sean necesarids y apropiados para pelmitir la
evaluación y seguimiento de las Operaciones. ====
El Contratista está obligado a la Explotación y recuperación económica
de las reservas de Hidrocarburos del Área de CEneEAto, de conformidad
con los programas a que se refiere esta cláusula quinta y la llevará a

cabo de acuerdo a los principios técnicos y económicos generalmente
aceptados y en uso por la industria internacional de Hidrocarburos. ==
SERIEBN" 1468866 ze q 30316 ,

s -

El Contratista tiene el derecho a utilizár en sus -Qperaciones los
Kidrocarburos producidos en el Área de Contrato sin costo alguno, no
siendo por lo tanto considerados para efectos de determinar /la

regalía. Dichos Hidrocarburos podrán ser procesados en plantas de
destilación primaria del Contratista para ser utilizados
exclusivamente en las Operaciones. e
En caso que la planta de destilación primiria se encuentre fuera del
Área deWVontrato, las Partes medirán el volumen de Hidlocarburos a/ser
HESReRAdS en la planta y el wouen de los productos obtenidos para
ser usados como combustible; la diferencia de dichos vojómenes será
1 considerada para efectos de la determinación de la regalía.===========
5.7 El Contratista tenfirá el derecho de recuperar los Hidrocarburos y
N líquidos de cualquier Gas Natural que haya producido en el Área de
Contrato y de extraerlog en cualquier etapa / de manípuleo de dicho Gas

a Natural, ======== anne
Los líquidos así separados serán considerados como Condensados para
y

efectos de determinar la regalía. del Contratista, salvo que por

asooss=es==

razones económicas u operativas no sea posible su recolección y pueda
mezclarse con el Petróleo y fiscalizarse juntos. A E
1 Gas Natural que no sea utilizado por el Contratista en las
raciones de acuerdo al acápite 5.6, podrá ser comercializado,
'ectado al Reservorio o ambos por el Contratista, En la medida en
quelel Gas Natural no sea utilizado, comercializado o reinyectado, el
Contratista podrá quenlar el gas, previa aprobación del Ministerio de
Energía y Minas. om
5.9 Cuenca, un Yacimiento o Yacimientos comercialmente explotables, se 7
. extiendan en forma continua del Área de Contrato a otra u otras áreas,
el Contratista y los contratistas que tengan estas áreas, deberán
ponersé de acuerdo en la reslizáción de un plan de Explotación
unifario o un plan común de Explotación. De no llegar a un acuerdo, el
Y Ministerio de Energía y Minas dispondrá el_ sometimiento de las
— diferencias al comité técnico de conciliación referido en el artículo

32% de la Ley N% 26221 y su resolución será de obligaterio
cumplimiento. A A

V Asimismo, cuando un Yacimiento o Yacimientos comercialmente
explotables, se extiendan en forma continua del Área de Contrato hacia
áreas adyacentes no asignadas a/ un contratista o que no estén en
proceso de negociación, concurso, licitación o en procéso de selección
de contratista y no exista limitación en cuanto a pfotección

ambiental, previa aprobación de  PERUPETRO a la solicitud del
ss S _
/

Contratista, dichas árezds adyacentes serán incorporadas al Área de
Ca
5.10 Terminada la perforación de un (1) pozo, el Contratista debe informar
a PER O la oportunidad en que el pozo será probado, de ser el
caso. La prueba del pozo deberá realizarse dentro de los tres (3)
Meses siguientes al término de la perforación, salvo qué por razones
técnicas, el Contratista requiera ún mayor plazo para realizar la

prueba.

2 2 e

5.11 PERUPETRO podrá $ todo momento ipspéccionas y probar los equipos e
instrumentos de ción utilizados para medir el volumen y determinar
la calidad de los Hidrocarburos Fiscalizados. ser
Los equipos e instrumentos de medición serán periódicamente “calibrados
¡conforme las normas aplicables. Los representantes de PERUPETRO podrán

estar presentes en el acto. ==Heseooreoeese o

.=so=
5.12 Antes de la Fecha de Inicio de la Extracción ComerciaY y para la
determinación de los volúmenes y calidad de los Hiddocarburos
JFis calizados , las Partes acordarán los equipos, métodos y
"procedimientos de medición Correspondiente. «rr
5.13 Para la producción de Petróleo Pesado en el-Áreá de Contrato, Éste se

podrá mezclar con Petróleo liviand progucido fuera del Área Contrato.

Dicho Petróleo liviano será medido y fiscalizado por las Partes en un

punto de medición al ingresar al Área de Contrato. ===================
El volumen de dichos Hidrocarburos producidos fuéra del Área de
Contrato será descontado del volumen de Hidrocarburos Fiscalizados ==
el Área de/ Contrato! para efectos de la determinación de la regalía a
pagar por el Contratista. =
CLAUSULA SEXTA.- PRESENTACIÓN DE INFORMACIÓN Y ESTUDIOS ===================
6.1 El Contratista mantendrá a PERUPETRO oportuna y permanentemente
informado sobre lás Operaciones, proporcionándole toda la información
en la forma prevista en esta cláusula, en la reglamentación que le
resulte aplicable y en los formatos que  PERUPETRO establezca.

Asimismo, proporcionará información respecto de otros recursos
LA

naturales o restos arqueológicos que encuentre Oo descubra en la

¿ejecución de las Operaciones durante la Vigencia del Contrato. ====

La información técnica, estudios, datos píócesados y no procesados,
así como resultados qué proporcione el Contratista a PERUPETRO de
acuerdo a la presente cláusula, será la de mejor calidad que haya
obtenido el Contratista. Si al obtener información y resultados se
>? hubiese. utilizado métodos co sistemas que son de “eu propiedad

- Sa
SERIEBN> 1468867 30317

exclusiva, no estará obligado a revelar dichos métodos o sistemas

cuando proporcione la información. ===
pa tz

El Contratigta deberá proporcionar una copia de los estudios

geológicos, Geofísicos y de reservorios relacionados con el desarrollo!

de los Yacimientos, que prepare con la información técnica obtenida

e del Área de Contrato. El Contratista proporcionará también cualquier
aclaración que le solicite PERUPETRO en relación con dichos estudios.

6.3 El Contratista presentará a PERUPETRO, la información y estudios que

correspondan a las obligaciones del programa mínimo de trabajo antes

de la fecha de vencimiento de cada uno de los períodos de la fase de
explofación estipulados en el acápite 3.2. ============s=======emmmmme=

Adicionalmente, dentro de los noventa (90) Días siguientes al

vencimiento de cada período de la pon de exploración, el Contratista

( ara presentar a PERUPETRO, un informe consolidado q “evaluación que

incluya, de ser el caso, estudios y/o interpretación de los anfliata

E geológicos, geofísicos, geoquímicos, petrofísicos y de Reservorios coñ

— * relación a las actividades exploratoriap realizadas en el período

3 vencido, incluyendo las del: programa mínimo de trabajo

correspondiente. aeramreassenoooooohnesamema

an — E / (
El Contratista presentará a  PERUPETRO un "Informe Mensual de;

Notarlolde Lima

Producción" y pn "Informe Mensual de Ingresos y Egresos”. Ambos
formes se presentarán en los formatos que PERUPETRO entregará al
c apratínta para tal fin, a más tardar treinta (30) Dsas después de
calla mes calendario. == ooo
Contratista deberá entregar a  PERUPETRO copia de toda la
información que- proporcione al Banco Central de Reserva del Perú, de
acuerdo a la cláusula décimo primera, cuando PERUPETRO lo requiera. ==

6.6 Dentro de los treinta (30) Días siguientes al término de/cada mes
calendario, el Contratista deberá entregar a PERUPETRO la relación de

158 contratos suscritos con sus Subcontratistas en dicho Mes y cuando

así lo solicite, entregarle copia de los contratos que PERUPETRO
requiera. e

ds . 6%7 PERUPETRO o el Contratista puede revelar la información “obtenida de.

? ) las Operaciones sin aprobación de la otra Parte, en los siguientes
casós: A E AN cocos

a) Auna Afiliada; ==

b) En relación con financiaciones u obtención de seguros, suscribiendo

A

un compromiso de confidencialidad; A
c) En tanto así se requiera por ley, reglamento o resolución de

autoridad competente, incluyendo sin limitación, los reglamentos o
¡ AS (
resoluciones de autoridades gubernamentales, organismos
aseguradores o bolsa de valores en la que los valores de dicha
Parte o de las Afiliadas de dicha Parte estén registrados; y, =====
d) A consultores, contadores, auditores,” financistas, profesionales,
posibles adquirentes o cesionarios de las Partes o” de una
participación en el Contrato, conforme sea necesario con relación a
las Operaciones obteniendo un compromiso de confidencialidad. =
En los casos en que las Partes acuerden comunicar cierta

información de carácter confidencial o reservada a terceros,
abberán dejar expresa constancia del carácter de tal información, a
fin de que ésta no sea divulgada.por dichos terceros. =====s=e======

6.8 PERUPETRO tiene el derecho de publicar.o de cualquier otra forma dar a

conocer los datos e informes geológicos, científicos y técnicos.

referidos a las áreas de las que el Contratista haya hecho suelta.

En el caso de las áreas en operación, el derecho a que se refiere el
párrafo anterior será ejercido al vencimiento | del” segundo año de
recibida la información o antes si las Partes así lo acuerdan. =======

CLAUSULA SÉTIMA.- COMITÉ DE BUPERVISIÓN ==="

7.1

El Comité de Supervisión estará integrado de una parte, por ea (3)
miembros del Contratista o sus alternos, y de la otra parte, por tres
(3) miembros de PERUPETRO o sus alternos. Un representante de
PPERUPETRO S.A. presidirá el Comité de Supervisión. - eamranccacaceaness
Dicho Comité de Supervisión se instalará y aprobará su correspondiente
reglamento de funcionamiento dentro de los sesenta (60) Días
siguientes a la Pechk/ de Suscripción. A AA
El Comité de Supervisión tendrá las siguientes atribuciones: =
a) El intercambio y discusión entre sus miembros de toda la

infórmación relativa a las Operaciones;
b) Evaluar la ejecución de los programas mínimos de trabajo de

_Exploración a que se refiere el acápite 4.6; A,
ce) “Evaluar los_ planes y. — Programas de trabajo a que se refieren los

acápites 4. e y 5.3., así como la ejecución de los mismos; ==

4) Verificar la ejecución de las Operaciones, para lo cual los
representantes de las Partes acreditados lante el Comité de
Supervisión podrán contar con la asesoría DECEsarió, anna

e) Verificar el cumplimiento de todas las obligaciones relatiyas a
las Operaciones que se establecen en el Contrato o que las Partes
acuerden por cualquier otro documento; Y, =asooserrrcr rs

£) Las demás atribuciones que se establecen en el Contrato o que las

Partes acuerden. == mln

SERIEBN? 1468868 ! 30318

Ny
EL-Comité de Supervisión se reunirá cada vez que lo solícite

cualesquiera de las Partes y con la periodicidad que establezca su
reglamento. si requerirá la asistencia -de por lo menos un miembro |

representante de' cada Parte para que se considere constituido el
Comité de Supervisión. A
Cada una de las Partes se hará E de los gastos que implique
mantener a Sus FARPACÍA NDS miembros en el! Comité de Supervisión. =====
7.4 En la eventualidad” de producirse, y mantenerse, en el Comité de

Supervisión una discrepancia entre las Partes, cada una de ellas podrá

solicitar las opiniones técnicas o legales que estime convenientes y

las someterá al Comité de Shpervisión en reunión extraordinaria. De ng
iN llegarse a un acuerdo en la reunión extraordinadia, el asunto será
4 elevado a las gerencias generales de las Partes para su solución. En
y caso de subsistir ha discrepancia, será de aplicación lo dispuesto en
É el acápite 21.2. =e========w: rá
La]

Ao rosoooomss=

 CLAUSULA OCTAVA.- REGALÍA Y VALORIZACIÓN =======
£ 8.M-El Contratista pagará la regalías en efectivo, sobre la base de los
Hidrocarburos Fiscalizados, valorizados. en uno o más Puntos de
Fiscalización de la Producción, de conformidad con los acápites 8.3,
A y 8.5. En caso de pérdida de Hidrocarburos será de aplicación lo
ektipulado en el acápite 14.2. ===
Pala Jos efectos de esta cláusula, los siguientes términos tendrán los

aia sine

sighiftrados que se indican a continuación: o.
Costo de Transporte y Almacenamiento: es el ques expresado en —
1 Dólares por Barril o Dólares por MMBtu, según bea el caso,
Ss ) que comprende: A NA A
a) La tarifa pagada a terceros o la Tarifa Estimada, expresada en
Dólades por Barril o Dólares por millones de Btu, según sea el
gabo, por ed transporte y almacenamiento necesario de los
E Hidrocarburos Fiscalizados desde un Punto de Fiscalización de”
¿ue Z S la ¿Producción hasta un punto de venta O exportación, pr
incluyendo el almacenamiento en ese punto; y, cr )
pe y b) Gastos de manipuleo y despacho, así como de embaíque que
correspondan, de los Hidrocarburos Piscalizados Hsta la brida
fija de conexión al buque o hasta las instalaciones necesarias
pára/llevar a cabo la venta. semmmss=o=o=oooo e s=====
8.2.2 Período de Valorización” es cada quincena de un mes calendario,
A que la primera quincena es el período caprmaiaD.

desde el primero lhasta el decimoquinto Día de dicho mes
N EE =
8.2.5

calendario, y la segunda quincena es el período que falta para
la finalización de dicho mes calendario. =e=====ecseesse
Por acuerdo de las Partes, y en tanto las normas legales
correspondientes lo permitan, el Período de Valorización podrá
ser extendido o acortado. sesommemnomeooreooroocoooooooooooa
Precio de Canasta: es el precio expresado en Dólares por Barril,
que representa el válor POB Plerto de exportación peruano,
determinádo de conformidad con el subacápite 8.4.1 para el
Petróleo Fiscalizado, con el, subacápite 8.4.2 para los
Condensados Piscalizados y con el subacápite 8.4.3 pará los
Líquidos del Gas Natural A A A
Precio Realizado: es el precio, expresado en Dólares por MMBtu,
efectivamente pagado o pagadero por un comprador al Contratista
por el Gas Natural Fiscalizado y que debe incluir cualquier otro
concepto que se derive directamente de la Venta fe Gas Natural
Fiscalizado y del volumen efectivamente entregado de Gas Natural
FPiscalizado. === ooo
No Be tomarán en consideración para el cálculo del Precio
Realizado: =
a) Cualquier pago resultante de las conciliaciones de volúmenes

de Gas Natural contenidos kn los respectivos contratos lde

esoo

COMPraventa; Y, =sesamdammeceooooooo ooo
b) El Impuesto General a las Ventas, el Impuesto Selectivo al
— Consumo, el Impuesto de Promoción Municipal y/o cualquier otro

impuesto al consumo. A e a
Tarifa Entimada: es el costo expresado) en Dólares por Barril o
Dólares por MMBtu, según seh el caso, correspondiente al
transporte desde un -Punto de Fiscalización de la Producción
pta punto de venta o exportación o hasta otro ducto de
terceros. Dicho costo deberá tomar en cuenta los conceptos,
metodología y procedimientos referidos en el "Reglamento de
Transporte de Hidrocarburos por Ductos”, sus modificaciones o el
que lo sustituya. *====
Valor del Petróleo Fiscalizado: es el resultado de multiplicar
el Petróleo Fiscalizado de un Período de Valorización por el
Precio de Canasta_del Petróleo Fisoalirado para dicho período,
precio al cual se le habrá restado el Costo de Transporte y

Almacenamiento, de ser eb caso. ====rescosococrammees ooo
Valor del lo Condensados Fiscalizados: es el resultado de
multiplicar los Condensados Fiscalizados de un Período de
SERIEBN> 1468869 >= -— 30319

a A > Ss
(
Valorización por el Precio de Canasta de los Condensados
rscalizados para dicho período, precio al cual se le habrá
restado el Costo de Transporte y Almacenamiénto, de ser el caso.
8.2.8 Valor de los Líquidos del Gas Natural Fiscalizados: es el
- resultado és de multiplicar los Líquidos del Gas Natural

“Fiscalizados de un Período de Valorización por el Precio de

E 5 Y Í” canasta de los" Líquidos del Gas Natural Fiscalizados para dicho
“ período, precio al cual se” le habrá restado el Costo de
Transporte y Almacenamiento, de ser el caso. ceenesecosesssosz

B.2.9 Valor del Gas Natural Fiscalizado: es el resultado de
multiplicar el Gas Natural Fiscalizado, en términos de su—
contenido calórico, en millones de Btu, de un Período de
Valorización por el Precio Realizado para dicho período, prebio

3 al cual se le habrá. Pestado el Costo de Transporte y
: Almacenamiento, de ser el caso. el Lo otetadas
nn 8.3 El Contratista al momento de efectuar la declaración de Descubrimiento
3 7 Comercial de Hidrocarburos optará por la aplicación de una de las dos
E]

metodologías establecidas en los subacápites 8.3.1 y 83.2, luego de
lo cual, no podrá efectuar cambio de metodología durante el resto de

Notaglo de Lima

la Vigencia del Contrato. eme
.3.1 Metodología por Escalas de Producción: Conforme a esta
metodología, se entabieoera un porcentaje de regalía para los
Hidrocarburos Líquidos Fiscalizados y los Líguidos 'del Gas
Natural Fiscalizados, y otro porcentaje oe regalía para el Gas
Natural Fiscalizado, | por cada Período de Valorización, de

acuerdo a la siguiente tabla:

Producción Fiscalizada
MBDC en BS... (%)

A

PT AA E IE
MBDC: Miles de Barrdles por día calendario a

Cuando el promedio total de Hidrocarburos Líquidos Fibcalizados

SS y los Líquidos del Gas Natural Fiscalizados, sea menor o igual a

3 5 MBDC se aplicará el porcentaje de regalía de 15.01%. Cuando

dicho promedio sea ¿igual o mayor a 100 MBDC se aplicará-el

porcentaje de regalía de 30.01%. Cuando dicho promedio esté

4 2 entre 5 MBDC y 100 MBDC se aplicará el porcentaje de regalía
A que senilte de aplicar el método de interpolación lineal. ======

1 Z A - 1
>

La regalía que el Contratista deberá pagar por són Hidrocarburos
Líquidos Fiscalizados y los Líquidos del Gas Natural
Fiscalizados, será el resultado de aplicar el porcentaje de
regalía obtenido para dichos Hidrocarburos a la suma del Valor
del Petróleo Fiscalizado, el Valor de hos Líquidos del Gas
Natural Fiscalizados y el Valor de los Condensados Fiscalizados,
en el Período de Valorización. ==e==s====secrrmn
En el caso de Gas Natural Fiscalizado pará determinar su
promedio en barriles por día, se utilizar la Siguiente
equivalencia: Barriles serán equivalentes al volumen de Gas
Natural Fiscalizado expresado en pies cúbicos estándar divididos
entre el factor cinco mil seiscientos veintiséis (5,626). ==
La regalía que el Contratista deberá pagar por el Gas parural
Fiscalizado, será el resultado de aplicar el | porceltaje de
regalía obtenido para dicho Hidrocarburo al Valor del Gas
Natural Fiscalizado, en el Período de Valorización. A

Metodología por Résultado Económico (RRE): Conforme a esta
metodología, el porcentaje de regalía será el resultado de stmar

el porcentaje de la regalía fija de 15.01% mas el porcentaje de
la regalía variable, de acuerdo a lo siguiente: ==============a=

SN V Sa
RRE _ = 15.01 % + RV
E O . -100
y 5 + (ER. ¿=1.15)) |,
Donde: s >
RYO: Regalía Variable %; ex. es
WR: Factor R 11

La Regalía Variable se aplica cuando: FR y21. 15, y en el rango de:
0% < Regalla Variable” '“s 20%

Para resultados negativos de RV se considera 0%, para resultados de RV

mayores a 20%, se considera 20%!

X 1 Ingresos correspondientes al periodo anual anterior al momento en el
cual se hace el cálculo de la Regalía Variable. Comprenden los
conceptos aplicables al Factor R ,;

Y 41. Egresos correspendientes al período anual anterior al momento en el
cual se hace el cálculo de la Regalía Variable. Comprenden los
conteptos aplicables al Factor R ,;

Factor R 11: Es el cociente entre los ingresos y egresos acumulados desde

la Fecha de Suscripción hasta el período t-1, inclusive.

Período ;y; Periodo anual anterior al momento en el fual se hace el

cálculo de la Regalía Variable.

Donde:

Ingresos acumulados:

Acum[PFP*(PCP-CTAP)] + Acum|[PFC*(PCC-CTAC)] +_

>
—SERIE BNO 1468870 o 30320

Acum[PFG*(PRG-CTAG)] + Acum[PFL*(PCL-CTAL)] + Acum[Ol]
PFP Producción Fiscalizada de Petróleo.

PCP Precio de Canasta para Petróleo.

CTAP = Costos de Transporte y Almacenamiento para Petróleo.

PFC = Producción Fiscalizada de Condensados.
PCC = Precio de Canasta para Condensados.
= NN —CTAC = Costo de Transporte y Almacenamiento para Condensados.
PFG = Producción Fiscalizada de Gas Natural.
x PRG = Precio Realizado de Gas Natural.
Ñ CTAG S Costo de Transporte y Almacenamiento para Gas Natural.
PFL = Producción Fiscalizada de Líquidos del Gas Natural. —

se ¡POE (E Precio de Canasta para Líquidos del Gas Natural. -
/ CTAL” = Costos de Transporte y Almacenamiento para Liquidos del

Gas Natural.
ol = Otros ingresos.
Egresos acumulados:

Acum (Inversión + Gastos +Regalía + Otros Egresos)
El detalle de los ingresos y egresos así como la oportunidad del
registro de los componentes/ del Factor R t-1, se especifican en
el/ anexo "E" - Procedimiento Contable.

¡51 cálculo del porcentaje de la Regalía Variable se efectúa dos
!veces al año: una en el mes de enero, con información de los
Ingresos y Egresos de enero a diciembre=del año calendario

Notafio de Lima

anterior; y otra en el mes de julio, con información de julio

del año calendario anterior a junio del año calendario

N Corriente. s======srmemmeoooooooooonnenoooooooooremasoooooa n=

8.4 Para los efectos del Contrato, el Precio de cada una de las clases de
Hidrocakburós Fiscalizados será expresado en Dólares por Barril o en
Dólares por millón de Btu, según sea el caso y será determinado
conforme se indica a continuación: =======srrr oo
8.4.1 Pára la determinación del Precio de Canasta del Petbróleo

Fiscalizado, se precederá de la siguiente manera: ====ammmes====

Ja) Con una anticipación no menor de noventa (90) Días a la Fecha
de Inicio de la Extracción comercial de Petzóleo: las Partes
determinarán la calidad de Petróleo que se va a producir en el,

S Área de Contrato.

E) Dentro de los treinta (30) Días siguientes a la determinación

a que se refiere el literal anterior, las Partes seleccionarán
una canasta de Petróleo e Basta “in máximo de cuatro (4)
componentes los que deberán” PAPAL lo siguiente: A
1. Que sean de calidad similar al Petróleo que se vaya a

medir en un Punto de Fiscalización de la Producción; ==.

Es

2. Que sus cotizaciones aparezcan regularmente en .la
publicación "Platt's Oilgram Price Report" u otra huente

N

+
A Partes; Y, rre

3. Que sean competitivos en el mercado o mercados a los
cuales podría venderse el Petróleo que se vaya a medir en

un Punto de' Fiscalización de la Producción, mem==========

Cc) Una vez determinado lo establecido en los literales
precedentes, las Partes suscribirán un "Acuerdo de

Valorización"-- en el que establecerán los “férminos y o

condiciones adicionales a los que se detallan en este
subacápite y que se requieran para su correcta aplicación. on
En el "Acuerdo de Valorización" se definirán los
procedimientos de ajuste que ... necesario establecer por
razón de calidad. Los ajustes por. calidad considerarán premios
y/o castigos por mejoramiento y/o degradación de la calidad
del Petróleo Fiscalizado con relación a la calidad de los
tipos de Petróleo que integran la. canasta. Asimismo, en el
"Acuerdo de Valorización" se establecerá su vigencia y la

periodicidad con que deberá revisarse los métodos Y =<

procedimientos que se acuerden, de manera que en e5ño > momento
se garántice una determinación realista de los precios del
Petróleo Fiscalizado, Si alguna de las Partes cualquier
momento considera que la aplicación de los métddos y
procedimientos establecidos en el "Acuerdo de Valorización" no
da como resultado una determinación realista del valor “FOB
puerto de exportación peruano del Petróleo Fiscalizado, las
Partes podrán acordar la aplicación de otros métodos y
procedimientos que efectivamente produzcan dicho resultado. ==
d) Cada seis (6) Meses o antes si alguna de las Partes lo
solicita, las Partes podrán revisar la canasta establecida
para la valorización del Petróleo Fiscalizado, a fin de
verificar que sigue cumpliendo con las condiciones antes
enumeradas. Si se verifica que alguna de dichas condiciones ya
no se cumple, las Partes deberán modificar la canasta dentro
de- los- treinta (30) Días siguientes a la fecha en que se
inició la revisión de la canasta. Si vencido este plazo las
Partes fio hubieran acordado una nueva canasta, se procederá de
conformidad cor lo estipulado en el subacápite 8.4.5. ========

Si se verifica que la gravedad API (promedio ponderado),

contenido de azufre, u otro elemento que mida la calidad del
Petróleo Fiscalizado hubiera variado significativamente con

reconocida por la industria petrolera y acordada por las 1

»
SERIEBNS 1468871 30321

relacióf a la calidad de los componentes que integran la

canasta (promedio aritmético simple), las Partes deberán
modificar la composición de la canasta con el objeto de que la_

E misma refleje la calidad del Petróleo Fiscalizado. =>»e========

e) En la eventualidad que en el futuro el precio de uno o más de
= los tipos de Petróleo que integran la canasta fuera cotizado
en moneda distinta a Dólares, dichós precios serán convertidos

E a Dólares a las tasas de cambio vigentes en las fechas de cada:

una de las referidas cotizaciones. Los tipos de cambio a

utilizarse serán el promedio de las tasas de cambio cotizadas

E Ñ E par el Citibank N.A. de Nueva York, Nueva York. A falta de _

esta institución, las Partes acordarán otra que la sustituya
adecuadamente. A AA

mm f)El Precio de Canasta que se utilizará para _Salcular la

E valorización del Petróleo Fiscalizado en un- Período de

7-1 Valorización será determinado de la siguiente manera: ata: A

E _ ms Se determina el precio promedio de cada uno de los a.

e de Petróleo que integran la canasta, calculando la media
aritmética qe sus cotizaciones publicadas en el Período
de Valorización. Sólo se congiderarán los Días en los que
todos los componentes que integran la canasta, hayan sido
cotizados. Queda entendido que si en una edición regular

del "Platt's Oilgram Price Report" aparecieran dos o más

cotizaciones para el mismo componente de la canasta, se
utilizará la cotización de fecha más cercana a la fecha
de la publicación ("Prompt Market"); y, =====nseeemmz====
Í 2. Los precios promedio resultaftes de acuerllo a_lo antes

y indicado, para _cada uno de los componentes de lá canasta,
serán a su vez promediados, para así obtener el Precio-de
ul Canasta correspondiente al valor 'del Petróleo
Piscalizado. sere
3.4.2 Para la determinación del Precio de Canasta de los Condensados
Fiscalizados se procederá de acuerdo a lo establecido en el
pubacápite B.4.1, en! lo que resulte aplicable. Las Partes podrán
Y acordar los ajustes necesarios pará ue “el Precio de Canasta
refleje— en la mejor forma el yvalor de los /Condensados
E Fiscalizados.

.. 8.4.3 Para la determinación del Precio de Canasta de los Líquidos del
/Gas Natural Fiscalizados se procederá de acuerdo a ES $

establecido em.el subacápite 8.4.1, en lo que resulte aplicable.”
/ Nx Í ñ
—ÚM 2

Ed

oros ooo
í

Las Partes podrán acordar los ajustes necesarios para que el
- / Precio de Canasta refleje en la mejor forma el valor de los
- Líquidos del Gas Natural Fiscalizados. =====se===s==s=ss=s=s==s=======
8.44 El precio del Gas Natural Fiscalizado estará representado por el
Precio Realizado, el mismo que deberá reflejar el precio de
venta en el mercado nacional o en un punto de exportación dentro
del territorijo nacional, según fuera el cago. El valor mínimo a
aplicar como Precio Realizado, será de 0.60 US$ / MMBtu. =u======"
8.4.5 En caso que las Partes no pudieran llegar a cualquiera de los

acuefdos contemplados en este acápite, será de aplicación lo

dispuesto en el acápite 21.2/ ado]

¿nr
8.5 Sin peliuicio de lo estipulado en el literal d) del numeral 2.5 del

anexo "E", Procedimiento Contable; sí en cualquier momento las Partes
establecieran que ha habido un error en el cálculo del factor R.., y
que de dicho error resultara que debe aplicarse un-factor R¿., distinto
al aplicado o que debió aplicarse en un momento distinto a aquel en
que se aplicó, se procederá a realizar la correspondiénte .corrección
con efecto al período en que se incurrió en el error, reajustándose a
partir de ese período el porcentaje “Ae regalía. Todo ajuste producto
de un menor- pago, de la regalía, devengará intereses a favor de la
(Parte afectada desde “el momento en que se cometió el error. Las
devoluciones que pe haga al Contratista por un mayor pago de la
regalía serán realizadas con cargo a los saldos que PERUPETRO tenga

que transferir al Tesoro. ser

8.6 El monto de la regalía se calculará para cada Período de Valorización.

CLAUSULA NOVENA - TRIBUTOS sess==s=ecesceseanos

El [pago respectivo se hará en Dólares a más tardar el segundo Día Útil
después de finalizada la quincena correspondiente, debiendo PERUPETRO
extender el certificado respectivo a nombre del Contratista conforme a
ley. El volumen de los Hidrocarburos Fiscalizados de cada quincena
estará sustentado por las boletas de fiscalización que PERUPETRO
cumplirá qon PRES di Contratistá debidamente firmadas en señal de
conformidad. e

Por el Contrato, en el caso que el Contratista nb cumpla con pagar a
PERUPETRO, en todo o parte el monto de la regalía dentro del plazo
estipulado en el acápite 8.6, el Contratista pohdxá a disposición de
PERUPETRO los Hidrocarburos “de su propiedad extraídos del hos de
Conkrato, en la Cantidad necesaria que cubra el monto adeudado; los
gastos incurridos y los intereses correspondientes según el acápite

A AE E

9.2

3
ó
E
7]
pS
£

o
€
3
o
>
Tí
2

7]
2

9.3

9.4

SERIEBN? 1468872 30322

del Perú, que incluye al régimen tributario común del Impuesto a la
—Renta, ags como a las normas específicas que al respecto sé establece
en la Ley N* 26221, vigentes en la Fecha de Susezipoión: au ooo ===

El Estado, a través del Ministerio de Economía y Finanzas, garantiza

al Contratista,—el beneficio de estabilidad tributaria durante la _
Vigencia del Contrato, por lo cual quedará sújeto, únicamente, al
régimen tributario vigente a la Fecha de Suscripción, de acuerdo a lo
establecido en el "Reglamento de la Garantía 2 la Estabilidad
Tributaria y de las Normas Tributarias de la rey no 26221, Ley
Orgánica de Hidrocarburos” Maprobado poY Decreto Supremo No. 32-95-BF,
en la “Ley que regula los Contratos de Estabilidad con el Estado al
ia de las Leyes Sectoriales - Ley N9 27343" en, lo que cderssponas
% en la "Ley de Actualización en Hidrocarburos - ay No 27377". ====.=.
La exportación de Hidrocarburos provenientes del Área de Contrato que
realice el Contratista está exenta de todo Tributo, incluyendo L
aquellos que requieren mención expresa. ====s==s=seerorr
El pago por concepto de canon, sobrecanon y participación en la renta
será de cargo de PERUPETRO. ES
El Contratista de conformidad con los dispositivos legales vigentes,

ASES SS Ss SS Ses. >

Ó
De tonformidad con lo ¡ dispuesto por el artículo 87” del Código

Tributario, el Contratista podrá llevar su contabilidad pa Dólares y
e,

por lo tanto, la determinación de la base imponible de los Tributos
que sean de cargo suyo, así como el monto de dichos Tributos y el pago

aesescesooos

de los mismos, se efectuará de acuerdo a ley.
Se precisa que el Contratista utilizará el método de amortización

lineal en un período” de cinco (5) ejercicios anuales, contados a
partir del ejercicio al que corresponda la Fecha de Inicio de la;
Extracción -Comercial. a

La referida amortización lineal se aplicará a- todos los gástos de _
Exploración y Desarrollo y a todas las inversiones que realice el
Contratista desde la Fecha de Suscripción del Contrato hasta la Fedha
de Inicio de la Extracción Comercial. ==
Queda estipulado que el plazo de amortización hnites referido será
extendido, sin exceder en ningún caso el plazo del Contrato, si por
razones de precios o por cualquier otro factor acordado por las Partes

calco correos

y luego de aplicar la amortización lineal a que se refiere 4 párrafo

/

Nx
5 o
CLAUSULA DECIMA - DERECHOS ADUANEROS «=:

Es 1

anterior, los estados financieros del Contratista arrojase un
resultado negativo ¿ una pérdida fiscal, que a criterio del
Contratista se proyecte que no va'a poder ser compensada para efectos
fiscales de acuerdo /a las normas tributarias vigentes. La extensión
del plazo de amortización será puesta en conocimiento previo de la
Siperfateniencia Nacional de Administración Tributari.

de corro

)10.1El Contratista está autorizado a- importar en forma definitiva o

10.2

10.3

10.4

10.5

Ed de conformidad con los dispositivos -legales wigentes,
cualquier_ | bien necesario para la económica y secos entorn de
las Operaciones. ES CREE EEE EEES
El Contratista podrá importar temporalmente, por el periodo de dos (2)
Años, bienes destinados a sus actividades con suspensión lie los
Tributos a la importación, incluyendo aquellos que requieren mención
expresa; y, en caso,de requerirse prórroga, la solicitará a PERUPETRO
por períodos de un'* (1) Año hasta por dos (2) veces; quien gestionará
ante la Dirección General de- Hidrocarburos la Risolución Directoral
correspondiente. Con—la documentación señalada, la Superintendencia
Nacional de Administración Tributaria autorizará la prórtoga del
régimen de importación temporal. ========:

ana
El procedimiento, los requisitos y garantías necesarias para la
aplicación del régimen de importación temporal, se sujetarán a las
normas contenidas en la Ley General de Aduanas y sus normas
modificatorias y reglamentarias. SA
La importación de bienes e insumos requeridos por el Contratista en la
fase de exploración, para las actividades de Exploración, se encuéntra

¡proneradk de todo Tributo, incluyendo aquéllos que requieren mención

expresa, siempre y cuando se encuentren contenidos en la lista de
bienes sujetos al beneficio, de acuerdo a lo establecido en el
artículo 56” de la Ley N* 26221. El "beneficio se aplicará. por el
plazo que dure dicha fase. semen
pos Tributos que gravan la importación de bienes e insumos pequeridos
por el Contratista PALA las actividades de Explotación y para las
actividades: de Exploración en la fase de 'SIOtaCión, serán de cargo Y,
costo del importador. ar
PERUPETRO podrá inspeccionar los bienes importados en forma defínitiva
o temporal bajo esta cláusula, para las actividades de Exploración de

la fase de exploración, para verificar si, dichos bienes han sido
importados exclusivamente para las Operaciones. =====saresmmemssss=====
1

3
( A

z ez

)
_ SERIEB N> 1468873 30323

zas e 1)

bienes e Ánsunos que hayan sido exonerados de Tributos, de acuerdo a

lo dispuesto en el artículo 56” de la Ley N*% 26221. =========mmmm=====
El Contratista no podrá reexportar ni disponer para otros fines los
bienes e insumos señalados en el párrafo anterior, sin autorización de
PERUPETRO. Obtenida la autorización, el Contratista deberá aplicar los
Tributos que correspondan, conforme a lo dispuesto en el artículo 57*
de la Ley N* 26221.
CLAUSULA DECIMO PRIMERA.- DERECHOS FINANCIEROS =====================

mm

r 11.1 Garantía del Estado ===
Interviene en el Contrato/el Banco Central de Reserva del Perú, de

/ confoymidad con lo dispuesto en la Ley N”- 26221 y por el Decreto
Legislativo N* 668, para otorgar_por sl Estado al Contratista las
garantías que se indica en la presente cláusula, de acuerdo al régimen

legal vigenté en la Fecha de Suscripción. ===

Las garantías que se otorga en la presente cláusula son de alcance
también para el caso de una eventual cesión, con sujeción a la Ley de

1]
£
SÍ
o
pe Hidrocarburos y al presente Contrato. ===
11.2 Régimen Cambiario memes led
E

El Banco Central de Reserva del Perú, en representación del Estado y
en cumplimiento! de las disposiciones legales vigentes a la Fecha de

/
Ricardo Femandini Barreda

Suscripción, garantiza que el Contratista gozará del régimen cambiario

en vigor en la Fecha de_ Suscripción y, en consecuencias que «el
Contratista tendrá el derecho a la disponibilidad, libre tenencia,
] luso y disposición interna y externa de moneda extranjera, así como la

libre convertibilidad de moneda nacional a moneda extranjera en el
£ mercado cambiario de oferta y demanda, en los términos y condiciones

que se indica, en la presente cláusula. =
- f En ese sentido,' el Banco”? Central de, Reserva del Perú, en

aneanook=name:

representación del” Estado, garantiza al Contratista de acuerdo al
régimen legal vigente en la Fecha de Suscripción: ====s=ammmme=e=======
a) Libre disposición por el Contratista de hasta el ciento por ciento
(1004) de las divisas generadas por sus exportaciones dé los
Hidrocarburos Fiscalizados, las que podrá disponer directamente en
sus cuentas bancarias, en el país o en el exterior. === Z
b) Libre disposición y derecho a comvertir libremente a diyiñas hasta
) el ciento por ciento (100%)- de la moneda nacional resultante de sus

—= ventas de Hidrocarburos Fiscalizados al mercado nacional y derecho

a depositar directamente en sus cuentas bancarias, en el país o en

5 ES el exterior, tanto las divisas como la moneda nacional. ======

y ] | á
11.3

Ñ
c) “Derécho a mantener, controlar, y operar cuentas bancarias en

cualquier moneda, tanto en el país como en el exterior, tener lo
control y libre uso de tales cuentas y a mantener y disponer
libremente en el exterior de tales fondos de dichas cuentas sin
restricción alguna. sermmecrcarrrrorrrrrroroorcon rocosos
ad) Sin perjuicio de todo lo anterior, el derecho del Contratista a
disponer libremente, distribuir, remesar o retener en el exterior,
sin restricción alguna, sus utilidades netas anuales, determinadas
con arreglo a ley. A AA
Didponibilidad y Conversión a Divisas =e==sroccascacconcoccoccccocooas
Queda convenido que el Contratista acudirá a las entidades del sistema
financiero establecidas en el país para acceder a la conversión a
divisas, a que se refiere el líteral b) del acápite 11.2. =====p=

En caso de que la disponibilidad de divisas a que se refiere el
párrafo anterior no pueda ser atendida total_o parcialmente por las
MON antes mencionadas, el Banco entral de Reserva del Perú
garantiza que proporcionará las divisas necesarias. E

Para el fin indicado, el Contratista deberá dirigirse por escrito al
Banco Central, remitiéndole FOtOCOPÍA de comunicaciones recibidas de
no menos de tres (3) entidades del sistema financiero, en las que se
le informe la imposibilidad de atender, en todo o en parte, sus
requerimientos de divisas. nr
Las comunicaciones de las entidades del sistema financiero serán
válidas por los dos Días Útiles ulteriores a la fecha de su emisión.
Antes de las lla.m. del Día Útil siguiente al de la presentación de
los documentos prededentemente indicados, el Banco Central comunicará
al Contratista el tipo de cambio que utilizará para la «conversión
demandada, el que regirá silore que el Contratista haga entrega el
mismo día del contravalor en monéda nacional. ======se=sseeseasccoainama
Si, por cualquier circunstancia, la entrega del contravalor no fuese
hecha por el Contratista en la oportunidad indicada, el Banco Central
de Reserva del Perú, le comunicará al Día Útil siguiente, con la misma
limitación horaria, el tipo de cambio que regirá para la conversión,
de efectuársela ese mismo día. ========k=======

Sin perjuicio de lotlanteriór, en caso de que el Banco Central de
Reserva del Perú Somprobara, oportunamente, que dicha disponibilidad
no puede ser atendida total o parcialmente por las entidades antes
mencionadas, notificará al Contratista para que acuda al Banco Central
de Reserva del Perú con la moneda nacional correspondiente para dar

cumplimiento a la conversión a divisas, ==s==ese==o========osesicanam
t
Y _ e

SERIEBN? 14688747 q 30324

El Banco Central de Reserva del Perú, en representación del Estado,

garantiza que el régimen contenido en esta cláusula continuará siendo
de aplicación para el Contratista, durante la Vigencia del Contrato.

En caso de que por cualquier circunstancia el tipo de cambio no fuera
- determinado por la oferta y demanda, el tipo de cambio aplicable al

r Contratista será: =======
ES Si se estableciera uf tipo de cambio oficial único, de igual valor
para todas las operaciones en moneda extranjera o vinculadas a
- ésta, a partir de su fecha de vigencia éste será el utilizado bajo
Tel Contrato. A

b) De establecerse un régimen de tipos de cambio diferenciados,
múltiples e si se diera diferentes valores a un tipo de cambio
íínico, el tipo de cambio a ser utilizado para todas las operaciones

del Contratista será el más alto respecto de la moneda extranjera.

11.5 Aplicación de Otras Normas Legales ==e==s==se==cescescooooras
Las garantías que otorga el Banco Central de Reserva_del ¿pará al
Cóntratista subsistirán durante la Vigencia del Contrato. ============
Y' Contratista tendrá derecho a acogerse total o parcialhente, cuando

Notario de Lima

A rexyulte pertinente, a nuevos dispositivos legales de cambio o normas
arias que se emitan” qurante la Vigencia del Contrato, incluyendo
aquéllos que traten aspectos cambiarios no contemplados en-la presente
cláusula, siempre que tengan un carácter general o sean de-aplicación
actividad de Hidrocarburos. El acogimiento a los nuevos
dispositivos o normas antes indicados no afectará la vigencia de las
garantías a que se refiere. la presente cláusula, ni el ejercicio de
aquellas garantías que se refieran a aépectos distintos a los
contemplados en los nuevos dispositióos O normas a los que se hubiere
acogido el Contratista. =
Queda expresamente convenido que el Cofitrafísta podrá, en cualquier

momento, retomar las garantías que éécogis no utilizar

transitoriamente y que retomar tales garahtías no crea derechos ni

A obligaciones para el Contratista respecto del período en que se acogió
as a los nuevos dispositivos o normas antes señalados. os
— — Asimismo, se precisa que retomar tales garantíass” ” nada afecta a

léstas o a lás demás garantías, ni crea derechos” u/ obligaciones

+ adicionales para el Contratista. A

El acogimiento por el Contratista a los nuevos dispositivos legales de

— cambio oO normas cambiarias, así como su decisíón de retomar las

j garantías que escogió no utilizar transitoriamente, deberán ser
comunicadas por escrito-al Banco Central de Resekva del Perú y a
PERUPETRO. ==ce=ammammm

/ Lo, establecido en este acápite es sin perjuicio de lo dispuesto en el
primer párrafo del acápite 11.4. A

11.6 Información Económica A A
- El Contratista remitirá información mensual al. Banco Central de
Reserva dex Perú relativa a su actividad económica, de conformidad

con el artículo 74 de la Ley Orgánica del Banco, aprobada por Decreto

Ley DO 26123.
CLAUSULA DECIMA SEGUNDA.- TRABAJADORES A
12.1 Las Partes convienen que al término del quinto Año contado a partir de
la Fecha de Inicio de la Extracción Comercial, el Contratista habrá
sustituido a todo su personal extranjero por personal peruano de
equivalentes calificaciones profesionales. Se exceptúa de lo anterior

a personal extranjero! para cargos gerenciales y al que sea necesario
para la realización de trabajos técnicamente especializados, en
relación con las Operaciones. El Contratista conviene en capacitar y
entrenar al ¡personal peruano en la realización de trabajos

/ técnicamente especializados a fin que personal peruano pueda sustituir
progresivamente al personal extranjero en la realización de dichos

trabajos. ===s===ose=s=====e=s======
12.2 Al inicio de las Operaciones y al vencimiento de cada año calendario,
el Contratista entregará a PERUPETRO un Cuadro estadístico del
personal a su servicio para las Operaciones, de acuerdo al formato que

PERUPETRO entregue al Contratista. =====e=s===s=s==s=sccr rr
CLAUSULA DECIMA TERCERA. - PROTECCION AMBIENTAL Y RELACIONES COMUNITARIAS ==
13.1 El Contfatista se obliga a cumplir las disposiciones del "Reglamento /

para la Protección Ambiéntal a las Actividades de Hidrocarburos"

aprobado por Decreto Supremo N* 015-2006-EM y modificatorias;,- la Ley

N* 28611, Ley General del Ambiente y modificatorias, así como las

demás disposiciones ambientales vigentes en lo que sea aplicable. ====

/13.2 El Cóñtratista conducirá las Operaciones ceñido a los lineamientos del
| desarrollo sostenible, de la conservación y protección del ambiente de
acuerdo a las leyes y reglamentos de profección ambiental, sobre
comunidades nativas y campesinas, y a los convenios internacionales
ratificados por el Estado kPeruano. Asimismo, deberá respetar la
cultura, usos, costumbres, * principios y valores de las comunidades,
—manteniendo una adecuada armonía-con el Estado Peruano (y la sociedad
Civil, eessooseososcoocoooooooooooooooooofoooooooooooooooorrr sesos

de 6
e prácticas de la industria internacional, cón observancia de las Leyes
y regulaciones ambientales, sobre la prevención y control de la
y “ontaminación ambiental_ aplicables a las Operaciones; asimismo
conducirá las Operaciones A a las regulaciones vigentes Eds

= preservación de la diversidad biológica, de los. recursos naturales y
la preservación de” la seguridad y salud de la población y de su

e adelaida

= personal. =====
CLAUSULA DECIMA CUARTA” - CONSERVACION DE LOS HIDROCARBUROS Y PREVENCION

CONTRA PERDIDAS ==
14.1 El Contratista debe adoptar toda medida razonable para prevenir la
Qe ) = pérdida o desperdicio de los Hidrocarburos en la superficie o en el
subsuelo de cualquier forma, durante las actividades de Exploración y
> Explotación. -
14.2 En caso de derrames de Hipcalburos en la superficie, pos el Área de

Contrato o fuera de ella, que deban per informados de-—acuerdo a las

normas legales vigentes, el Contratista deberá comunicar
inmediztamente este hecho a PERUPETRO, indicándole ¡el volumen estimado
del derrame y las acciones tomadas para subsanar las causas del mismo.
PERUPETRO tiene el derecho de vebificar el volumen del derrame y

se======1

lizar sus causas. ==
caso de pérdidas en la superficie, en el Área de Contrato o fuera
lla, antes del Punto de Fiscalización de la Producción, debido a
negligencia grave o conducta dolosa del Contratista, el volumen

A eee

será valorizado de acuerdo con la cláusula octava e incluido
en el [cálculo de la regalía, sin perjuicio de lo estipulado en el

mb

acápite 13.1. A
En caso de pérdidas antes del Punto de Fiscalización de la Producción
ee en situaciones distintas a las descritas en el párrafo anterior y que

den origen a una compensación al Contratista por parte de terceros, el
E monto de la compensación recibida por los Hidrocarburos perdidos,
multiplicado por el factor que resulte de dividir el monto de la
regálía pagada por los Hidrocarburos Fiscalizados en el Punto Se
Fiscalización de la Producción al Sue correspondan los Hiolocarburds
perdidos en la “Quincena” en que ocurrió la pérdida, entre el valor de
tales. Hidrocarburos Fiscalizados, determinado de acuerdo al acápite
8.2 en la misma quincena, será el monto que el Contratista deberá
pagar por concepto de regalía por los Hidrocarburos perdidos, a más
tardar al segundo Día útil de recibida dicha compensación, sin

perjuipio de lo estipulado en el acápite 13.1. ==================
/

ne e
- =P Nx 4
CLAUSULA DECIMA QUINTA.- CAPACITACION Y TRANSFERENCIA DE ¡FECROLOGIA mud.
15.1 En cumplimiento de lo establecido for el artículo 29” de la Ley N*
26221, el Contratista se obliga a poner a disposición de PERUPETRO, en
cada ME calendario durante la Vigencia del Comcatos la siguiente

A rro nooo

Hasta el año calendario en que tenga lugar la Fecha de Inicio de 50,000.0
la Extracción Comercial.

A partir del año calendario siguiente al de la Fecha de-Inicio de
la Extracción Comercial. >
Barriles por Día
a 30,000
50,000

El primer pago se efectuafá en la Fecha de Suscripción en un monto que
se determinará multiplicando el aporte zanual correspondiente al
literal a), por la fracción que resulte de dividir el número de Días
já que falten para completar el año calendario en curso entre trescientos
sesenta y cinco (365). a ci a a a
El aporte anual de capacitación en caso del literal b), será el que
córciacoila al tramo en que se encuentre la producción diaria promedio
de los Hidrocarburos Fiscalizados en el año calendario anterior, a
cual se obtendrá dividiendo el volumen total / de los Hidrocarburos
Fiscalizados en dicho Año entre el correspondiente número de Días. ===
Para determinar los Barriles / Día en caso de producción de Gas
Natural Fiscalizado, se utilizará la siguiente equivalencia: Barriles
serán equivalentes al volumen de Gas Natufal expresado en piés cúbicos
estándar divididos entre el factor cinco mil seiscientos veintiséis
(5,626). A
“ros pagos a que se refiere el presente acápite, excepto el primer
“” pago, serán efectuados durante el Mes de énero de cada año calendario.

Los pagos podrán hacerse mediante transferencia bancaria siguiendo las

instrucciones que PERUPETRO proporcionará para estos efectos, 5
15.2 El Contratista cumplirá con las obligaciones establecidas ken el
acápite 15.1 depositando el aporte en la cuenta que PERUPETRO le
señale. A o
PERUPETRO entregará al Contratista una comunicación manifestando la
conformidad del pago, dentro de les cinco (5) Días Útiles de haber

recibido el aporte. e=se=es=eoseccooooooooarrr
SERIEBN" 1468876 30326
Nx

1

a Í
3 Los programas de capacitación que el Contratista establezca para -su
personal, tanto en el país comó en el extranjero, serán puestos en

y Sonocimiento de PERUPETRO. ===
15.4 El Contratista se compromete, durante la fase de explotación y de ser
posible, durante la fase de exploración, a tener un programa para
estudiantes universitarios a fin que realicen prácticas con el objeto
que éstos puedan, de acuerdo con los requerimientos de la universidad
y de donde provengan, complementar su formatión académica, todo ello de
7 ALUETOO. a la legislación vigente en la República del /Perú, sin que
esto genere dependencia laboral alguna. Asimismo, el bontratísta

pondrá dicho programa en conocimiento de PERUPETRO. ===s====emmmmmebes=  —
- CLAUSULA DECIMA SEXTA - CESION ASOCIACIÓN ===
16.1En caso pue el Contratista llegue a un acuerdo para ceder su posición
contractual o asociarse con un tercero len el Contrato, procederá a
notificar a PERUPETRO respecto/de dicho acuerdo. A la notificación
deberá acompañarse la solicitud de calificación del cesionario o del
tercero, correspondiéndole a estos últimos cumplir con adjuntar la
información complementaria que resulte necesaria para su calificación

como empreses” petrolera, conforme a ley. sem
Nsi PERUPETRO otorga la calificación solicitada, la cesión o asociación 4
sA llevará a cabo mediante la modificación del Contrato, conforme a

lo Felnandini Barreda

Notarip de Lima

| TERERESSS=S==S=== ===. A

A

'ontratista, previa notificación a- PERUPETRO, podrá ceder su

í 16.3 Bl césionario o el “tercero otorgará todas las garantías y asumirá
todos los derechos, responsabilidades y bbligaciones derivadas del

Contrato. eras oooooomna
CLAUSULA DECIMA SETIMA - CASO FORTUITO O FUERZA MAYOR ============.
17.1 Ninguna de las perces ep imputable por la inejecución de una

obligación o su cumplimiento parcial, tardío o defectuoso, durante el

término en que dicha Parte obligada se vea afectada por causa de Caso
Fortuito o Fuerza Mayor y siempre que acredite que tal causa impide su

escocesas => >

Ls debido cumplimiento. e=s=rmmmsccoc=s=s=======

17.2 La Parte afectada por el Caso Fortuito o Fuerza Mayor notificará ¡por
> escrito dentro de los cinco (5) Días siguientes de producida la causal
a la otra Parte respecto de tal evento y acreditará la forma en que
afecta lla ejecución de la correspondiente obligación. La otra Parte
responderá por escrito aceptando o no la causal dentro de los quince
(15) Días siguientes de ERIN la notificación ic nencioñada. La

= <
no respuesta de la Parte notificada en el plazo señalado se entenderá
—como áceptación de la causal invocada. ===========s=scesse==seesesses==
En el caso de ejecución parcial, tardía o defectuosa de la obligación
afectada por Caso Fortuito o Fuerza Mayor, la Parte obligada a su
cúmplimiento hará sus mejores esfuerzos para ejecutarla con arreglo a
la común intención de las Partes expresada en el Contrato, debiendo
lag Partes continuar con la ejecución de las obligaciones
contractuales no afectadas en cualquier forma por dicha causa. =======
La Parte afectada por la causa de Caso Fortuito o Fuerza Mayor deberá
reiniciar el cumplimiénto de las obligaciones y condiciones
contractuales dentro de un período de o razonable, luego que
dicha causa o causas hubieran desaparecido: para lo cual deberá dar
aviso a la otra Parte dentro de los cinco (5) Días siguientes de
desaparecida la causa. La Parte no afectada colaborará con la Parte
afectada en este esfuerzo. ENEE VO FONTE
En los casos de huelga, paro-u otros similares, una de las Partes no
podrá imponer a la otra una solución contraria a su voluntad. ========
17.3 El lapso durante el cual los efectos de la causa de Caso Fortuito o
Fuerza Mayor afecten el cumplimiento de — las obligaciones
contractuales, será agregado al plazo previsto para el Mp IML ARES de
dichas obligaciones, y si fuera el caso, al de ha fase correspondiente

del Contrato y al plazo de Vigencia del Contrato. =====e==nseoasess==e

Si la causa de Caso Fortuito o Fuerza Mayor afectara la ejecución de
alguno de los programas mínimos de trabajo aque se refiere el acápite
4.6, la fianza que garantice dicho programa se mantendrá vigente y sin

ser ejecutada durante el lapso en que tal causa afecte la indicada
ejecución o durante el 14pso en que PERUPETRO no se pronuncie sobre la
causal invocada por el Contratista y, si se hubiera producido alguna
discrepancia respecto a Ja existencia de tal causal,-mientras no se
resuelva la discrepancia. Con tal fin el coltratista deberá prorrogar

o sustituir dicha fianza, según sea necesario. ======s==s=s=s=s=s=ssess====
Asimismo, en tanto PERUPETRO no se pronuncie sobre la causal invocada

por el Contratista o mientras no se resuelva la discrepancia que
pudiere haberse producido sobre su existencia, Guedará en suspenso el
cómputo del plazo para la ejecución del programa mínimo de trabajo
respectivo. En caso que PERUPETRO acepte la existencia de la wycausal de
Caso Fortuito o Fuerza Mayor invocada por el Contratista, Éste
reanudará la ejecución del programa mínimo de | trabajo tan pronto cesen

los efectos de la indicada cauéal. eesscssossessesesoessoossse==s=======
SERIEBN? 1468877 E _ 30327
y

PERUPETRO hará los esfuerzos necesarios para obtener la- ayuda y
cooperación de las autoridades correspondientes del Gobierno a fin que
se tomen las medidas necésarias pára 'lasegurar una implementación y
operación continuada y segura de las actividades previstas bajo el

Contrato.
Se conviene que a cuando cualquiera de las Partes, a su solo
criterio, considere Nue su personal o el de sus subcontratistas no
puedan actuar dentro del Área de Contrato con la seguridad necesaria
en cuanto a su integridad física, la invocación de esta situación como
K causa de Caso'Fortuito o Fuerza Mayor no será discutida por la otra
Parte. somo

17.5 En caso que el Contratista se vea afectado por causa de Caso Fortuito

o Fuerza Mayor que le impida completar Ta ejecución del programa
mínimo de trabajo del período en curso, vencido el término de doce
(12) Meses ssasecutivos /corltados a partir del momento, en que aquella
se produjo, el Contratista podrá resolver el Contrato, para lo cual
deberá comunicar su decisión a PERUPETRO con una anticipación no menor
de treinta (30) Días a la fecha en la cual hará suelta del Área de

=

Contrato. IES ER NCAA RR AER

amss===s======oeamos

mon

o
<S

Perú. Asimismo, deberá llevar y mantener todos los libros, wegistros
detallados y documentación que sean necesarios para contabilizar y l
y controlar las actividades” que realiza en el país y en el extranjero
con relación al objeto del Contrato, así como para la adecuada
sustentación de sus ingresos, inversiones, costos, gastos y Tributos
incurridos en cada ejercicio. Por otro lado, dentro de los ciento —
veinte (120) Días contados a partir de la Fecha de Suscripción, el
a Contratista proporcionará a PERUPETRO una copia en idioma castellano
del “Manual de Procedimientos Contables” que haya Pardo proponer:

para registtar sus operaciones. =e============w"
El "Manual de Procedimientos Contables" deberá contengr entre otros,

_- lo siguiente: =====w
Idioma y moneda en que se llevarán los regístros contables; =======

b) Principios y pebeticas contables aplicables; ===============smmmm=

dd
e)

a)

Estructura y Plan de Cuentas, de conformidad con los requerimientos
de la Comisión Nacional Supervisora de Empresas y Valores
(CONASEV) ; nn

Mecanismos. de identificación de las cuenfas correspondientes Gl
Contrato y otros contratos por Hidrocarburos, a las actividades

FULACAQMACAS y a las otras actividades; anses -
Mecanismos de imputación de los ingresos, inversiones, costos y
gastos comunes, al Contrato, a otros contratos por Hidrocarburos, a
las actividades relacionadas y a las otras actividades; y, ========
Determinación del las cuentas de ingresos y egresos y de los

registros detallados para efectos del cálculo del factor R;.,, así

"como el detalle de los procedimientos descritos en el anexo "E" del

Contrato, de ser el caso. ==

18.2 De haberse incluido em el "Manual de Procedimientos Contables” lo

descrito en el literal f) precedente, PEÉUPETRO, en un lapso no mayor

de treinta (30) Días _de haberlo recibido comunicará al Contratista su

aprobación respecto del prposdiatento contable del factor EN a que?!

contrae dicho literal e en su defedto, las-=sugerencias que considere

raza mejorar y/o ampliar” dicho procedimiento. De no haber un

pronuriciamiento por parte de PERUPETRO dentro del plazo mencionado, el

procedimiento a que se pa el literal f) del acápite 18.1 será

considerado como aprobado para tedos sus efectos. ======seer
Wentro del mismo término de treinta (30) Días de recibido el "Manual
de Procedimientos Contables", PERUPETRO bodrá” formular sugerencias y/h

observaciones para mejorar, ampliar o eliminar alguno: o algunos de los”

otros procedimientos contables propuestos en dicho manual. ==

Todo cambio en lo que respecta al procedimiento contable del factor

=== Rea

aprobado, será previamente propuesto a PERURETRO para su
mea ,

aprobación, siguiéndese para tal fin el procedimiento" contenido en el

primer párrafo del presente acápite. ss
18.3 Los libros de contabilidad del Contratista, lop estados financieros y

la

documentación de sustento fe os mismos, serán puestosl a

disposición de los representantes autorizados de PERUPETRO para su
( verificación, en las oficinas del domicilio fiscal del Contratista,

previa notificación. me=======

qn

18.4 El Contratista mantendrá los registros de las propiedades muebles e
inmuebles, “utilizadas” en las Operaciones del Contrato, de conformidad
con las normas de contabilidad vigentes en el Perú y de acuerdo a las

prácticas contables generalmente aceptadas en la industria petrolera

A
internacional. s==s===s=s===s=s========e===s

y

ad Á -

A AN PERUPETRO podrá solicitar, al Contratista información sobre sus
propiedhals cada vez que lo considere pertinente. Asimismo, PERUPETRO
podrá solicitar al Contratista su cronograma de inventarios físicos de
los bienes inherentes a las Operaciones, clasificándolos según sean de
propiedad del Cóntratista o de terceros, y participar en éstos si lo

_ SERIEBNO 1468878 30328

considera conveniente e =

18.5 El Contratista deberá remítir, dentro ¡de los treinta po Días de
haber sido emitidos, Fopia del informe de sus auditores externos sobre
sus "Sstados financieros correspondientes al ejercicio económico
anterior. En el caso que el Contratista tuviese suscrito con
PERUPETRO más de un contrato, o realizara actividades distintas a las
del Contrato, se obliga a llevar cuentas separadas con el objeto de

Z í formular estados financieros para cada contrato y/o actividad, y por
lo tanto, el informe elaborado por sus auditores externos deberá

Barrela

Nofario de Lima

incluir también estados ¿Elnancieros por cada contrato y/o actividad. =
18.6 El Contratista deberá remitir a PERUPETRO, cuando éste lo requiera,
información consignada en la declaración jurada anual del Impuesto a
la Renta presentada a la Superintendencia Naciónal de Administración
Tributaria o la entidad que la SUBCÍLUYA. ea
'SULA DECIMA NOVENA - VARIOS ===
si en uno oOmás casos, cualesquiera de las Partes(omitiera oO o
sistir en el cumplimiento de alguna ¡de las estipulaciones del
ya trato o en el ejercicio de cualquiera de los dedechos otorgados
ba: 1 Contrato, ello no será interpretado como una renuncia a dicha

19.
-

Ricardo Hemandini

disposición o derecho. rr
19.2 En la ejecución de las Operaciones el Contratista cumplirá con todas

las resoluciones que las autoridades competentes dicten en uso de sus
atribuciones legales. a

=
He as Asimismo, el Contratista se obliga a cumplir todas las disposiciones
de las autoridades competentes en relación con los aspectos de defensa

y seguridad nacional. A MS JOE ARA

19.3 El Contratista tiene el derecho al libre ingreso y salida del fírea de
CONtrato. ss=ss===oscooocrrrrrr ooo ooo onoooooiise

19.4 En concordancia con -la legislación vigente, el Contratista tendrá el
derecho de utilizar, con el propósito de llevar a ¿Aabo. las

Ns Operaciones, el agua, madera, grava y otros materiales de construcción
ubicados dentro del Área de Contrato, respetando el derecho de

/ terceros, de ser el caso. A
PE : 19:5 La licencia de uso de información técnica del Área de Contrato u otras

áreas, que el Contratista desee adquirir de PERUPETRO, se suministrará
8 =
=

-
f PON
de acuerdo a la Política Para Manejo de Información Técnica de
Exploración Producción de PERUPETRO, para cuyo eñecro. 148 Partes
suscribirán una "Carta-Convenio". seems
19.6 En el caso que alguna de las Partes no cumpla con pagar en el plazo
acordado, el monto materia del pago estará afecto a partir del Día
siguiente de la zecra, o que debió pagarse, a las tasas de interés

aleteo

siguientes:

tin
a) Para cuentás que sean expresadas y pagaderas en moneda nacional, la

y tasa aplicable será la tasa activa en moneda nacional (TAMN) para
créditos de hasta trescientos sesenta (60) Días de ERES:
publicada por la Superintendencia de Banca y Seguros, o la que la

> sustituya, aplicable 'al período transcurrido entre la fecha de

r venciuiagro y la fecha efectiva de pago; y, o
—b) Para cuentas que sean exprecddas en Dólares, y pagaderas en moneda._
nacional o en Dólares, la tasa aplicable será la tasa de interés
Preferencial (U.S. Prime Rate) más tres (3) puntos porcentuales,
publicada por la Reserva Federal de loa Estados Unidos de
Norteamérica, aplicada al período transcurrido entre la fecha de
vencimiento y AA peon efectiva de pago, a falta de ésta, las
Paxtes acordarán otra que la sustituya adecuadamente. =============
19.7 Las disposiciones del acápite 19.6 serán de aplitación 4 todas las
cuentas entre las Partes que surjan bajo el Contrato o de cualquier
otre- acuerdo o transacción entre las Partes. Por acuerdo escrito entre
las Partes se podrá establecer una estipulación diferente para el pago
de interesea. Las disposiciones aquí contenidas para la aplicación de
intereses no modificarán de ningún modo los derechoS y recursos
legales de las partes para hacer cumplir el pago de los montos
adeudados. mos
19.8 En caso de emergencia nacional declarada por ley, virtud de la cual
el Estado deba adquirir Hidrocarburos de productores locales, ésta se

efectuará a los precion que resulten de aplicar los mecanismos de
valorización ebtablecidos en la cláusula octava y serán pagados en
Dólares a los treinta (30) Días siguientes de efectuada la entrega. ==
19.9 El Estado, a través del Ministerio de Defensa y del Ministerio del
Interior, brindará al Contratista en -las Operaciones y en cuanto le
seal posible, las medidas de seguridad necesarias. ==e=sess=escsssse=====
19.10El Contratista liberará y en su caso indemnizará a PERUPETRO y al
Estado, según corresponda, de cualquier reclamo, acción legal u otras
cargas O gravámenes de terceros que pudieran resultar como
consecuencia de las Operaciones y relaciones llevadas a cabo al amparo
semeBno 1468879 y 30329

4 pe

IS, del Contrato, provenientes de cualquier relación contractual o extra
contractual, salvo aquellas que se originen por acciones del propio
PERUPETRO 0 del Estado.
19. Aa: Contratista tendrá la libre disponibilidad de los A que

me

CLAUSULA VIGESIMA - NOTIFICACIONES Y COMUNICACIONES la

20.1 Toda notificación O comunicación, relativa al Contrato, será
¿¿EOBLRERNA como válidamente cursada si es por escrito y entregada con
pa o recibida por intermedio de correo certificado o facsímil o por
otros medios que las -Partes acuerden, dirigida al destinatario en un

pa corresponda conforme al Contrato. O RS

Día Útil_a las siguientes dirgcciones: sss=scotesecescceerénnmeman=es=
PERUPETRO: =esoenannnmam
PERUPETRO S.A.
Gerencia General ==
L-] Av. Luis Aldana N* 320 =
; Al Lima ¡41 - Perú eermmnncan

emasmnccessosodecsrooondas

Fax: 6171601 aaa ao oleada

Contratista rc

PACIFIC STRATUS ENÉRGY S.A., AE DEL PERO

PNL

AR, El Rosakio N* 380, == as
27, Perú. ==o=ana
FaxA 511 615-0222 ss=eeoscococesseococooc
Garañte COIpOrativo: cr nooo
PACIFIC STRATUS ENBRGY LTD.

===>

AN:
Gerencia General ======e=s=serrrrrr rr

110 Yonge Street, Suite 1502, sssesecsscoasescenarínnea

> Toronto, Ontario. Canadá ia
Fax: 416 360 7783 =

20.2 Cualqutera de las Partes tendrá el derécho de cambiar su dirección o

el número de facsímil a los efectos de las notificaciones y

ma A ia!
<=

comunicaciones, mediante comunicación a la otra Parte, con por lo
menos cinco (5) Días Útiles de anticipación aj la fecha efectiva de

Bicho cambio. cr rca -

Lo establecido en el primer párrafo de este acápite es de aplicación
al Garante Corporativo. ====me==w=

CLAUSULA VIGESIMA PRIMERA - SOMETIMIENTO A LA LEY PERUANA Y SOLUCION DE

CORRA ==

21.1 Sometimiento a la Ley Peruana ==

21.2 Comité Tácnico de Conciliación ==

Y

1 J
NX

El Contrato se ha negociado, ais y suscrito con alreglo a las
normas legales (del Perú y su contenido, ejecución y demás
consecuencias que de él se originen se regirán por las normas legales
de derecho interno de la República del Perú, =emmemmnenanes===========

etario
El Comité Técnico de Conciliación será formado dentro de los quince
(15) Días Útiles siguientes a su convocatoria por cualquiera de las
Partes y estará compuesto por tres (3) miembros calificados en la
materia de que se trate. Cada una de las Partes seleccionará a un (1)
miembro y el tercero será determinado por los miembros designados por
las Partes. -Si cualquiefa de las Partes no designara a su miembro
representante dentro del plazo estipulado o si los miembros designados
por ellas no pudisran ponerse _de acuerdo para determinar al tercer
miembro dentro del plazo estipulado, o si el Comité Técnico de
Conciliación no emitiera opinión dentro del plazo estipulado,
cualquiera de las Partes podrá someter la discrepancia para que sea
resuelta de acuerdo a lo previsto en el acápite 21.3 del Contrato. ===
Las Partes, dentro de los sesenta (60) Días contados a partir de la
Fecha de Suscripción, acordarán el procedimiento que regirá a este
comité. =
Las resoluciones del Comité Técnico de Conciliación deberán ser
emitidas dentro de los treinta 0 Días de su instalación y tendrán
carácter obligatorio, en tanto un laydo arbitral, de ser el caso,-—no

resuelva el diferendo en forma definitiva. Sin perjuicio del
cumplimiento de la resolución emitida por el Comité Técnico de
Conciliación, cualquiera de las Partes podrá recurrir a arbitraje
conforme al acápite 21.3,-dentro de los sesenta (60) Días siguientes a
la fecha de recepción de la notificación de la resolución referida.===_

21.3 Convenio Arbitral A

Cualquier litigio, controversia, diferencia o keclamo resultante del

Contrato oO relativo al Contrato, tales como su interpretación,
cumplimiento, resolución, terminación, eficacia o validez, que surja
entre el Contratista y PERUPETRO y que no pueda ser resuelto de mutuo

, acuerdo- entre las Partes deberá ser resuelto por medio de arbitraje

intergacional de derecho, de acuerdo con lo dispuesto en el artículo
68* la Ley No. 26221. erro
La Parteb se obligán a realizar todos aquellos actes que pean
necesarios. para el desarrollo del procedimiento arbitral hasta su
culminación y ejecución: =

A 2

===

— de Diferencias Relativas a Inversiones, en adelante. CIAPI. En todo lo

CLAUSULA VIGESIMA SEGUNDA - TERMINACION ============:
22.1 La terminación del Coltrato se rige por lo estipulado, en él, y

SERIEBN? 1468880 X 30330

Ds Es

no-— previsto en esta cláusula, el arbitraje se organizará y
desarrollará de acuerdo con las Reglas de Arbitraje del CIADI,
vigentes en la Fecha de Suscripción. E da
)Los árbitros serán/tres (3), cada Parte designará a uno y el tercero

será nombrado por los árbitros designados per las 1 Partes. ma
Para la solución de fondo del litigio, controversia, diferencia 9
reclamo sometido a arbitraje, los árbitros aplicafán el derecho

SS

interno dé la República del PE ne
El arbitraje podrá” tramitarse en la sede de la Corte Permanente de
Arbitraje o en la de cualquier otra institución apropiada, pública o

“ privada, con la que el Centro hubiere llegado a un acuerdo a tal

efecto o en cualquier otro- lugar que la Comisión o Tribunal apruebe,

previa consulta con el Secretario General. ==
Durante el desarrollo del arbitraje las Partes continuarán con la
ejecución de sus obligaciones contractuales, “en la pedida en que sea
posible, inclusive aquéllas materia del arbitraje. ==========memm=m====
Sin perjuicio de lo anterior, si la materia de arbitraje fuera el

cumplimiento de las obligaciones contractuales garantizadas con las
ianzas a que se refiere el acápite 3.10 quedará ¡en suspenso (el
to del plazo EA ve y tales fianzas no podrán ser ejecutadas,
jendo ser mantenidas vigentes “durante el procedimiento arbitral.
Con| tal fin, el Contratista deberá prorrogar o sustituir dichas

zas, según sea hecgnario. room ===
“El laudo es obligatorio para ae Partes y no podrá ser objeto de
apelación ni de cualquier pue recurso, “excepto los previstos en el
Convenio sobre Arreglo de Diferencias Relativas-a Invefsiones entre

Estados y Nacionales de Otros Estados, ¡en adelante el Convenio. ma
El laudo dictado” conforme al Convenio se ejecutará dentro del
territorio peruano, de acuerdo a las normas vigentes sobre ejecución.

E

Las Partes renuncian a cualquier reclamación diplomática. co==
-

21.4 Este Contrato se redacta e interpreta en el idioma castellano, por lo

que las Partes convienen en que esta versión es la única $ la oficial.

a==s====m >

supletoriamente por las normas de la Ley N*'26221; y, en cuantó a lo

que no esté previsto en ella, por las normas del Código Civil. =======
Salvo los casos previstos en el acápite 22.3, cuando una de las Partes
incurra en incumplimiento de cualquiera de las obligaciones
estipuladas en el Contrato por causas que no fueran/de Caso Fortuito o
Fuerza Mayor u otras causas no imputables, la -otra Parte podrá
notificar a dicha Parte, _ comumicándole el incumplimiento y su
intención de dar por terminado el Contrato al término del plazo de
sesenta (60) Días, a no ser que dentro de este plazo dicha Parte
subsane el referido incumplimiento o demuestre a la otra Parte que
está en vía de SUDSanAaCiÓnN. e
si la darte que recibe una notificación de incumplimiento cuestiona o
niega la existencia de éste, dicha Parte puede referir el ES a
arbitraje conforme a lo dispuesto en la cláusula vigésimo primera,
dentro de los treinta (30) Días siguientes a la notificación. En tal
caso, el cómputo del plazo de sesenta (60) Días quedará en suspenso
hasta que el laudo arbitral sea notificado a las Rartes, y el Contrato
terminará gi habiendo sido confirmado el Mincumplimiéhto, laícha Parte
no subsana el incumplimiento o no demuestra a la otra Parte que está
en vía de subsanación, dentro de dicho plazo. cm
El Contrato puede ferminar con anterioridad al plazo de vigencia del
Contrato, por acuerdo expreso de las ParteB. ===Éé======.

q

22.2 A la terminación del Contrato cesarán totalmente todos 108 derechos /y

obligaciones de las Partes, especificados en el Contrato y e tendrá
en consideración: II
a) “Que los derechos y las obligaciones de las Partes derivados de este
Contrato con anterioridad a dicha terminación Jean respetados;
incluyendo, entre otros, jel derecho del Contratista a los
Hidrocarburos extraídos y a” las garantías, estipuladas, en el
Contrato; y, ===

b) Que en caso de incumplimiento incurrido por cualquiera de las

Partes en fecha anterior a la terminación, de cualquiera de las
obligaciones estipuladas en el Contrato, éstos sean subsanados por
“la Parte infractora, salvo las obligaciones que por su naturaleza
se extinguen con la terminación del mismo. ar a

22.3 El Contrato se resolverá de pleno derecho y sin previo trámite, en los

casos siguientes: ===s==e=ss=oosesecssomanmmma

mo
22.3.1 En caso que el Contratista haya incumplido con la ejecución del
programa mínimo de trabajo de cuaÍquier período de la fase de

UK exploración, luego de haber hecho uso de las prórrogas
contempladas en el acápite 3.4 de ser el caso, y sin, razones

=
Femandini Barreda

KE

sertemno 1468881 30331

y =

satisfactorias a PERUPETRO, salvo que se cumpla lo previsto en

los acápites 4.7 y 4.13. ===
En caso que al vencimiento. de la fase de exploraciód o del

y período de retención, lo último que suceda, no se efectuara

22.3.5

22.3.6

ninguna declaración de Descubrimiento Comercial. =ammmmns======
En los casos específicos señalados en los acápites 3.10, 4.2 y
17.5. na

En caso gúe el Contratista haya sido declarado en insolvencia,
disolución, liquidación o quiebra y el Contratiata no curse la
notificación descrita en el acápite 16.1, en un plazo de quince
(15) Días Útiles, identificando al tercero que asumirá su
POBÍCiÓN CONtIACtual.
En caso de no encontrarse vigente la garantía corporativa a que
se refiere el acápite 3.11 y -el Contratista no cumpla con
sustituirla en un plazo máximo de quince (15) Días Útiles
siguientes a la recepción por el Contratista ae la notificación
de PERUPETRO requiriendo la sustitución, o en caso de haber
sido declarada la insolvencia, disolución, liquidación o
quiebra de la entidad-que haya otorgado la garantía a que se
refiere el acápite 3.11 y el Contratista no cumpla con
notificar a PERUPETRO en un plazo máximo de quince (15) Días
Útiles siguientes al requerimiento de PERUPETRO, identificando
al tercero que asumirá la garantía corporativa, previa
calificación y aceptación por PERUPETRO. ====emmmmmmsss========
Por mandalo de un laudo arbitral que declare, en los casos del
acápite 22.1, un incumplimiento y éste no sea subsanado
conforme a lo dispuesto en el referido acápite; o por mandato
de un laudo arbitral que declare la terminación del Contrato.==

22.4 De acuerdo a lo establecido por el artículo 87” de la Ley N* 26221, en

caso de incumplimiento por el Contratista de las disposiciones sobre
el Medio Ambiente, OSINERGMIN imporlrá las sanciones pertinentes,
pudiendo el Ministerio de Energía y Minas llegar hasta la terminación

del Contrato, previo informe al OSINERGMIN. ==mmm=a=======:

22.5 En caso que el Contratista, o la entidad que haya otorgado la garantía

a que

se refiere el acápite 3.11, solicite protección contra las

Pa y
acciones de acreedores, PERUPETRO podrá resolver el Contrato en caso

estime

protegidos. =

que sus derechos bajo el Contrato no se encuentren debidamente

cc

22.6A la terminación del Contrato, el Contratista entregará en propiedad

al Estado, a través de PERUPETRO, a menos que éste no los "requiera,

=> /
Xx

sin cargo ni costo alguno para éste, en buen estado de consexwación,
mantenimiento y funcionamiento, y teniendo en cuenta el desgaste
normal producido por el uso, los inmuebles, instalaciones de enerdía,—
campamentos, medios de comunicación, “ductos y demás bienes de
producción e instalaciones de; propiedad del Contratista que permitan
la continuación de las Operaciones de Explotación. eemmrr==ese=nós====
En caso!|de haber Explotación conjimta de Petróleo, Gas Natural No
Asociado y/o Gas Natural No Asociado y mass, al término del
plazo establecido en el acápite 311 para la fase de explotación de
Petróleo, el Contratista entregará en propiedad al-_Estado, a través de
PERUPETRO, a menos que éste no los requiera, sin cargo ni costo alguno
para éste, en buen estado de conservación, mantenimiento y
funcionamiento y teniendo en cuenta el desgaste normal producido por
el uso, los bienes e instalaciones propios de la Explotación de
1 Petróleo que no sean necesarios para la Explotación de Gas Natural No
( Asociado y/o Gas atural No Asociado y Condensados. ==
[Los "bienes e instalacionea. que conserve el Contratista para la
Explotación del Gas Natural No Asotíado y/o Tas NaturaÍ No Asociado y
Condensados, que hayan. estado siendo utilizados también en la
Explotación de Petróleo, aún cuando continuaran en propiedad del
Contratista, Berán aplicados -—-—a servir ambas Explotaciones,

ae

> celebrándose al efecto un convenio entre las Partes. sase=ss=====e====
En caso que el Contratista haya estado usando los bienes e
instalaciones descritos en el primer párrafo del presente acápite pero
que no sean conexos o accesorios exclusivamente a las Operaciones,
esto es, que también hayan estado siendo usados para operaciones en
otras áreas con contrato vigente para la Exploración o Explotación de
Hidrocarburos en el país, el Contratista continuará con la propiedad
de dichos bienes, haciendo uso de ellos. =
22.7 A efectos de lo dispuesto en el acápite 22.6, durante el último Año de
Vigencia ¡del / Contrato, el Contratista dará las facilidades y
colaborará con PERUPETRO en todo lo necesario para que, sin interferir
con las Operaciones, PERUPETRO pueda realizar toúdos los actos y
celebrar todos los convenios que permitan una transición ordenada y no

interrumpida de las OpeYaciones que se-vengan realizando a la fecha de
don .

seooreeeeeeooooooeesse=e==== ANEXO "A" ===sosse=

terminación del Contrato. =

crema DESCRIPCION DEL LOTE 137 oe

UBICACIÓN ======e==escoeocoocecocecoc rro

SERIEBN" 1468882 . / 30332

al

Departamento de Loreto y está delimitado tal como se muestra en el Anexo
< *B" conforme a la siguiente descripción. A, A
PUNTO DE REFERENCIA e=======oeseooooooooooorrooooommn === S === ==

El Punto de Referencia o (P.R.) es la Estación Río Blanco, ubicado en la—
“5 PUR Provincia de Requena del Departamento de Loreto. =========== =

PUNTO DE PARTIDA ===
Desde la estación Río Blanco o (P.R.) se mide 6,344.958 m. hacia el Oeste
y luego.12,036.609 m. hacia el Sur hasta encontrar el Punto (14) que es el”
Punto de Partida (P.P.) del perímetro del Lote. somero
CONPORMACIÓN DEL LOTE =======ccomesmcann means nsacamsenecos
- Desde el Punto (14) o (P.P.) se mide 92,283.449 m. Nor Este en línea recta
con Azimut de 68%43'57"50 hasta llegar al Punto (1). ============se=====e=en
Desde el Punto (1) se mide”47,631.972 m. Sur en línea recta con Azimut de
180%00*00” hasta llegar al Punto (24). =w==:
Desde el Punto (24) se prosigue por el centro del cause aguas arriba del
Río Yavarí o línea de frontera Perú -— Bragil con una distancia aproximada
39,963.2%7 metros, hasta llegar al Punto (30) secos
el Punto (30) se mide 4Í,877.309 m. Sur Oeste en línea recta con

azimut de 231%54'22"50 hasta llegar al Punto (40). ============eee=smm
el Punto (40) se mide 73,593.703 m. Nór Oeste en línea recta con
Azimud de 323%11'53*00 hasta llegar al Punto (14) o Punto de Partida (P.P.)
cerri E
COLINDANCIAS secos
Por el Norte con áreas libres, poh el Este con el Lote 142 y la Republica
de Brasil, por el Sur con el Lote 135 y por el Oeste con el Lote 95. ======
DEFINICIÓN DE LAS, PARCELAS
> 2 RRFOSTA 1 rodeada por los puntos de ésquina 3,6,5 y 4

así el perímetro del Lote. =

aso soroooooreerorenro

Parcela 2 rodeada por los puntos de esquina 2,7,6 y 3 =:
3 rodeada por los puntos de esquina 1,8,7 y 2 ======2========
Parcela 4 rodeada por los puntos de esquina 4,5,11,10 y 9 ==s=ceaeamanammna
5
6

Parcela
Parcela 5 rodeada por los puntos de esquina 5,6,12 y 11 ===================
rodeada por los puntos de esquina 6,7,8,13 y 12 e
Parcela 7 rodeada por los puntos de esquina 9,10,16,15 y 14
Parcela B_ rodeada por los puntos de esquina 10,11,17 y 16 ==

Parcela

qa Parcela 9 rodeada por los puntos de esquina 11,12,18 y 17 ==============

Parcela 10 rodeada por los puntos de esquina 12,13,19 y 18 =

Sy Parcela 11 rodeada por los puntos de esquina 15,16,21 y 20 ======s=========
e Parcela "12 rodeada por los puntos ge esquina 16,17,22 y 21 emeccecoss=as===
Parcela 13 STA por los puntos de esquina 17,18,23 y o id
Parcela 14 rodeada por los puntos de esquina 18,19,24 y 22 s===============
Parcela 15 rodeada por los puntos de ésquina 20,21,25 y 31
Parcela 16 rodeada por los puntos de esquina 21,22,27,26 y
Parcela 17 rodeada por los puntos de esquina 22,23,28 y 27
Parcela 18 rodeada por los puntos de esquina 23,24,29 y 28
Parcela 19 rodeada por los puntos de esquina 27,28,33 y 32
Parcela 20 rodeada por loa puntos de esquina 28,29,30,34 y
Parcela 21 rodeada por los puntos de esquina 25,26,36,35 y

Parcela 22 rodeada por los puntos de esquina 26,27,32,37 y 36
Parcela 23 rodeada por los puntos de esquina 32,33,34,38 y a7
Parcela 24 rodeada. por los puntos de esquina 35,36,37,39 y 40 Tam

Parcela 25 rodeada por. los puntos de esquina 37,38 y 39 ===========:
RELACIÓN DE COORDENADAS DE LAS ESQUINAS DEL LOTE

Tee COORDENADAS enanas COORDENADAS PLANAS U.T.M.

Longitud Oeste | Metros Norte: Metros Este

OA] OSAdADOSZ | 798206487 | G36AG27 301 | BSaGa]

poo ot | Aos"e23378 | 73rog34"708 | o398/400.303 | 703912411 |

A orar | T30829r80S—| 0350 TORAZi | TOSS2A

2. | mo0s6mw730%9982 | 73"14:18"914

po sa | osme3sasr
S f

y" -

o (
. RELACIÓN DE COORDENADAS DE LAS ESQUINAS DE LAS PARCELAS

= A
COORDENADAS PLANAS U.T.M. sx f

32

S 400.393 703,912.411
508.117 693,912.411
eee] ema]
[4 | ge3807es421 [| 658612510 |
E

91380, 7684 683,912.411
9'380,768.421 — 703,912.41
9'375,D46.737 643,912.41
a 421 643,912.41
9'370, 663,912.411

6
8

([Et25—]

EY 9370.768.421 703,912.411

9'364,927.301 617,913.648
9'360,768.421 621,025.107
9'360,768.421 643,912.411
9'360,768.421 663.912.411
960.768.421 703,912.411

9350, 768.421 628,506.588

SERIEBN? 1468883 )

L

24 9'350,768.421 —| 703,912.41
25 9'340,768.421 |  643/912.411 |
26 9340,766.421 | 653912411 |
1> 9'340,768.421

9'331,836.193
9330,176.479

643,912.41
663,912.41

683,912.41
683,912.41
9'320,768.421

E
9'320,768.421 -680,839.232 |
9'307,499.174 863,912.411

1

eS

o de Lima

12,456.937 ha =

Not:
-
/

m
E
5
3
e
2
e
Es]

a 20,000.000 ha
pots |  15861791ha |

po 18 |  18408727ha |
[23 |  19629817ha |
pa |  108s9768ha |
po 25 "|  11230308ha |
448,944.349ha

N
12 Parcelas regulares de 20,000.000 ha c/u = 240,000,000 ha /
13 Parcelas irregulares de áreas diversas  = 208,944.349 ha >
TOTAL 25 PARCELAS = 448,944.349 ha S

Las Coordenadas, Distancias, Áreas y Azimuts mencionados en este
anexo, se refieren al Sistema de Proyección Universal Transversal/
Mercator (U.T.M) Esferoide Internacional, Zona 18 (Meridiano Central 4 _ -

75*00'00"). ss=e=======:

rro
El Datum Gecáfsico es el provisional para América Gel Sur, La Canoa -—
de 1956 ubicado en Venezuela (PSÁD 56). erro
En caso de discrepancias | de las Coordenadas U. EM con las
Coordenadas Geográficas o ¿sn las Distancias, Ázcas y Azimuts, yan Y
_ Coordenadas U.T.M. serán consideradas correctas. e
eeeoooreooococcs ANEXO "DO soon
emses============= MAPA DEL AREA DE CONTRATO - LOTE 137 eemsseeass
ES EL MAPA DEL LOTE 137, QUE DELIMITA-EL AREA DEL PRESENTE. CONTRATO DE
LICENCIA PARA LA EXPLORACION Y EXPLOTACION DE HIDROCARBUROS ENTRE PERUPETRO
sx S.A. Y PACIFIC STRATUS ENERGY S.A., SUCURSAL DEL PERÚ, -EL MISMO QUB
DEBIDAMENTE FIRMADO POR LAS PARTES, SE ANEXA A LA PRESENTE ESCRITURA
PUBLICA. A A
A da ANEXO *"C- 1* O
===CARTA FIANZA PARA EL PRIMER PERIODO DEL PROGRAMA MINIMO DE TRABAJO =====
CARTA FIANZA No emana:

Lima, e========== <
peñores === y
PERUPETRO S.A. ==== ma

pS

7 Ciudad. =emmmes===s======s===e=======

pm
De nuestra consideración: cerrar
_ Por la presente, nosotros. . (Entidad del slstenga financiero)... nos
constituimos en fiadores— solidarios de PACIFIC STRATUS PNERGY__S.A..
SUCURSAL DEL PERU, en adelante llamado el Contratista, ante PERUPETRO S.A.,
en adelante llamada PERUPETRO, por el importe de un millón cien mil y
00/100 Dólares (US$ 1'100,000.00) a fin de garantizar el fiel cumplimiento
de las obligaciones del Contratista bajo el programa mínimo de trabajo del
primer priodo de la fase de exploración, contenidas en la cláusula cuarta
_del Contrato de Licéncia para la Exploración y Explotación de Hidrocarburos
en el Lote 137, suscrito con PERUPETRO (en adelante llamado Contrato). ====
La obligación que E +... (Entidad del sistena financiero) ...(.. bajo la
presente fianza se limita a pagar a PERUPETRO la suma de un millón cien mil
y 00/100 Dólares (US$ 1'100,000.00) requerida en "ku solicitud de pago. ===
1. Esta fianza es solidaria, sin beneficio de excusión, irrevocable,
incondicional y de realización automática, xi pagadera a la presentación

)
E
Í
ca
£
ú
E

_SERIEBN? 1468884 30334

=

ptra' del plazo de vigencia de la mismas de una carta notarial dirigida
br PERUPETRO a .... - (Entidad del sistema financiero).... solicitando el
pago de un millón cien mil y 00/100 Dólares (US$ 1'100,000.00), declarando
que el Contratista no ha cumplido con todo o parte de la obligación antes
referida y acompañando a dicha “carta, como único repaudo y justificación,
e copia certificada de la carta notarial dirigida por PERUPETRO al
_ Contratista exigiéndole el cumplimiento de la obligación antes_referida y_
notificándole su intención de hacer efectiva la fianza; dicha carte;
notarial de PERUPETRO al Contratista deberá haber sido entregada a éste por
¡lo menos veinte (20) Días calendario antes de la fecha en que PERUPETRO
/ presente la reclamación de pago a .... (Entidad del sistema fingnciero) . ¿id
2. La presente fianza expirará a más tardar el ..... a menos que con
anterioridad a esa fecha ... (Entidad del sistema financiero)... reciba una
carta dle PERUPETRO liberando a ....(Entidad del sistema financiero).... y!
al Contratista de -toda responsabilidad bajo la presente fianza, en cuyo
caso la presente fianza será cancelada en la Pacha ds recepoión de la
mencionada carta de PERUPETRO. a
3. Toda demora Ror) nuestra parte para honrar la presente fianza a favor de
stedes, devengará un interés equivalente a la Tafa- Activa en Moneda

A de Banca y Seguros aplicable durante el período de
o/la tasa que la sustituya. Los intereses serán calculados a partir
echa de la recepción de la carta notarial dirigida por PERUPETRO a
(Endidad del sistema Financiero) . A
dela fecha de la expiración o cancelación no se podrá presentar
reclamo alguno por la presente fianza y .... (Entidad del sistema
financiero) ...-. y ¡el Contratista quedarán liberados de toda

responsabilidad u obligación respecto a la presente fianza. =======

Atentamente, =

ii

(Entidad del sistema financiero) cmmmmmmmmnnmnnn nenes
€ ANEXO "C-2* ES AT

== CARTA FIANZA PARA EL SEGUNDO PERIQDO DEL PROGRAMA MINIMO DE TRABAJO ====
, x

sona
=

CARTA FIANZA N* unm============.

=en=on:
2

Lima, =======
Señores
PERUPETRO S.A. =====w

Ciudad. rr

A

am====
A

De nuestra cónsifleración: ===e==emmmmmas====
Por la presente, nosotros....! (Entidad del sistema financiero)...7 nos

constituimos en fiadores solidarios de PACIFIC STRATUS ENERGY S.A.,
* |SUCURSAL DEL PERU, en adelante llamado el Contratista, ante PERUPETRO S.A.,
en adelante llamada PERUPETRO, pof el importe de un millón AUS Aentos mil
y 00/100 Dólares (US$ 1'900,000.00) a fin de garantizar er fiel
cumplimiento de las obligaciones del Contratista bajo el programa mínimo
de trabajo del segundo ReEtoso de la fase de exploración, contenidas en la
cláusula cuarta del Contrato de Licencia para la Exploración y Explotación
de Hidrocarburos en lel Lote/ 137, suscrito con PERUPETRO (en adelante
llamado Contrato). == SS
/La obligación que asume -....(Entidad del sistema financiero) .../.'.. bajo la
presente fianza se limita ¡a pagar a PERUPETRO la suma de un millón
novecientos mil y 00/100 Dólares (US$ 1'900,000.00) Ffequerida en su

solicitud de pago. =s==============ek=
1. Esta fianza es soliddria, sin beneficio” de excusión, irrevocable.
incondicional y de realización automática, pagadera a la presentación
dentro del plazo de vigencia de la misma, de una carta notarial dirigida
por PERUPETRO a .... (Entidad del sistema financiero).... solicitando el

pago de un millón novecientos mil y 00/100 Dólares (US$ 1'900,000.00),
declarando que el Contratista no ha cumplido con todo o parte de la
obligación antes referida y acompañando a dicha carta, como único recaudo y
justificación, sha copia certificada de la carta notarial dirigida por
PERUPETRO al Contratista exigiéndole el cumplimiento de la obligación antes
referida y nofificándole su intención de hacer efectiva la fianza; dicha
carta notarial de PERUPETRO al Contratista deberá haber-sido entregada a
éste por lo menos veinte (20) Días calendario antes de la fecha en que
. (Entidad del sistema

PERUPETRO presente la reclamación de pago a
,

Fdmanciero o

2. La presente fianza expirará a más tardar el ..... a menos que Lon
anterioridad » esa fecha ... (Entidad del sistema financiero)... reciba una
carta de PERUPETRO liberando a ....(Pntidad del sistema financiero).... y
al Contratista de toda responsabilidad bajo -la presente fianza, en cuyo
caso la presente fianza será cancelada en la fecha de recepción de la
mencionada carta de PERUPETRO. =========

3, Toda demora por nuestra parte para honrar la presente fianza.a favor de
ustedes, devengará un interés equivalente a la Tasa Activa en Moneda
aeraniór (TAMEX) de las Instituciones del Sistema Financiero que publica

la Superintendencia de Banca y Seguros aplicable durante el período de

retraso! o la tasa que la sustituya. Los intereses serán calculados a partir

[ , N

= A

A
£ S
SERIEBN* 1468885 E 30335

=
la fecha de la recepción de la carta notárial dirigida por PERUPETRO a
(Entidad del sistema financiero) . o
A partir de la fecha de la expiración o cancelación no sepodrá presentar
reclamo alguno por la presente fianza y .... (Entidad del sistema
financiero) ....: E +. Contratista _ quedarán liberados de toda
respongabiiidaa obligación respecto a la presente fianza. ======

Atentamente, === ad

(Entidad del sistema financiero) =

a ia ANEXO "C- 3" A A

e
7 === CARTA FIANZA PARA EL TERCER PERIODO DEL PROGRA MINIMO-DE TRABAJO Ú===

AE

CARTA FIANZA N* A A ca
>

PERUPETRO S.A.

SassSoooooooo
De nuestra consideración: A
Por la presente, nosotros.... (Entidad del sistema financiero)... nos
onstituimos en Hfiadores solidarios de PACIFIC STRATUS ENERGY S.A.,

lante llámada PERUPETRO, per gl importe de novecientos mil y 00/100
4US$ 900,000.00) a fin de garantizar el fiel cumplimiento de las
obligadiones del Contratista bajo el programa mínimo de trabajo del tercer
período |de la ES de exploración, contenidas en la cláusula cuarta del
Contrato! de Licencia para la Exploración Y Explotación de Hidrocarburos en
el Lote 137, suscrito con PERUPETRO (en adelante llamado Contrato). Canna
La obligación que asume .-+. (Entidad del sistema financieto) Aa bajo la
presente fianza se limita a pagar a PERUPETRO la suma de novecientos mil y
00/100 Dólares (US$ 900,000.00) requerida en su solikitud de pago. » san
1. Esta fianza es solidaria, sin beneficio de excusión, irrevocable,
incondicional y de realización automática, pagadéra a la presentación
dentro del plazo de vigencia de la misma, de una carta notarial dirigida
por PERUPETRO a .... (Entidad del sistema financiero).... solicitando el

"pago de novecientos mil y 00/100 Dólares (US$ 200,000.00), declarando que

s

el Contratista no ha cumplido con todo o parte de la obligación antes

referida y acompañando a dicha carta, como único recaudo y Justificación,

una copia ¿certificada de la carta notarial dirigida por PERUPETRO al

Contratista exigiéndole el compliniénto de la obligación antes referida y

“notificándole su intención de hacer efectiva lá fianza; dicha carta

notarial de PERUPETRO al Contratista deberá haber sido entregada a éste por
pa

DEL PERU, en adelante llamado el Contratista, ante PERUPETRO SA
lo menos veinte (20) Días calendario antes de la fecha en que PERUPETRO
presente la reclamación de pago a ....(Entidad del sistema financiero).....
2. La presente fianza expirará a más tardar el ..... a menos que coñ
anterioridad a esa fecha ... (Entidad del sistema financiero)... reciba una
carta de PERUPETRO liberando a ....(Entidad del sistema financiero)... y

al Contrátista de toda responsabilidad bajo la presente fianza, en cuyo

caso la presente fianza será cancelada en la fecha de recepción de la
mencionada calta de PERUPETRO. ======

-.n iii
3. Toda demora por nuestra parte para honrar la presente fianza a favor de
ustedes, devengará un interés equivalente a la Tasa Activa en Moneda

Extranjera (TAMEX) as las Instituciones del Sistema Financiero que publica

la Superintendencia de Bancá y Seguros aplicable durante *l período de .

retraso o la tasa que la sustituya. Los intereses serán calculados a partir
de la fecha de la recepción de la carta notarial dirigida por PERUPETRO a
(Entidad del sistema financiero)...=

A a
A partir de la fecha de la expiración o cancelación no se podrá presentar

reclamo alguno por la presente fianza y .... (Entidad del sistema
financiero) ....- LY: el Contratista quedarán liberados de toda

== CARTA FIANZA PARA EL CUARTO PERIODO DEL PROGRAMA MINIMO DE TRABAJO =====

CARTA FIA A cn

Lima, ====esccrrrr

Señores =====s====e=seeeseeo=eseseseoeese=a
PERUPETRO S.A.
Ciudad. ======

De nuestra consideración: A
Por la presente, nOBOtros.... (Entidad del sistema financiero)... nos
constituimos en fiadores solidarios de PACIFIC” STRATUS ENERGY 5.A.,
SUCURSAL DEL PERU, en adelante llamado el Contratista, ante PERUPETRO S.A.,
en adelante llamada PERUPETRO, por el jmporte de novecientos mil y 00/100
Dólares (US$ 200,000.00) a fin de gatantizar el fiel cumplimiento de las
obligaciones del Contratista bajo el programa mínimo de trabajo del cuarto
período de la fase de exploración, contenidas en la cláusula cuarta del
Coxtrato de- Licencia para la Exploración y Explotación de Hidrocafbúros en
el Lote 137, suscrito con PERUPETRO (en adelante llamado Contrato) . s======

1 r

e
00/100 Dólares (US$ 300,000. 00) ERQUENiaN en su solicitud de pago. =======
1. Esta fianza es solidaria, sin beneficio de excusión, irrevocable,
incondicional y de xrealización utomática, pagadera a la presentación
dentro del plazo de vígencia de la misma, de una carta notarial dirigida
por PERUPETRO a .... (Entidad del sistema financiero)..... solicitando el
pago de novecientos mil y 00/100 Dólares (US$ 200,000.00), declarando que
el Contratista no ha cumplido con todo o parte de la obligación antes
referida y acompañando a dicha carta, como único recaudo y justificación,
una copia certificada de la carta notarial dirigida por PERUPETRO al
Contratista exigiéndole el cumplimiento de la obligación antes referida y
notificándole su intención de hacer efectiva la fianza; dicha carta
notarial de PERUPETRO al Contratista debegá haber sido entregada a éste por
lo menos veinte (20) Días calendario antes de la fecha en que PER
presente la reclamación de pago a .... (Entidad del sistema financiero).
2. La presente fianza expirará a más tardar el ..... a menos que con
anterioridad a esa fecha ... (Entidad del sistema financiero)... reciba una
carta de PERUPETRO liberando a ....(Entidad del sistema financiero).... y
Contratista de toda responsabilidad ¿bajo la presente fianza, en cuyo
la presente fianza será cancelada en la fecha de recepción de la

mencionada carta de PERUPETRO. ==eeecencessocecoeseeeceseseosese=esses
demora por nuestra parte para honrar la presente fianza a favor de

devengará un interés equivalente a la Tasa Activa en ¿Moneda>
Extranjera (TAMEX) de las Instituciones del Sistema Financiero que publica
la Superintendencia Me Banca y Seguros aplicable durante el período de
retraso o la tasa que la sustituya. Los intereses serán calculados a partir
de la fecha de la recepción de la carta notarial dirigida por PERUPETRO a

-... (Entidad del sistema ¡£inanciero) coo Ssessessee==s
A partir de la fecha de la expiración o cancelación no se podrá presentar
reclamo algimo por la presente fianza y .... (Entidad del distema
financiero) ..... y el Contratísta quedarán liberados de toda
responsabilidad u obligación respecto a lalpresente £lanza. pesss=s=======.

Atentamente, =======seec=s=seeeeemma

(Entidad del sistema financiero) ye
errores ANEXO CD cer
mms GARANTIA CORPORATIVA eeemosossesoenrss=s=======

E sE A

PERUPETRO S.A. S===ooo ooo

= > LN

1
Av. Luis Aldana 320 =========w=
Lima 41 sunmmn====
PERU ====

m=====
Por el presente documento PACIFIC STRATUS ENERGY LTD., de conformidad con
el acápite 3.11 del Contrato de Licencía para la Exploración y Explotación y
de Hidrocarburos en . “Lote 137 a ser AUEEEAEO, por PERUPETRO S.A.
("PERUPETRO") y PACIFIC 'sTRATUS ENERGY S. A , SUCURSAL DEL PERU, garantiza
solidariamente ante PERUPETRO el cumplimiento por PACIFIC STRATUS ENERGY
S.A., SUCURSAL DEL PERU> de EGpAn las oblighciones que ésta asuma en el
programa mínimo de trabajo descrito en el acápite 4.6 del Contrato, así
como la ejesución por PACIFIC STRATUS ENERGY S.A., SUCURSAL DEL PERU, de
cada uno de los programas anuales de Explotación, tal como puedan ser

Treajustados o cambiados, que Ésta presente a PERUPETRO en cumplimiento del
acápite 5.3 del Contrato. ==
Esta garantía subsistirá mientras sean exigibles las obligaciones de x
PACIFIC STRATUS ENERGY S.A., SUCURSAL DEL PERU, derivadas del Contrato.
Para los efectos de esta garantía PACÍFIC STRATUS ENERGY LTD., se somete a

las leyes de la República del Perú, renuncia expresamente a toda )
/ reclamación diplomática y se somete al procedimiento arbitral para solución 5
de controversias establecido en la cláusula vigésimo primera del Contrato.

Garante Corporativo ==

(Persona legalmente autorizada) A a e al

rooms === ANEXO "E" ===============nexe

eme seoososammm======= PROCEDIMIENTO CONTABLE =amms==========
A. DISPOSICIONES GENERALES =: e
1.1  PROPOSITO

e propósito del presente anexo es el de establecer normas y
procedimientos de contabilidad que peralta, determinar los

/ ingresós, > inversiones, gastos y costos operativos del
Contratista para efectos del cálculo del Factor R,., a que se A
refiere la cláusula octava del Contrato. ========.":

1.2 DEFINICIONES ===

=a=== a=======
Los” términos utilizados en el presente anexo que han sido
definidos en la cláusula primera del Contrato, tendrán el
significado que se les otorga en dicha cláusula. Los términos

l contables incluidos en el A anexo, tendrán el significado
que les otorgan.las normas y prácticas contables aceptadas en el
Perú y en la industria petrolera internacional. A

Ny
SERIEBNS 1468887 an - 30337

1.3 -- NORMAS DE CONTABILIDAD =========s===o ===
a) El Contratista llevará -eu contabilidad de ein: S con las

normas legales vigentes, con los-—principios y prácticas
contables establecidos y aceptados en el Perú y en la
a

industria petrolera internacional, y de acuerdo con lo

dispuesto en el presente Procedimiento Contable. ===
b) El "Manual de Procedimientos Contables" al_que se refiere el
acápite 18.1 del Contrato, deberá — considerar” las
2 qe estipulaciones contenidas en el presente anexo.) =============
2. REGISTROS CONTABLES, INSPECCION Y AJUSTES ee=eennsoesesssssrseammnmmma

2.1 SISTEMAS DE CUENTAS a

Para efectos de la determinación del Factor Dix el Contratista
xs llevará un sistema especial de cuentas para registrar en ellas,
en Dólares, los ingresos percibidos y egresos efectuados, “con
relación a las Operaciones del Contrato. Este sístema constará
de dos cuentas principales; la Cuenta de Ingresos del Factor
Re-1, Y la Cuenta de Egresos del Factor Has ss
TIRO DE AO o
Las transacciones efectuadas en moneda nacionall serán
registradas al tipo de cambio venta Vigente en el Día en que se
efectuó el desembolso co se percibió el ingreso. Las
transacciones efectuadas en Dólares y la valorización de la
producción, | se registrarán de conformidad con lo estipulada_en
el punto 3. 3 del | Presente anexo. ======

DOCUMENTACION O A
El Contratista mantendrá en “sus archivos la documentación

original de sustento de los cargos efectuados a las cuentas del

scrape

Factor Ri. a

2.4 ESTADO DE CUENTAS DEL FACTOR R,¿., ========s=====serseseecorrmamam

1 Durante la fase de exploración el Contratista deberá remitir
dentro de los treinta Días siguientes al vencimiento de cada
período, un Estado detallado Mes a Mes de las cuentas de
ingresos- y egresos del factor Re, borrespondiénñte a dicho

= POrÍodo. sico:

De haber optado el Contratista por la aplicación de la
metodología descrita en el acápite 8.3.2, para el cálculo de la
regalía, Este presentará a PERUPETRO, dentro de los treinta (30)
Ñ Días siguientes 4 la fecha de Declaración de Descubrimiento
Comercial, un Estado detallado Mes a Mes de las Cuentas de

1 Ingresos 1 y iS del Factor R,., correspondiente al período

r
2.5

)
transcurrido entre él último Estado presentado hasta el mes de
julio o diciembre del año anterior, según corresponda. coo
En adelante, el Contratista presentará a PERUPETRO, dentro de
los quince (15) Días siguientes a la terminación del mes de
enero y julio de cada año calendario, un Estado detallado Mes a
Mes de las Cuentas de Ingresos y Egresos del Factor Re,
correspondiente al semestre anterior. ======= -
a) Estadó de _la Cuenta de Ingresos del Factor Rr., =====
El Estado Mes a Mes ad la Cuenta de Ingresos incluye ¡ la
valorización de la Producción Fiscalizada correspondiente al:
semestre reportado. Asimismo, contendrá en forma detallada, y

clasificadas por naturaleza, todas las transacciones por las
que el Contratista ha pércibido ingresos, incluyendo la fecha
en que éste se percibió efectivamente, asíl como una
descripción corta de la transacción, número del comprobante
contable, monto en Dólares, o en moneda nacional y en Dólares
si el ingreso se percibió en moneda nacional, y el tipo de
cambios correspondiente. -=======r
b) Estado de la Clenta de Egresos del Factor Rp., ==
El Estado Mes a Mes de la Cuenta de Egresos contendrá en
LOLA, detallada Y clasificadas por naturaleza, todas las

transacciones por las que el Contratista ! ha efectuado
desembolsos, incluyendo 16 seca en que éste se realizó
efectivamente, así como una descripción corta de la
transacción, número del —comprobante —contable, monto en
Dólares, o en moneda nacional y en Dólares si el desembolsó
se realizó en moneda nacional, indicando el tipo de cambio
CONTESPONdiente.
INSPECCION CONTABLE Y AJUSTES s==============e=s=========s=ss======
a) Los libros de contabilidad y la documentación original de
sustento de las transacciones incluidas en cada Estado de
— Cuenta serán puestos a disposición, en horas de oficina, de
los representantes autorizados de  PERUPETRO para su

inspección, cuando éstos lo requieran. ========5=========
La inspección-de los libros Cde contabilidad y de la
documentación de sustento, se realizará de conformidad con
las normas de auditoria generalmente aceptadas, incluyendo
procedimientos de muestreo, cuando el caso lo requiera. --====
b) Los Estados de Cuentas del Factor a se considerarán
aceptados, si PERUPETRO no los objetara, por* escrito, en el
/
2 /
dá Ñ
pa
ge
sin 3.

SERIEBN" 1468888 , — 30338

2

plazo máximo de veinticuatro 424) Meses computados a partir 3
de la fecha de su presentación a PERUPETRO. ====e=sseemem====
—El Contratista deberá responder — documentadamente las
¿biériaciones formuladas por PERUPETRO dentro delos tres (3)
Meses siguientes a la recepción de la comunicación con la que
PERUPETRO formuló las observaciones. Si el Contratista no

cumpliera con el Plazo antes referido, las observaciones de
PERUPETRO se tendrán por aceptadas. O
c) Toda Aiscrepancia derivada de una inspección contable deberá
ser resuelta por las Partes en el plazo máximo de tres (3)

—- Meses, computados a partir de la fecha en que PERUPETRO

recipió la respuesta del_Contratista. Vencido el referido
plazo, la discrepancia será puesta a consideración del Comité
de Supervisión, para que proceda según lo estipulado en el
acápite! 7.4 del Contrato. De persistir la fliscrepancia las /
Partes podrán acordar que dicha bc sea revisada por
una firma de auditoria externa _previamente aceptada por
PERUPETRO, o que pe proceda de conformidad con lo estipulado
en el acápite 21.3 del Contrato. El fallo arbitral o el
dictamen de los auditores externos, serán considerados como

definitivos. ==
a) si tomo resultado del la inspección contable se estableciera

eras

que en un determinado período debió aplicarse un Factor Re.,
distinto al que se aplicó, se procederá a realizar los
ajustes correspondientes. —Todo/ajuste devengalá intereses de
acuerdo a lo establecido en el acápite 8.5 del Contrato. ====
INGRESOS Y EGRESOS EN LAS CUENTAS DEL FACTOR R,., ================

3.1 INGRESOS =2===

ammm o=s=====S2====

2 a
Se reconocerán como ingresos y se registrarán en la Cuenta de _-

Ingresos del Factor A los siguientes: o
a) La valórización de la Producción Fiscalizada de
Hidrocarburos, según lo estipulado en la cláusula -octava del

Contrato. ===
b) Enajenación de activos :.que fueron adquiridos por el

cerros SE SOS SS SS Som

Contratista para las Operaciones del Contrato, y cuyo costo
fue Hsisimado en la Cuenta de Boresos del Factor Ri... ======
ce) Servicios prestados a terceros en los que participa personal
cuyas remuneraciones y beneficios gon registrados a la Cuenta
- de Egresos del Factor R;.,, y/o en los que se utiliza bienes
>
eS = =

3.2

-

/ - Ze
cuyo. costo de adquisición ha sido registrado en la Cuenta de

. Egresos del Factor R.... === aaa

d) Alquiler de bienes de propiedad del Contratistatcuyo costo de
adquisición fue registrado en la Cuenja de Egresos del Factor

— Rias, O subarriendo de bienes cuyo alquiler es cargado en la
Cuenta de Egreaos “del Factor Ri

e) Indemnizaciones obtenidas de seguros tomados con relación a
“las activillades del Contrato y a bienes siniestrados,
incluyendo las ihdemnizaciones de -seguros por lucro cesante.
No están considerados los ingresos obtenidos como resultado
de contratos de cobertura de precios o "hedging”. es

Tf) Otros ingresos que representan créditos aplicables a cargos
efectuados a la Cuenta de Egresos del Factor Rp... ===========

¡pURzgOS --.

A partir de la Fechade Suscripción, “se reconocerán todas las
inversiones, ygyastos y costos operativos que se encuentren
debidamente sustentados con el comprobante de pago
correspondiente. Sin embargo, este reconocimiento estará sujeto
a las siguientes limitaciones -

a) En cuanto al personal:

Las remuneraciones y beneficios otorgados al personal del
Contratista asignado permanente O bamporalmañte a las
Operaciones. Para ello, el Contratista deberá poner a
disposición de PERUPETRO S.A., en el momento que éste lo
requiera, la planilla/y la política de personal de la

EMPrESa. tn

-
¡Se registrarán en general todas las remuneraciones y
beneficios del personal operativo y administrativo del
Contratista incurridos en la ejecución de las Operaciones,
clasificándolos según su naturaleza. ===
En caso que el Contratista desarrollara otras actividades
diferentes a las del “Contrato, los costos del personal
asignado temporal o parcialmente a ak Operaciones, se
cargarán a la buenta de Egresos de conformidad con lo
estipulado en el literal h) de este punto 3.2. =========sr=ex

b) En cuanto a servicios de Afiliadas: A
En los servicios recibidos de Afiliadas, los cobros serán
competitivos con aquellos en los cuales el servicio pudiera
Ser prestado por otras compañías, ======s==ss=rreemrroraeamma

ce) En cuanto a los materiales ly equipos: s====s=====s=============
SERIEBN? 1468889 30339

-
zon materiales y equipos que ádquiera el -Contratista,
Tegistrados. en la Cuenta de Egresos del Factor R;., de acuerdo

serán

con lo indicado * continuación: s=memsneasseseosoocooooonmaa
Materiales y equipos nuevos (condición *A") ans ns===sS
Como condición "A" serán considerados aquellos materiales y
"s e equipos nuevos, que están en condición de ser utilizados
sin reacondicionamiento alguno, y se registrarán al precio

de la correspondiente factura comercial más aquellos costos

1 denera]mente aceptados por la práctica contable, incluyendo
los costos adicionales de importación si fuera el caso. ===

se Materiales y equipos usados (condición "B") ¿z=============
Como condición "B" serán considerados aquellos materiales y

equipos, que no siendo nuevos están en condición de ser
utilizados sin reacondicionamiento alguno, y se registrarán
al setenta y cinco por ciento (75%*)_del precio al que se _
cti en ese momento los materiales y equipos nuevos, O
al precio de compra según la correspondiente factura
comercial, lo que resultare menor. =========óscm

....
l

i Ba
'o de Lima

- Materiales y equipos (condición "C"J remera ===
Como condición “cr serán considerados aquellos” materiales y
equipos que pueden ser utilizados para su función original

E, después de un adecuado reacoídicionamiento, y se

rdo Ferhandini
Not:

registrarán al cincuenta por ciento (50%) del precio al_que
se cotizan en ese momento lod uateriales y equipos nuevos,
1 o al precio de compra * según lal correspondiente factura

A comercial, lo que resultare menor. ======
d) En cuanto a fletes y gastos de transporte: =
Sólo se reconocerá los gastos de viaje del personal del
Contratista y de £us familiares, así como los gastos de

transporte de efectos personales y menaje de casa, de acuerdo
_ a la política interna de la Empresa. =========s===============  _
En el transporte de equipos, materiales y " suministros
necesarios para las Operaciones, 4l Contratista evitará el
pago de "falsos fletes". De darse el caso, e “reconocimiento
-de tales desembolsos estará supeditado a la expresa

aceptación por escrito de PERUPETRO . rs
=

12

e) En cuanto a-los seguros: o
Las Primas y costos metos de los seguros colocados total o
- parcialmente en Afiliadas del Contratista, serán reconocidos
o ¿ únicámente en la medida en que éstos se cobren en forma

e

|
competitiva respecto a compañías de seguros que no tengan
relación con el Contratista. EEN
No se debe considerar los pagos ffectuados como resultado de
contratos de cobertura de precios "hedging”. =

f) En duanto a los tributos: ==============e=====

ae=====
sólo _ se reconocerán los tributos pagados con relación a
actividades inherentes al Contrato. =

g) En cuanto a gastos de investigación:

Los gastos de investigación para el desarrollo de nuevos
equipos, materiales, proostinientos y técnicas a utilizarse
en la búsqueda, desarrollo y producción de Hidrocarburos, así
como gastos de Perfecclonamiento de los mismos, serán

reconocidos previa aprobación por escrito de PERUPETRO. =

“h) En cuanto a la asignación proporcional de gastos en general:
si el Contratista desarrollara otras actividades además de
las del Contrato, o tuviese suscrito con PERUPETRO más de un.
contrato;- los costos del personal técnico y administrativo,

los gastos de mantenimiento de oficinas-administrativas, los
gastos y costos de operación de almácenes, así como otros
gastos y costos indirectos, se cargarán a la Cuehta de
Egresos del Factor R;. sobre una base de asignación
proporcional de gastos que obedecerá a una política
previamente propuesta por el Contratista y aceptada _por

/ PERUPETRO. ===

3.3 OPORTUNIDAD DEL REGISTRO ==

a)Los ingresos correspondientes a la valorización de la

Producción Fiscalizada de Hidrocarburos de un determinado mes_

2 calendario, se registrarán como ingresos del mes camlendario

en el que los Hidrocarburos fueron fiscalizados. e

b) Los ingresos a que se refieren los literales b), c), d), e) y

i £) del punto 4.1 del presente anexo, se cargarán a la Cuenta
de Ingresos en el momento en que efectivamente. se

percibieron. =
== = -
c) Los egresos se registrarán en el momento en que se efectuó el N

( Pago correspondiente. ===

4. "INGRESOS Y EGRESOS NO, RECONOCIDOS ===========rmmmmmda e ss======== ===.
A e

4.1 INGRESOS NO RECONOCIDOS ==

Para efectos del cálculo del fastoz Re, no se reconocerán como

= pS
/ ingresos, los siguientes: =s=====r=====s=====s===i=e=

a) Ingresos financieros en general.

ZA -

x
/ SERIEBN" 1468890 30340

= E =

a

ze
b) Ingresos percibidos por la prestación de servicios O
enajenación de bieneó de propiedad del Contratista,
efectuadas antes de la Fecha de Suscripción del Contrato. ===

c) Ingresos percibidos por actividades no relacionadas con las

— Operaciones del Contrato. cr

4.2 EGRESOS NO RECONOCIDOS ==

Para efectos del cálculo del Factor Ri-1, NO se reconocerán como

égresos los desembolsos efectuados por los siguientes CnipEORa

X A) Las Inversiones, gastos y costos incurridos por el
Contrátista antes de la Fecha de Suscripción del Contrato. ==
Tb) Los gastos de intereses sobre préstamos, incluyendo los
intereses sobre créditos de los proveedores. ===seseeenanaanaa
c) Los gastos financieros en general.
d) Los costos incurridos por la toma de inventarios en caso de
“efectuarse alguna cesión de derechos del Contratista en
virtud del Contrato. s==s==s===s=scsecscoscocossoossscsoeses====
e) Depreciación y amortización de activos. e
£) Montos que se paguen como consecuencia del incumplimiento de
obligaciones del Contrato, así como las multas, sanciones e
indemnizaciones impuestas por las autoridades, inclusive las
impuestas como resultados de juicios. =s=====s===s==es===e=s====== '
g) Multas, recargos y reajustes derivados del incumplimiento en
— el pago oportuno de tributos vigentes en el país. ===========
h) Impuesto a la Renta aplicable al Contratista y el Impuesto
Í aplicable a las utilidades disponibles para el titular del

|
= 3 exterior, si fuera el Caso. er cr

i) Impuesto General_ a las Ventas y de Pfomoción municipal,

1

mE excepto cuando constituya gasto de acuerdo a, la bey del

Implesto a la Renta. =======

J)Las donaciones en general, excepto aquellas previamente
E

aprobadas por PERUPETRO. —========crrrr

PS

k) Gastos de publicidad, excepto aquellos previamente aprobados

z por PERUPETRO. secano

PE. l) Los costos y gastos de transporte y comercialización de los
/

Hidrocarburos más allá del Punto de Fiscalización de la
Producción. mmm

lijLas inversiones en instalaciones para el transporte y

Almacenamiento de los Hidrocarburos producidos en el Área de

Él Contrato. después del Punto de Fiscalización de la
a 4

Producción. ==================
SN = 4
Pos ( Zo

m) Otros gastos e inversiones no vinculados con las Operaciones

das

del Contrato. ==
5. REVISION DEL PROCADIMIENTO CONTABLE es

se=========.”
Las disposiciones del presente Procedimiento Contable podrán ser
modificadas por ácuerdo de lás Partes, con la indicación de la fecha a
partir de la cual empezará a regir. =on

creeo ooo mmm ANEXO "F" unan

UNIDADES DE TRABAJO EXPLORATORIO (UTE)
= TABLA DE EQUIVALENCIAS me=======

Actividad

Nota.- Para efecto de valorización de las fianzas establecidas en el
acápite 3.10, se debe usar la siguiente equivalencia: 1 UTE = US$ 5,000 «==

ooo ==

a,
CARTA FIANZA N* =

Lima, =ennneso==oesemmmsos====e

AS a!

Señores =emmmes=s====o rro o===:
| PERUPETRO S.A. ==em=========w=

Ciudad. =======s=eames======="

mmms=====
——De nuestra consideración: ===============."==
Por la. presente, nosotros.. (Entidad del sistema financiero)... nos
constituimos. en fiadores solidarios de PACIFIC STRATUS ENERGY S.A.,
SUCURSAL DEL PERU; en adelante llamado el Contratista, ante PERUPETRO S.A.,
en adelante llamada PERUPETRO, por el importe de un millón quinientos mil y
00/100 Dólares (US$ -1/500,000.00) a fin de garantizar el fiel cumplimiento
de la oférta técnica del Contratista para el segundo período de la fase de
exploración del Contrato de Licencia para la Exploración y Explotación. de
Hidrocarburos en el Lote 137, ln bad con PERUPETRO (en adelante llamado
Contrato). =
La obligación que asume ....(Bntidad del sistema financiero) ...... bajo la
presente fianza se limita a pagar a PERUPETRO la suma de un millón
quinientos mil” y 00/100 Dólares (US$ 1'500,000.00) requeri: en - su
solicitud de pago. =======
/ 1. Esta fianza es solidaria; sin beneficio de excusión, irrevocable,
incondicional .y de realización automática, pagadbra a la presentación

-
me========2s

as======s

menor

* Y
—

=/

Ricafdo Ferpandini Barreda

SERIEBN> 1468891 ( 30341

>
tro del (plazo de vigencia de la misma, de una carta notarial dirigida
Épr PERUPETRO a .... (Entidad del sistema financiero).... solicitando el
pago de un millón quinientos mil y 00/100 Dólares (US$ 1'500,000.00),
declarando que el Contratista no ha cumplido _£on todo o parte de la
obligación antes referida y acompañando 4 dicha carta, como único recaudo y
justificación, -una copia certificada de la carta notarial dirigida por
PERUPETRO al Contratista exigiéndole el cumplimiento de la obligación antes
referida ¡y notificándole su intención de hacer efectiva la fianza; dicha
carta notarial de PERUPETRO al Contratista deberá haber sido entlegada a
Éste por lo_menos veinte (20) Días calendario antes de- la fecha en_que
PERÚPETRO presente la reclamación de pago a .. (Entidad del” sistema
financiero) ..... ds
2. La presente fianza expirará a más tardar el ..... (un día antes del
inicio del segundo período de la fase de exploración del Contrato) a menos
que con anterioridad a esa fecha ... (Entidad gel sistema financiero)...
reciba una carta de PERUPETRO liberando a ....(Entidad del sistema
financiero).... y al Contratista de toda responsabilidad bajo la pregente,
fianza, en cuyo caso la presente fianza será cancelada en: la fecha ,de
recepción de la mencionada carta de PERUPETRO. ======errr
3. Toda demora por nuestra parte para honrar la presente fianza a favor de
ustedes, devengará un interés equivalente a la Tasa Activa en Moneda:
tranjera (TAMEX) de las Instituciones del Sistema Financiero que publica-
la Superintendencia de Banca y Seguros aplicable durante el período de

./<- (Entidad del
dDeroo. y el Contratista quedarán liberados de> toda
responsabilidad u obligación respecto e la presente fianza. =

Atentamente,

(Éntidad del sistema financiero) =================

E ( Usted, Señor Notario, se servirá agregar los insertos que se mencionan y

demás cláusulas de ley y elevar -a escritura pública la presente minuta,
cuidando de pasar los pártes correspondientes al Registro Público de ,
Hidrocarburos. ===m= ===
Lima, 21 de foviembre de 2007 e=s=eerpmmnno ooo oo os === esoo
FIRMADO POR RERUPETRO S.A. EL SEÑOR CARLOS EDGAR VIVES SUÁREZ .============
FIRMADO POR PACIFIC STRATUS ENERGY S.A., SUCURSAL PERUANA EL_SEÑOR ALBERTO
VARILLAS CUETO =
FIRMADO POR PACIFIC STRATUS ENERGY LTD EL SEÑOR MARINO OSOTS ERES ==
FIRMADO POR EL BANCO CENTRAL DE RESERVA DEL PERU, LOS SEÑORES RENZO GUILLERMO
ROSSINI MIÑAN Y CARLOS AUGÚSTO BALLON AVALOS. senmnnmanssnsessnsssssssnmnna
AUTORIZADA LA MINUTA POR EL DOCTOR: ALBERTO VARILLAS CUETO ABOGADO INSCRITO
EN EL REGISTRO DEL COLEGIO DE ABOGADOS DE LIMA BAJO EL NUMERO:13593 =unm===

e rra

A

7 DECRETO SUPREMO
N" O58-2007-EM

EL PRESIDENTE DE LA REPÚBLICA
Gobierno el

da Qu, 0 pola dl ea cid
a de ol as base de la
o fredari sl Dectuo Supremo N" 042.2005-EM,
4 al Texto leo Crdanado de la Ley ica de
se aprobó rn ho Orgánica :
lo dispone el Rtaral b) del Articulo 6* del

Texdd ¡Ordenado de la Ley Orgánica de Hidrocarburos,
PERUPETRO S.A, se negociar,

facultado a
cx a. Es su o o de Contato
z IO ario Sea cada
ue, «el articulo 11" del Texto Único Ordenado de la Lay
Orgánica de Hidrocarburos,

celebrarse

Acuerdo de Direciorlo N* 006-2007,
de teta 0 de oro e 2007, se aprobaron las Bases
Sa Selección IPETRO-CONT-

en fecha
ls uena Pro del Lol 17 alv e PACIEIC STA
ENERGY LTD.

Cua, el rica 15" el Texto Único Ordenado dela
Ley Orgánica de

Loto 437 lero sl oder Eecvo para
sn el su
conalderación y respectiva aprobación;

italia

PERUPETRO 5A. a suscribir con PACIFIC
STRATUS ENERGY SA, SUCURSAL a de
Fiavtatasos en el o anal Lote 137, aprobado por el peje
Supremo. Ñ

presente Decreto será por
sel Ministro de Economia E via por al Ministro de
Energía y Minas.

la Casa de Gobierno, Boyne) a los veinto
e poes del año dos rl slola.

7 134041012

(

9
SERIE B NO 1468892 ES 39342

Pongo en su conocimiento [que en la Sesión No. 17-2007, realizada el día 18
de setiembre del 2007, el Directorio adoptó el Acuerdo siguiente: =========
APRUEBAN PROYECTO DÉ CONTRATO DE LICENCIA PARA LA EXPLORACIÓN Y EXPLOTACIÓN

DÉ HIDROCARBUROS EN' ÉL LOTE 137 ==n=mm=n
ACUERDO DE DIRECTORIO No. 104-2007 ===========p=====
Sán Borja 18 de Setiembre del 2007
Visto el Memorando No. CONT-GFCN-1729>2007, de 05 de Setiembre del/2007,
por el que se solícita aprobación del Proyecto de Contrato de Licencia para
18 Exploración y Explotación de Hidrocarburos en el Lote 137; y, e

-.

Co:
Que, el Articulo 11% del Texto fnico Ordenado de la Ley No. 26221, Ley
Orgánica de Hidrocarburos, aprobado por Decreto Supremo No. 042-2005-EM,
establece que los Contratos podrán celebrarse, a criterio del Contratante;
previa negociación directa Q/ por convocatoria; Y. que los Contéatos se
X aprobarán por Decreto Supremo refrendado-por los Mimistros de Economía Y

mediante Acuerdo de Directorio No. 0b6-2007, de 09 de Enerowdel 2007,
ron las Bases del Proceso de Selección No. PERUPETRO-CONT-001-
007, par a la selección de empresas para asignación de Lotes para Contratos
de Licendia para la Exploración y Explotación de Hidrocarburos; ===========
Que, como resultado del mencionado Proceso de Selección No. PERUPETRO-CONT
001-2007, con fecha 2, de Julio del 2007, la Comisión de Trabajo de
PERUPETRO S.A., encargada del referido Proceso, otorgó la Buena Pro a
PACIFIC STRATUS ENERGY LTD., por el Lote 137 ===================
Que, el Articulo 15% del Texto Único Ordenado de la Ley No. 26221, Ley
Orgánica? de Higrocarburos, aprobado por Decreto Supremo No 042-2005-EM,
establece que las empresas extrajeras, para celebrar Contratos al amparo
de dicha Ley, deberán establecer sucursal o constituir una sociedad
conforme a la Ley General de Sociedades, fijar domicilio en la capital de
la Republica del Perú y unbrar Mandatario de nafionalidad peruana;
Que, las Comisiones de Trabajo de PERUPETRO S.A. y de PACIFIC STRATUS
ENERGY S.A., SUCURSAL DEL PERU, rubricaron el Proyecto de Contrato de

Licencia para la Exploración y Explotación de Hidrocarburos en el Lote 137,
de conformidad cón lo establecido en las Bases del citado Proceso de
e

Selección: rr rama
/ => 1
Que, en el Informe Técnico Legal No. GFCN-1693-2007, se concluye que el
Proyecto de Contrato de Licencia para la Exploración y Explotación de —
Hidrocarburos en el Lote 137, se ajusta al Modelo de Contrato incluido como
Anexo "B”, en las Baseb del Proceso de Selección No. PERUPETRO-CONT-001-
2007; y. cumple con las disposiciones del Texto Único Ordenado de la Ley
No. 26221, Ley orgánica de Hidrocarburos, aprobado por Decreto Supremo No.
042-2005-EM, y sus Reglamentos; y, se eleva a la Gerencia General para los
trámites que correspondan conforme a Ley; ===" PD
De conformidad con el Artículo 44* del Estatuto Social de PERUPETRO S.A.; =
El Directorio, por unanimida:
ACORDÓ: ==
1. Aprobar el Próyecto de Contrato de Licencia para la Exploración y
Explotación de Hidrocarburos en el Lote 137, a suscribirse entre.
PERUPETRO S.A. y PACIFIC STRATUS ENERGY S.A., SUCURSAL DEL PERU; así
como, el Proyecto de Decreto Supremo que aprobaría el mencionado

Contrato; los que/se adjuntan al presente Acuerdo y forman parte
integrante del mismo. =======eoooreo son sso === ==
po Elevar al señor Ministro de Energía y Minas los Proyectos de Decreto
Supremo y de Contrato de Licencia, referidos en el numeral 1.
precedente, "para su correspondiente trámite de aprobación, por
Decreto Supremo, de conformidad con el Artículo 11% del Texto Ónico
Ordenado de la Ley No. 26221, Ley Orgánica de Hidrocarburos, aprobado

por Decreto Supremo No. 042-2005-EM. e

3. hutorizar al Gerente keneral de PERUPETRO x8-A. , a suscribir el
Contrato indicado en el numeral 1. que antecede, una vez que se haya
expedido el correspondiente Decreto SuUprámo. ser

A Exonerar el presente Acuerdo del trámite de lectura y aprobación de

ACA. rr ooo

Lo que transcribo a usted para su gonocimiento y demás fines. ==
e
San Borja, 18 de Setiembre del 2007 ===s===seseseseesose=esssese=a:

FIRMADO: DANIEL SABA DE ANDREA. PRESIDENTE DEL DIRECTORIO PERUPETRO $.A. =
FIRMADO ISABEL TAFUR MARIN, SECRETARIA GENERAL =:
- INSERTO NUMERO TRES: TRANSCRIPCION
SUNARP ==:

PPP
ZONA REGISTRAL N* IX. SEDE LIMA ===
OFICINA REGISTRAL LIMA ============
N0 Partida 00259837 -=
INSCRIPCIÓN DB SOCIEDADES ANÓNIMAS mmmammnmmammas

PERUBETRO SA, ee==eeosecoeoodpocenoececcoc necios

REGISTRO DE PERSONAS JURÍDICAS

Na |
30343

10/09/2006 en el Diario Oficial El Peruano. Se Resuelve.- 1. Acéptar la
Renuncia formulada por el Dr JOSE-ABRAMOVITZ DELMAR al cargo de miembro
del Directorio. 2. Designar a partir de la fecha como miembro del
Directorio, Al Sr. ALBERTO QUIMPER HERRERA en Yepresentación del Ministerio
de Energía y Minas. 3. Ratificar al Ing. GUSTAVO ADOLFO NAVARRO VALDIVIA.
como miembro del Directorio, en representación del Ministerio de Energía
Minas. =
*Por Resolución Ministerial N* 536%2006-EF/10 del 20/09/2006 publicada el
28/09/2006 en el Diario Oficial El Peruano, Se Resuelve.- 1. Aceptar la
Renuncia formulada por el Sr. WILFREDO SALINAS RUIZ - CORNEJO, al cargo de
miembro del Directorio. 2. Designar, a partir de la fecha, como miembro del
Directorio, al Sr. JOSE_ABRAMOVITZ DE) . en representación del Ministerio
de Economía y Finanzas. 3. Ratificar al Ing. LUIS ENRIQUE ORTIGAS CUNEO
como miembro del Directorio, en representación del Ministerio de Economía y

a

Finanzas. ===s=e=ocesecrocooseoacaremso Si m.
* Por sesión de directorio del 09/02/2007 se acordó lo siguiente: 1.
Nombrar al Sr. CARLOS EDGAR VIVES SUAREZ (D.N.Iz N”* 08725702), en el cargo
de Gerente General, a partir del” 13/02/2007 2. Nombrar a JOSE EDUARDO!
VEZ CÁCERES (D.N.I N* 09343700), en el cargo de Gerente de Proyectos
iales, Plaheamiento y Protección Ambiental y Comunidades, a partir del
13/02/2007 3. Nómbrar a JOSE ANTONIO (OZ CALDERON (D.N.I. N* 07912299), en
de Gerente de Contratos, a partir del 13/02/2007. 4. Nombrar a
'L ARCE CHIRINOS (D.N.I.- N* 08722832), en el cargo de Gerente de
Administración, a partir del día siguiente del presente acuerdo 5. Nombrar —
RODRIGUEZ CORNEJO (D.N.I. N* 09150438), en el cargo de Jefe
dé la División de Tecnología de Información y Presupuesto a partir del día
siguiente “del presente acuerdo” 6. Encargar al Ing. ¿PEDRO MANUEL ARCE
CHIRINOS 10) Jefatura de la División de Recursos Humados y Desarrollo de
Personal. Libro de actas de directorio ' N* 07 legalizado el 03/01/2007 ante
notario de Lima Dr. Ricardo Fernandini Barreda bajo el N” 54684 a fojas 281

a 327. Así consta por.copia certificada del 01/03/2007 otorgada ante el
mismo notario en la ciudad de LIMA. El titulo fue presentado el 01/03/2007
a las 03:48:51-—PM horas, bajo el N* 2007-00118351 del Too Diario (0485.
Derechos S5/.224,00 con Recibo(s) Numero(s) 00014319-07 y 00020129-07.-LIMA
29 de Marzo de 2007. crm concnnnnns
FIRMADO TOMAS HUMBERTO CERDAN LIMAY ======================:
REGISTRADOR PUBLICO ORLC =================:
INSERTO* NUMERO CUATRO: TRANSCRIPCION E O
BANCO CENTRAL DE RESERVA DEL PERÚ
GERENCIA GENERAL

CARTA No. 123-2007-BCRP emo rooooooooooooooooooooooooooson

Lima, 16 Fe octubre de 2007 ==

O

É
Carlos Vives Suárez ====m===osesessooooemess=o===es==
Gerenbe General >
Perupetro-S.A. ==
Ciudad. ==
Tengo el agrado de dirigirme a usted con relación a su carta No. GGRL-CONT-
1863-2007, referida a la cláusula de derechos financieros de los proyectos
de los Contratos de Licencia para” la exploración y “explotación de
hidrocarburos a celebrarse con las empresas ganadoras del Proceso de
Selección No. PERUPETRO-CONT-001-2007, que se detallan'a continuación: l
LOTE > Contratista ===

po

XXV — Vetrá Perú S.A.C. =esamésse=amman==o

2-45 Petro-tech Peruana S.A. ===
2-46 SK Energy, Sucursal Peruana =========="==:E=E==>:
"zar PVEP Perú, Sucurbal Peruana mm

Z-49 Petro-tech Peruana 5.A. ======= cm

130 ZSN PE S.A.C. cms

131 Pan Andean Resources Plc (Perú), Sucursal del Perú ==:

134 Talismán (Perú) Ltd. Sucursal Peruana y Ecopetrol del Pexú

S.A. A A me

135 Y Pacific Stratus Energy S.A. Sucursal del ¡Perú

137 Pacific Stratus Energy S.A. Sucursal del Perú

138 y Pacific Stratus Energy S.A. Sucursal del Perú

1. Pan Andean Resúurces Ple (Perú), Sucursal del

143 Hunt Oil Company of Perú ILC., Sucursal del Perú y Hunt Oil
1 Company (Block 76) of Perú LLC, Sucursal del Perú. ==========="wY

Al respecto, debo manifestarle que el Banco Central de Reserva del Perú ha
aprobado el texto de la cláusula undécima de los proyectos de contratos de
Licencia correspondientes a los lotes XXV, Z-45, Z-46, 2-47, 2-49, 130,
131, 135, 137/ 138 y 141, teniendo en cuenta que ld cláusula es igual al
modelo para Contratos de Licencia a celebrarse con una empresa petrolera,
texto que fuera aprobado por nuestro Directorio con fecha 18 de noviembre
de 1993. Xsimismo, ha aprobado la cláusula correspondiente a los Lotes 134
y 143 teniendo encuenta que es igual al jhodelo para Contratos de Licencia
a celebrarse con un consorcio, texto que fuera aprobado por nuestro
Directorio con fecha 9 de mayo de 1996, =emmpr========w
Asimismo, para la suscripción de la Cláusula de Derechos Financieros en
Sdichos contratos hemos sido designados el que suscribe como Gerente General
y el señor Carlos Ballón Ávalos, Gerente de Operaciones Internacionales y,
en caso de impedimento de alguno de nosotros, el doctor Manuel Monteagudo
Valdez, Gerente Jurídico. tatoo]
Hago uso de la ocasión para reiterarle la seguridad de /mi mayor
consideración. —========eme=======e mon.
Firmado Renzo Rossini Miñan, Gerente General =
Un sello de Perupetro S.A. ió
INSERTO NUMERO A TRANSCRIPCIÓN ================eme====

x

ea
.SERIEBN? 1468894 , 39344

ÁGION DE DIRECTORIO DEL BANCO CENTRAL DE RESERVA DEI/ PERU, CELEBRADA EL 27
EF ENERO DE 1994, DONDE CONSTA LA FACULTADES DEL GERENTE GENERAL (063-A),
ACTA N* 3534 PARTE PERTINENTE: ce remsesss
LN BANCO CENTRAL DE RESERVA DEL PERU. ===emmnnana
SECRETARIA GENERAL. Se
HUMBERTO PEIRANO PORTOCARRERO, SECRETARIO GENERAL DEL BANCO CENTRAL DE
2 RESERVA DEL PERU, EN USO DE LA FACULTAD QUE LE CONFIERE EL ARTICULO 31 DE
LA LEY ORGANICA DE LA INSTITUCION, CERTIFICA: ....=QUE EN EL ACTA N" 3534
CORRESPONDIENTE A LA SESION DE DIRECTORIO CELEBRADA EL 27 DE ENERO DE 199,

CON ASISTENCIA DE LOS DIRECTORES SEÑORES MARIO TOVAR VELARDE (PRESIDENTE),

HENRY PARCLAY REY DE CASTRO, ALBERTO “BENAVIDES DE LA QUINTANA, SANDRO

7 / FUENTES. ACURIO, ALFREDO JALILIE AMAPARA Y RAUL OTERO BOSSANO, FIGURA UN
ACUERDO| ¡DEL TENOR LITERAL SIGUIENTE ] TRRTESREECC EE
"FACULTADES DEL GERENTE GENERAL, (063-A). =============

==
o coso ===

..+AL RESPECTO EL DIRECTORIO ACORDO cacao rooooosoesssss
y OTORGAR AL GERENTE GENERAL LAS SIGUIENTES FACULTADES:

e. a LAS CLAUSULAS FINANCIERAS DE LOS CONTRATOS PETROLEROS, UNA VEZ

E QUE EL DÍRECTORIO HAYA AUTORIZADO LOS MODELOS RESPECTIVOS...".- ===e====

LIMA, 16 DE SETIEMBRE DE 1994.- UNA FIRMA DE HUMBERTO PEIRANO PORTOCARRERO:
'ARIO GENERAL DEL BANCO CENTRAL “DE RESERVA DEL PERO. 00m 0 0 o 0 0 0 a
INSERTO/ NUMERO skIs: 'TRANSCRIPCION ==
DE DIRECTORIO DEL BANCO CENTRAL DE RESERVA DEL PERU, CELEBRADA EL 21
DE 1998, DONDE CONSTA EL NOMBRAMIENTO DEL SEÑOR CARLOS AUGUSTO
BALLON | AVALOS COMO GERENTE DE OPERACIONES INTERNACIONALES DEL BANCO
CENTRAL|DE RESERVA DEL PERU, ACTA N* 3737 PARTE PERTINENTE: =
CENTRAL. DE RESERVA DEL PERU >==
SECRETARIA GENERAL. eee
HUMBERTO _PEIRANO_ PORTOCARRERO, SECRETARIO GENERA” DEL BANCO CENTRAL DE
RESERVA DEL PERU, EN USO DE LA FACULTAD QUE LE CONFIERE BL ARTICULO 31 DE
LA LEY ORGANICA: DE LA INSTITUCION, CERTIFICA: QUE EN EL ACTA N* 3737
CORRESPONDIENTE A LA SESION DE DIRECTORIO CELEBRADA EL 21 DE MAYO DE 1998,
CON ASISTENCIA DE LOS DIRECTORES SEÑORES GERMAN SUAREZ CHAVEZ (PRESIDENTE),
MARIO TOVAR VELARDE, ALBERTO. BENAVIDES DE LA QUINTANA, JORGE BACA
CAMPODONICO, GUILLERMO CASTAÑEDA MUNGI Y GIANFRANCO CASTAGNOLA— ZUÑIGA,
EIGURA UN ACUERDO DEL TENOR LITERAL SIGUIENTE: =omemeasmmmnmmmnómammmnss
" DESIGNACION DE FUNCIONARIOS PRINCIPALES, (VERBAL) =================.
..o.... _EL o dc ACORDO: ==escceccrococooroccrrrcrrrrr rn
ja DESIGNAR- GERENTE DE CREDITO Y REGULACION FINANCIERA AL GERENTE DE
OPERACIONES” INTERNACIONALES, SEÑOR JUAN ANTONIO RAMIREZ ANDUEZA, EN
SUSTITUCION DE LA SEÑORITA MARIA ISABEL VALERA LOZA, QUIEN PASARA A
DESEMPEÑARSE COMO ASESORA DE LA GERENCIA GENERAL. =====
2. PROMOVER A LA CATEGORIA DE GERENTE Y DESIGNAR EN EL CARGO DE GERENTE
DE OPERACIONES INTERNACIONALES AL SEÑOR CARLOS BALLON AVALOS.
LIMA, 03 DB JUNIO DE 1998.-

FIRMADO: HUMBERTO PEIRANO PORTOCARRERO- SECRETARIO GENERAL DEL BANCO
CENTRAL DE RESERVA DEL PERU.=======
INSERTO NUMERO SIETE =====
BANCO CENTRAL DE RESERVA DEL PERU. ============="
SECRETARIA GENERAL. ========="=======e==========e
DEHERA BRUCE MITRANI, Sedretaría General del Banco Central de Reserva del
Perú, en uso de la facultad que le ¡confiere el artículo 31* de la Ley
Orgánica de la Institución, CERTIFICA QUE:
Que en el Acta N* 4126/ correspondiente a la sesión de Directorio
celebrada el 15 de diciembre del año 2005, con asistencia de los Directores
señores Oscar Dancourt Masías (Vicepresidente en ejercicio de la
Presidencia) Kurt Burneo Farfán, Gonzalo barcía Núñez, Eduardo Iriarte
Jiménez y Daniel Schdlowsky Rosenberg y la ausencia del señor Luis Carranza
Ugarte por encontrarse de Licencia, se acordó aprobar con vigencia a partir
del 1 de enero de 2006, el Manual de Organización y Funciones del Banco
Central de Reserva del Perú, en el que se denomino a la Oficina Legal como
Gerencia Jurídica, y =========== 4
en el Acta N* 4128, correspondiente a la sesión de Directorio celebrada el
22 de diciembre del año 2005, con asistencia de los Directores señores
Oscar Dancourt Masías lVicepresidénte en ejercicio de la Presidencia) Kurt
Burneo Farfán, Eduardo Iriarte Jiménez y Daniel Schdlowsky Rosenberg y la
(ausencia del señores Luís Carranza Ugarte y Gonzalo García Núñez por
encontrarse de Lícencia, se, acordó aprobar con vigencia a partir del 1 de
enero de 2006, la asignación del doctor Manuel Monteagudo Valdez al púesto
de Gerente Jurídico ======= cs
-Asimismo, certifico que el doctor Manuel Monteagudo Valdez se desempeñaba
como Jefe de la Oficina begal, hasta el 31 de diciembre de 2005 y, de
konformidad con los acuerdos anteriores, a partir del 1 de enero de 2006
como Gerente Jurídico. =sse=eosos
Lima, 9 de agosto de 2006 =immm.
Firmado DEHERA BRUCE MITRANI =:
INSERTO NUMERO OCHO ===========
BANCO CENTRAL DE RESERVA DEL PERU. ========smmmme====s=====
SECRETARIA GENERAL. er
DEHERA BRUCE MITRANI, Secretaría General del Banco Central de Reserva del
Perú, en uso de la facultad que le confiere el artículo 31" de la Ley
Orgániga de la Institución, Certifica: == Que en « Acta N* 4059,
correspondiente a la sesión de Directorio ¡celebrada el 14 de pectubre de
2004, con asistencia de los Directores señores Javier Silva Ruete
(Presidente), Kurt Burneo Farfán, Luís Carranza Ugarte, Oscar Dancourt
Masías y Daniel Schdlowsky Rosenberg, figura un acuerdo del tenor literal
Piguientel: =======nas
"NOMBRAMIENTO DE GERENTE GENERAL (VERBAL)
.El Directorio acordó nombrar al señor Renzo Rossini Miñan como Gerente
General. ===============errmmanes=

Lima, 22 de diciembre de 2004. ==========

SES ooo o oso --

Po, -
SERIEBN> 1468895 30345

Firma Ilegible. ======scaccmmnnoooooooooeooooooooooooomemms

HABERLO CONFRONTADO CON LA MINUTA CUYO TEXTO CORRE INSERTO, FIRMANDOLO; DE-_
LO QUE DOY FE.- ESTE INSTRUMENTO SE EXTIENDE EN FOJAS DE NÓMERO DE SERIE B

N* 1468835 ==== Y CONCLUYE FOJAS DE NUMERO DE SERIE BN" ¡468895 vuolta-=emmmanna-

INTERVIENE EL SEÑOR MANUEL MONTEAGUDO VALDEZ, PERUANO, CASADO, ABOGADO, IDENTIFICADO com
DOCUMENTO MACIONAL DE IDENTIDAD N* 10275927 SUFRAGANTE ELECTORAL, EN SU CALIDAD DE GERENTE

JURÍDICO NOMBRADO POR ACUERDO DE DIRECTORIO N” 4128 QUIEN PROCEDE EN REPRESENTACIÓN DEL BANCO

, CENTRAL DE RESERVA DEL PERU AUTORIZADO CONFORME COMSTA DE LA COMUNICACIÓN DE GERENCIA GENERAL
7 DE EsTE BANCO N* 123-2007-BCRP DE FECHA 16 DE OCTUBRE DE 2007, QUE SE ENCUENTRA INSERTA EN LA
PRESENTE; QUIEN INTERVIENE PARA FIRMAR LA MINUTA Y ESCRITURA PUBLICA, DEJANDO SIN EFECTO TODA
- MENCION EN KL PRESENTE DOCUMENTO DEL SR. AUGUSTO BALLON AVALOS EN LA, COMPARECENCIA,

MINUTA Y FIRMA FINALES DE LA MINUTA PRE INSERTA DE LO QUE DOY FE. ENTRE LI
nuel Monteagudo Valdez, |dentificado con DNI= No 10275927, VALE

Fernandini Ba reda

Notario de L¡

' CARLOS EDGAR VIVES 9! nl
FIRME EL: 21 10Y 207 ] / o _
RH —

'SUCURSAL DEL PERÚ

e ALBERTO VARILLAS
ts EL: 2 fulo+

pe “1-1. Zo?

FIRME EL:

an fr
RENZO GUILLERMO
FIRME EL: GHDH'C 200]

FIRME EL: 06 DIC zoo”?
MANUEL MONTEAGUDO YALDEZ

CONÉLUYE EL PROCESO DE FIRMAS EL: SEIS DE DICIEMBRE DEL AÑO DOS MIL SIETE
l

Ñ
fora le
e tu parto k
Yo de acuerdo
E 1 to e ñ hojas, setlo,
¡0 DIC. 2007 /
NE
x A
4 s A
, .
4 > Ñ
A J iS j
/
y
A
AS
k [
A -
DN SUNARP

ZONA REGISTRAL N” IX. SEDE LIMA
'OFICINA REGISTRAL, LIMA

TITULO N*  2007-00701552

Fecha de Presentación ; 11/12/2007

Se deja constancia que se ha registrado lo siguiente :

ACTO PARTIDA N? ASIENTO
CONTRATOS DE LICENCIA 12104509 ¿A0002

Derechos S/.1,380.00 con Recibo(s) Numero(s) 00000835-27 00006063-27.

HR

LIMA, 14 de Enero de 2008

FARIO DEAIMA
